                                                                                                                                                                       BIA, Gave nme
                                                                                                                                                                       BIA Govcrnme11t to Government
                                                                                                                                                                                           ave


  June
   tote  28 2013
        28, 1013
                                                                                                                          Page 70                                                                            Page 72
                                                                                                                                       1                           azeoa S C&RTirICA'l'&
                                                                                                                                                                   N:l'OR!'&R' cans

    l and the
        andie transportation  issue is part oflhis.
                                             of ion      issue        is                  this


                                                                                                                                                                                                                             (
                        trC                                                 part
                  sporta
                                                                                                                                       2                   L5RI MTItS
                                                                                                                                                     t, VJ;l.E1t1B Hl'J.rUIIRI, ltH.,
                                                                                                                                                                                PPR       batty Pb15o
                                                                                                                                                                                      and Notary
                                                                                                                                                                                      and        Publio in
    2        Aad we
             And   we talked a little bit about
                                          about this just,
                                        talked         st I    tIe    bit                  this    js

                                                                                                                                       3   and
                                                                                                                                           and fort~•
                                                                                                                                               for      State of
                                                                                                                                                   Cite $ttte of Alaska
                                                                                                                                                                  Stake do haraby certify:
                                                                                                                                                                           heraby oartity
    3 !hink, between ourselves,
       hink between                bttt maybe
                             yes bit       ybe think about
                                        ci rae        about
                                                             that as                      think                    that   as


                                                            when
                                                                                                                                       4             'l'bat
                                                                                                                                                     That     Ula
                                                                                                                                                              the procaad1n9•
                                                                                                                                                                  ptecaedinga war•  akan bator• -
                                                                                                                                                                               ate tak•n        at at
                                                                                                                                                                                                   at
                                                                                                                                                                                                      th•
    4 we move forward into the next discussion. But when I
            ave  nvard    mb   he   next discussion    But
                                                                                                                                       S   tine aad
                                                                                                                                           ti&• end plao•
                                                                                                                                                    plane hereia
                                                                                                                                                          ietaiu aet forth that tha
                                                                                                                                                                 eat forth;      he procaediaga
                                                                                                                                                                                    ptocaadtnga
      see these dorumen
    5 see        documents, ii tells me, as a tribal                                      tribal

                                                                                                                                                                                      by••
                these                                         at                as
                                                                                                                                                                                                   and Itter
                                                                                                                                       6   were
                                                                                                                                           were reported
                                                                                                                                                teported 1teno9raphically
                                                                                                                                                         atenoqrephically             by  at       and later
      government,
    6 ovcr               member, that the government
             iment as a member     as           vermnent   is going
                                                              going to                                        is                to

                                                                                                                                       7         •
                                                                                                                                           tran orib
                                                                                                                                           tranaertbed  • d undar
                                                                                                                                                            under ny drectron
                                                                                                                                                                  ay direction by co•~t•r
                                                                                                                                                                                    aputer
        ark with us on solving these issues.
    7 work           ii            ci        es That'll
                                             solvi      probably
                                                 Thats probab
                                                         ig        ass

                                                                                                                                       9   tranacription;
                                                                                                                                           trenactiption   hat th•
                                                                                                                                                          that the tora9oin9
                                                                                                                                                                   foragoir       ttue
                                                                                                                                                                             ia a true record ct
    8 where Im eriieadcd with this.
              I'm headed        his             vith

                                                                                                                                       9       pro~••din9• taken
                                                                                                                                           th• proutedinga
                                                                                                                                           the             talan at
                                                                                                                                                                 at       we and
                                                                                                                                                                    that ti_,
                                                                                                                                                                    tta       and that
                                                                                                                                                                                   hat I.,.
                                                                                                                                                                                         an not a
    9        KEVIN WASh
             1EVIN       ASIIBUR.i~:
                               3URi\ Thank you.
                                        t%             That's helpful.
                                                  ou Thats     he pfu

                                                                                                                                     10
                                                                                                                                     10 party to
                                                                                                                                        partY    nor av
                                                                                                                                              to aor             iltetat in
                                                                                                                                                     ha.,. I any iatara•t    Ct
                                                                                                                                                                          in tha  tnora o~
                                                                                                                                                                                 o•ta-  of                        ha
                                                                                                                                                                                                                 th•
  10
  10            All riaht.
                      ig      Anybody else
                              Anybod     else?
                                                                                                                                      11
                                                                                                                                      11   action harain
                                                                                                                                           action herein containad.
                                                                                                                                                         contatnod
  11
  11            Those two women
                Those    two   vome    that I fell in love with last
                                                       aye with      at              ir                       last


                                                                                                                                     12
                                                                                                                                     12              iii  USSS ffllllt&OI',
                                                                                                                                                     Ill' ln:Tlt&H IniSRsOY I ave
                                                                                                                                                                              hava hereunto
                                                                                                                                                                                   he aunt  •ub•etdb•d
                                                                                                                                                                                            aubaor bad
  12
  12    night
          gI   are back in the kitchen
               are back    in the
                                  kitchen, so we don't need
                                            so  vs  dont  need to
                                                                 to
                                                                                                                                     13
                                                                                                                                     13         tand and
                                                                                                                                                     and atthad  -.y ••al      th
                                                                                                                                                                               this  St
                                                                                                                                                                                    18th    sy ot
                                                                                                                                                                                         ,;lay oC Ju
                                                                                                                                                                                                  .htl:,, 2013
                                                                                                                                                                                                          2013.
                                                                                                                                           ny Jund
                                                                                                                                           -.:Y          affired ny  seal
  13
  13    prolong
             aig this ifnofr   one      anything.
                                   has any
                               one has         ng

  14
  14            DELLA TRUMBLE
                DELLA       TRUMBLE: Do     Do we just          to take
                                                     just want to   take
                                                                         a                        ivaifl                              l4
  15
  15    break  now?
          rank no
                                                                                                                                     15
                                                                                                                                     15
                                             ofood The ladies                                                                        16
                                                                                                                                     16                                 VI.Ll:Rtt RAJtfiRtl,
  16
  16            Everybody, there's
               Everybody        here   a lot offood.         adcs    ci
                                                                                                                                                                           •
                                                                                                                                                                       bgi ter:ed Pr
                                                                                                                                                                       aagtstered              •
                                                                                                                                                                                            iona1 R
                                                                                                                                                                                       ft tiont
                                                                                                                                                                                    Prota1           port
                                                                                                                                                                                                  aspan      •     •r
                                                      md                                                                              17                                Notary    Poblio
                                                                                                                                                                        tboCtry Pub      for laskt
                                                                                                                                                                                      So ~or  Ala ka     •
  17
  17    have
          ave got food. You're welcome to eat and then take the
                 gotfood    You       elcome        re    then take             to eat                                    te          17
  18
  18    time      visit ff there's
           ac to vs                more that
                           theres more    ha you want to sayHY                            iant     to                                 18
                                     730                                                                                              19
                                                                                                                                      19
  19
  19    before ,,e
        beibre   we start again
                            again at 7:30.
                              star
                                                                                                                                           Ny co-i
                                                                                                                                           lay      •• ion Zxpi~••:
                                                                                                                                              Coaaisaion   Zrpiraa Jun• 22 201•
                                                                                                                                                                    nat 22, 2014

   20
  20            l<EVIN WAShBURN
               KFVIN        WASHBURN: Okay.     ksy And      wan! to thank
                                                      And I want     thank                                           to               20
                                                                                                                                      20
  21
  21    everybody
        every    ad   whoho participated
                              ii           by telephone,
                                    pated by   elephone
                                             part         and I want
                                                          and
                                                                 want to                                                  to
                                                                                                                                      21
                                                                                                                                      21

   22
  22    thank  everybody
         han ever      body   whos                room who came
                              who's here in the room          came out
                                                                    out to
                                                              itre in           ic                      io                     to     22
                                                                                                                                      22
  23
  23    talk to me
        talk     me about
                       be    these
                              base issues. So thanks
                                        it
                                                  ianks all ofyau
                                                            of you.
                                                         issues                                   all
                                                                                                                                      23
                                                                                                                                      23

   24     bunk
        Thank    you,
                 va                                                                                                                   24
                                                                                                                                      24

  25
  25            All rgh      We're oi
                     right Were
                     /11             going lo sign
                                               ig off   now
                                                    off now.               to                                                         25
                                                                                                                                      25
                                                                                                                                                                                                                              (
                                                                                                                           Pago 71
                                                                                                                           Page 71




    1                (Proceedings
                      Proceedngs  11djourned
                                  adjour ad 11t 6:.50
                                                  50 p.m.)


    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25


                                                                                                             Mid11icht Sun Court Reporters
                                                                                                                       Sun Court                                                                   !\ I in-l !-Script•Ji,
   rages
   ages 70 • 72
             72 (18)                                                                                         Midnight            Reporters



                                                    Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 1 of 26
Admin Record
Admin Record                                                                                                                         INT-001219                                                                             00235582
                                                                                                                                                                                                                            00235582
                                                                                             72



                1                               REPORTER
                                                REPORTER'S CERTIFICATE
                                                           CERTIFICATE

               2               I, VALERIE MARTINE
                                  VALERIE MARTINEZ, RPR
                                                    RPR, and Notary Public
                                                         and Notary Publi  in

               3     ad
                     and for the State of
                             the State    Alaska do
                                       of Alaska    hereby certify:
                                                 do hereby  ertify

               4              That
                              That        the
                                          the   proceedings
                                                proceedings were taken
                                                            were taken before
                                                                       before me
                                                                              ne at
                                                                                 at the


               5     Line
                     time   ml place
                            and       herein set
                                place herein     forth that
                                             set forth;           roedin
                                                        that the proceedings


               6     were ieported
                     were          stenographically by
                          reported stenoqraphically by me and later
                                                       ne and lacer


               7     tr nacribed under
                     transcribed       my direction
                                 under my direction by
                                                    by computer
                                                       computer

               8     transcription;
                     ra..rr1pt      that the
                                    that     foregoing is a tuc
                                         the foregoirg           cor of
                                                            true record of

               9     the  rncedings taken
                     the proceedings       at that
                                     taken at that time;  and that
                                                     arne and tha  I am not a

           10
           10        party to
                     party    nor have
                           to nor have I any
                                         any interest
                                              nterest in  he outcome
                                                      in the outeone of
                                                                     of the


           11        action
                     actio  nerein
                            herein contained
                                   contained.
           12
           12                 IN
                              IN    IINESS WHEREOF
                                   WITNESS WHEREOF, I have
                                                      have hereuito
                                                           hereunto subscribed
                                                                    aubseriba


           13
           13        my lmrd and
                     my hand and affixed
                                 affixed ny
                                         my seal this 18th
                                            seal this 18th day
                                                           day of
                                                               of July,              2013.
                                                                                     201


           14

           15

           16
                                                   AI-J4LtL4
                                                   VALERIE   MARTINEZ,
                                                             MARTINEZ
                                                   Registered Profession
                                                   Registered  Professional    eporter
                                                                         al-ikepo  Ler
           17                 PjG                          Public     laaka
                                                   Notary Public for Alaska
                                                   Notary         for


           18
                              iij    V4

           19
                    My Commission
                       Commission Expires:
                                  Expires June
                                           June 22,
                                                22  2014
                                                    2014
           20

           21

           22

           23

           24

           25



                             dn ght
                            Midnight       Sun Cou
                                               Court   RepoEtcr
                                                       Reporter~   (907)258
                                                                     02       7100


                    Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 2 of 26
Admin Record
Admin Record                                        INT-001220                                    00235583
                                                                                                  00235583
               Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 3 of 26
Admin Record
Admin Record                             INT-001221                             00235584
                                                                                00235584
      BIA, Go
      BIA      rimeat
           Government                   to Govrnment
                                        to
                                           Government
                                                                                                                                                           June 18 I 2013
                                                                                                                                                  -


      --~
                           A
                                              affected (I)
                                              alreted
                                                 464
                                                 46:4
                                              affects (l)
                                              affects
                                                                                579
                                                                             Aleutian 12
                                                                             Aleutian
                                                                                      (Jl)
                                                                                5:7,9; 12:3;36:2;37: I,
                                                                                 3872024
                                                                                3;38:7,20,24; 39:4,9;
                                                                                                                57:3
                                                                                                           appoin
                                                                                                             353
                                                                                                                  nens4
                                                                                                           appointmen ts (4)
                                                                                                             35:3;37: 12;40: 10,17
                                                                                                                        40 10
                                                                                                                                          IIWRY (l)
                                                                                                                                             67:7;68:23
                                                                                                                                             67 7682

                                                                                                                                          awesome (I)
                                                   15
                                                                               6l
                                                 46
                                                 46:15;69:9                     4322
                                                                                43:22
       abide
       ibide
               (2)                                                                                         appreciate
                                                                                                           appreciate  (I)                   53:13
                                                                                                                                             53       13


          61
          61:14;62:19                         affillation (2)
                                              ffillafloii
                                                                             Aleutians
                                                                             Aleulians
                                                                                       (7)                   45
                                                                                                             45:IJ                         ww
                                                                                                                                          Aww(J)
       ability
       oh  Ut5  (1)                               222
                                                 12:22;35:25
                                              tFN (I)
                                                                                6: 1;9:2;39:8;4 l: 11;     approached
                                                                                                           approached   (I)                  462
                                                                                                                                             46:2,12,12
                                                                                                                                                   212
            60                                AFN                              4966624
                                                                               49:6;66:24,25
                                                                                          25                   420
                                                                                                              14:20
            60:18
                                                268
                                                26:8                         Aleuts  (I)
       nble (11)                                                             AleutsI                       Appropriate (l)
                                                                                                           appropnate                                      B
                     02118
           34 10;2 I: 18;22: 16;
         13:4,                        Afr11id
                                       iFriud
                                                (1)                             53:21
                                                                                5321                         36658 11
                                                                                                             36:6;58:    II


         29: I23922
         291  2;39:22;41 :4;              24:11
                                          241                                nlive (I)
                                                                             ilive
                                                                                                           approval (1)
                                                                                                           approval                       baby
                                                                                                                                          baby (I)
                                         tenoon (1)
                                      afternoon                                 2712
                                                                                27:12                        381                             42
          51 :25;62:21 ;63: 15,25;
          5125622                525                                                                         38:1                           34:2
                                          611
                                          6: 11                              allow
                                                                             allow
                                                                                   (2)                     arduous (I)
                                                                                                           arduous                        back 38
          66:16
          66                                                                                                                              bncl< (38)
      iboard
       aboard (:2)                    afterwards
                                        terwards       (J)                      135
                                                                                13:5;39:7                     23:4
                                                                                                              23                             2980
                                                                                                                                             2: 19;8: I 0, 11 ;9:9;
                 2819
          I 6:24;28: 19
           62                            3:23
                                            23                                 nost (1)
                                                                             ahUOlll                       area
                                                                                                           area (6)                             689
                                                                                                                                             J0:6,8,9;13:2   222;19:23;
                                      again
                                        gaiT 14(14)                             6314
                                                                                63:14                         9: 18,           76 ;
                                                                                                                     I9;32:23;37:6
                                                                                                                   8193223                      45782323
                                                                                                                                            20:4,5,7,8,23
      abso
       absolutely
               te1y (2)                                                                                                                                        ;23: 18;
                                         812      2251514
                                         8: l2;12:25;     15:14;             along
                                                                             along  (1)                       42:25;67:
                                                                                                               422567 11                     2622923 :Hi;33:5;
                                                                                                                                            26:t2;29:2~0          6335
          I0: I 8;14:22
          10

      nbinmJ
      ibsi   rd (2)                       I 9:9;32:9;33:2     2;40:2;           221
                                                                                22:1                       areas
                                                                                                           irons (2)                         35:8;41
                                                                                                                                             35       543 17;
                                                                                                                                                      :4,5;43:
         73
         47:3,6                          42S94520
                                         42:8,9;45:20;      47:9;            alternnlive
                                                                             alternative   (2)                3312239l
                                                                                                                I :22;39: 11                45:7;49:
                                                                                                                                              5143.1 12,13523
                                                                                                                                                            13 ;52:3;
      access
        ecess (21)
                 21
                                         4820          16 19
                                         48:20;60: 16;70:19                     37:15;4l:13
                                                                                37154    113               arm (I)                          53:5;55:     7555
                                                                                                                                             53555 17;57:5;58:9;

         2 I :I 8;25: 12,16;
         21                          aeain1t
                                     gnrnst      (2)                         Although (I)
                                                                             Although                          49
                                                                                                               49:15                        61:)
                                                                                                                                             61.1 1;63:10,11,25
                                                                                                                                                    63            25 ;

         31 :l6;39:7;40:7
              1639.740.7       ,19;
                                           48656
                                         44:8;65:6                              3820
                                                                                38:20                      army
                                                                                                           army    (l)                       64 56 I ;70:
                                                                                                                                            64:15;65:      712   12
                                         GA FHA fl)
                                     AGATHA                                  always (4)
                                                                             always                            21:21
                                                                                                               21
                                                                                                                                          bftckwards (1)
                 2021426
         41 :7,9,20,21     ;42:6;
           4225225541
         44:22;52:25;5      4: I;        634
                                         6:3,       •                           5622
                                                                                     1516
                                                                                33:15,16;53:2
                                                                                33             2;         around  16
                                                                                                          iround (16)
                                                                                                                                             54:JS

                                                            20
         55     5613
         55: 15;6   l :3, 17, 19;    Agdaneux
                                      gdangux        (l11l)                     56:22                          2:22;3:22;7:4
                                                                                                               222 322        ;9: 18;     bad (9)
         6922
         69:22,24 24                          112455
                                         4:1,11,24;5:5      ;7:14;           amazine,
                                                                             amazing (1)                                623172:2;
                                                                                                               l l:l4;16:23;17             2272
                                                                                                                                           22:7;24:2;30:    25
                                                                                                                                                         9,25;
      accnsible
      icressbIe      (1)                 823
                                         8:23;15:20;25      :5;31: 13;         66
                                                                               66:18                           32:23;34:16,  2222
                                                                                                                 2233416 22,22;               232 46 12
                                                                                                                                           31 :2;32:4;46:2, 12;
         39
         39:9                            556 18
                                         55:6;60:18                          ambulance
                                                                             ambulance (2)                     37   18449
                                                                                                               37: I 8;44:9;64:20
                                                                                                                               20 ;        50:22
                                     age
                                     ige (2)                                   21 82922
                                                                               2l:8;29:22                      68:25;69:5
                                                                                                               6825895
      accomplish
        ccompl si (f)                                                                                                                    badly
                                                                                                                                          adly (1)

         298                               82327 I155
                                         18:23;27:                          Amerk-1111
                                                                            American   (I)                arrangemen
                                                                                                          ir angen   t (1)                 30:9
                                                                                                                                           309
         29:8
                                             agency
                                             agency     (1)                   020
                                                                              10:20                            38:24                     nan (I)
                                                                                                                                         ball
      aeco111plisbe
      accoinp ished
                   d              (l)
         5025                                   372
                                                37:2                        among (1)
                                                                            among                         arrive
                                                                                                          nrrwe (1)                        7:24
         50:25
      acCODnfed (1)
      accounted                              agenda
                                             rgeuda     {l)                    10:25
                                                                               i025                          2523
                                                                                                             25:23                       banker
                                                                                                                                         ban   cr (I)
                                                923
                                                9:23                        amount
                                                                            amount      {l)               assembly
                                                                                                          assemb    (2)                      02
                                                                                                                                            10:24
         5625
         56:25
                                              go (10)
                                             ago                            32:4,8                                      97

                                                                               66
      across                                      10                        3248                               21:
                                                                                                               21 I J ;49:7              bnrrien
                                                                                                                                         barrio  (I}
       cioss (I)

           2422
           24:22                                9:11,13;15:2
                                                     113      525
                                                              5;18:9,     Anchorage    I6
                                                                          Anchorage (16)                  Assistant
                                                                                                          Assisinu
                                                                                                                      (5)                   2112
                                                                                                                                            21:
                                                23;23:19;49:
                                                2323          5;5I: 14,
                                                                  1.14      6:6;8:9;16: IO; 17:
                                                                                             71414,         244l9
                                                                                                            2:4;4:     833622
                                                                                                                   l 9;8:3;36:22;        baseline
                                                                                                                                         bise  ye (I)
      actually
          iaty3(3)
                19 463 117
            14: l9;46:3;5 l:l7
                                                2553 19
                                                25;53:19                      62220 13,14;
                                                                             16;22:20;28: 1314               51:4                            82
                                                                                                                                            56:20
      adnmnntly
        amanlly (J)                          ahrad (8)
                                             ahead                          302l354:l 1;41:5;
                                                                            30:21;35:4;40                 ASsoclnted
                                                                                                          assoe ated (1)                 basic
                                                                                                                                         basic
                                                                                                                                               (1)
                                                22320                          49723
      oc


           47:2
           172                                  2:2;3:20;1 l:6;15:14;
                                                                    14      49:7,23;64:5;67:l414            44:2
                                                                                                            442                             38:1!
      add                                       35  2536 IE4222
                                                35:25;36:  8;42:22;       ANCSA1
                                                                          ANCSA    (I)                    Association
                                                                                                          Associa  on (7)                basically
                                                                                                                                         basic ly (S)
      acid   (1)
            65
           36:5
      added (I)
            led
                                                 624
                                                46:24
                                             AirrIl(II)
                                                16:5;20: 14;37:6,
                                                          437      10,
                                                                   10
                                                                            267
                                                                            26:7
                                                                          AN1LCA (])
                                                                          ANILCA
                                                                            43:3
                                                                            433
                                                                                                               3l
                                                                                                               5:8,
                                                                                                                it I O;l2:3;36:3;
                                                                                                               37: I ;38:7,21
                                                                                                          AthabAScan
                                                                                                          At abascan (I)
                                                                                                                           21
                                                                                                                                            48:9;54:4.14;60:15,
                                                                                                                                           23
                                                                                                                                           23

                                                                                                                                         basis
                                                                                                                                           sis (1)
           64:4
           644
      addition (2)
      addition                                  13,15;39:9;40
                                                13 539940848   :8;48: 14;
                                                                       14 animal (1)
                                                                          animal                             4:17
                                                                                                              17                            25:18
                                                64 14
                                                64:11,14                    4125
                                                                            41:25                         att11d1td
                                                                                                                 ed (1)                  Bay
                                                                                                                                         Ba (61)
            93
           39:3;40:7                                                                                      at


      address
      address       (4)                      airline
                                                   ne (I)                   anlnrnl'ss1
                                                                            aninuil   (J)                    49:9
                                                                                                             499                             10:8;13: I ;I 7:14
                                                                                                                                                              1,4;
                                                 16:4
                                                 164                          473
                                                                              47:3                        attack
                                                                                                          all 90k (4)                              223 19,20,
                                                                                                                                             19: 1,24;20:3,9,     20
         7: 15,
         dsl
      acids
            15 16;69:2,4
             (I)                             airlines:
                                                  iDes (1)                  ANMCI
                                                                            ANMC(I)
                                                                              25:22
                                                                              2522
                                                                                                             2322246
                                                                                                             23:22;24:6;2
                                                                                                             30
                                                                                                                          8:J J;            23
                                                                                                                                            23 ;21 :2 .4, IO,20;24t3
                                                                                                                                                  2276281929
                                                                                                                                                                    :3,
         64:6
         64S                                    41:13
                                                41                                                           30:13                          I0, 12;27:6;28:    I9;29:.5,
      adcqunte                               airplane (S)
                                             airplane                       ANMCs (I)
                                                                            ANMC's                        attncks
                                                                                                          attacks  (1)                      23,25;30:
                                                                                                                                            23253        14;3 I:21,23;
                                                                                                                                                                 2123
        equ to (l)
                                                16:6;

                                                                                      25
           2238 I
        13:22;38:                               166 19: 914331
                                                           l4;33:3;           40:22
                                                                              4022                           3012
                                                                                                             30:12                          32 1,4,6, 10;33:5;34:2,
                                                                                                                                            32:             335
                                                34
                                                34:18;49:l                  AFIA
                                                                            APIA (6)                      attempted
                                                                                                          attempted (l)                     7, 16;36:23;37:7
      adjourned
      uIourucd   (I)                                                                                                                                  23        ,14,25;
                                                                                                                                                                 1425
                                                                              57
        71:I
      administrato
        ninistra orr (I}
                                               rjort (6)
                                             airport
                                                 71
                                                41: 13591167
                                                            15
                                                17: I ;26: I 5;29:22;
                                                    l3;59:21 ;67:14
                                                                              5:7;6:25;37:8;42: 14;
                                                                              43l
                                                                              43:1;44:I
                                                                            APIAs
                                                                            APJAs     (I)
                                                                                                             39:17
                                                                                                             39
                                                                                                          attend
                                                                                                          rttend (5)
                                                                                                                35l3
                                                                                                               13:5, 13; 14:20;49: 1,6
                                                                                                                                            38
                                                                                                                                            8,15;41
                                                                                                                                                     78 19,22;40:2,
                                                                                                                                            38:6;39:7,8,
                                                                                                                                            8513:3,7,IO,
                                                                                                                                                            922
                                                                                                                                                                 42
                                                                                                                                                            10 14,22;


        5:23
          23                                                                                                                                42:4,5;47:23;
                                                                                                                                            424              48:25;
                                                                                                                                                     47 234825

      advise (2)
      idi    so                              AJ11sl<a
                                             Alaska (I 11I)                   375
                                                                              37:5                        attention
                                                                                                          alien  on (2)                       98 0116;5 I: 18,23;
                                                                                                                                            49:8;50:             82
                                               4: 16;5:25;8:l0;
                                                  16525 810                 APIA 1s
                                                                            APIAs    (l)                      E1611
                                                                                                            11:4;68:ll                      66:17;67:14
        57:6;69: 15
        57.669
      id her (1)
      nd,•iscr
                      15

                                                10.24
                                                I0:24;1 l:1;33:9,16;16        392
                                                                              39:2;42:25                  Augullt
                                                                                                          Augus   (I)                    bears
                                                                                                                                         bears (3)

           44:6                                   ll
                                               39:11;40:l 14431;44:3;       apoJogiu
                                                                            apologize (3)                   67:23
                                                                                                            6723                            53:
                                                                                                                                            53 16,6117,20

  Affiirs
    Affain (2)                                 58:15
                                               58                             15:18,19;58:l
                                                                              15.1819581    I             authority (I)
                                                                                                          authority                      beautffltl
                                                                                                                                         bo  ul
                                                                                                                                                     (7)
                                             At8
                                                                                                                                                      ii




                                                                                                                                                       23
                                                52
       2584
        2:5;8:4                              Aleut (8)                      apparent
                                                                            apparent (4)                       6):13
                                                                                                               6113                         9: 19,21;20:   13;23: 16;
    arrect (2)
    afFect
                                               3: IO, 14;7: 13;8:24;
                                               310                        4725 I l ;65:4,9
                                                                          47:25;48:           11          aw1u-e
                                                                                                          awn    (1)                        33:l l;35:15,l7
           46: 14;56: 19
                  456.19                       25:2;26:6;43:21 ;60: 18
                                                                     18 applies (1)
                                                                        applies                                39:6
                                                                                                               396                       beauty (I)
                                                                --         ---
     \liu-(i-~nip1         11 •                                          Midnight
                                                                         MidnIght Sun Court Reporters
                                                                                  Sun Court Reporters                                                 (1) abide
                                                                                                                                                          oh    - brauty
                                                                                                                                                                   rI




                                   Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 4 of 26
Admin Record
Admin Record                                                                  INT-001222                                                                       00235585
                                                                                                                                                               00235585
                                                                                                                         BAGOcI
                                                                                                                         BIA, Government to Government
                                                                                                                                              ser              ii




  June28
  June 28, 2013
         7:4                             164 16
                                         16:4,16,19                        20:6;33:24;34:S,6,
                                                                           20                 11 11
                                                                                                         40:13
                                                                                                         40   13
                                                                                                                                    19:13
                                                                                                                                  heck (1)
                                                                                                                                 check
  bcoane
  become             (l)              blowini(4)
                                      bLowing                         broucht
                                                                      brought      (5)                canneries (I)
                                                                                                      canneries




                                                                                                                                                                    '
                                                                           17:
                                                                           17 l ;18: 14;20:17;           5213
                                                                                                         52:13                     32
                                                                                                                                   32:12
        2541
     21:2;54:5
     21                                  16:20;17:S;S
                                         162          1:15;
                                                                                                                                     ckasa (I)
                                                                                                                                 Chickasaw
  Beglcb
  Beglch            (J)                  6314
                                         63:24                             28: I4;52:24
                                                                           281  45224                 canners
                                                                                                      canners      (I)
                                      Ite1                            brown (I)                          52:16
                                                                                                         52 16                     82
                                                                                                                                   8:2
    669
    6:6;9:12,14                       blue (1)                        brown

  behnlf12
  bela   (2)                             339
                                         33:9                              53:17
                                                                           53 17                      cannery
                                                                                                      cannery      (l)           child
                                                                                                                                    Id
                                                                                                                                       (2)
     36:22;38:5
     3622383                          bond (-t)
                                      board                           BRUCE 19
                                                                      BRUCE (19)                        20:7;52:17
                                                                                                        20352                      17:15;31:2
                                                                           12224 I, 14
                                                                           17l9                                                  children
                                                                                                                                     Idren (3)
  behind
  bdi ad            (.f)                 71
                                         7: I, 13;38:7;42:14               12:2,2,4;36:l,    14,      cannery's (1)
                                                                                                      cannery

     20:21;28:17,25;
           28 1725                    boardroom
                                      boardroom (1)                        I7, l 9;42:20,21 ;43: I,     52:16
                                                                                                        52 16                      18:1,3,6
                                                                                                                                     1k


                                         26                                2425 44141519
                                                                           24,25;44:  14,15, 19;      captains (1)               Cn tY2
                                                                                                                                 Chitty  (l)
     59:22
     5922                                26:7                                                         ceptains

     ig (1)
  being'                              boRrds
                                      ioards (I)                           45:8,9,12
                                                                           4519                          soio
                                                                                                         50:10                     12:14,14


          25
     42                                  422                          bruised (3)                     care 10
                                                                                                      care (10)                  choicee2
                                                                                                                                        (2)
     -42:l                               4:22                         bruised

                                                                                                        25: 17;28:24;38:2
                                                                                                        25171824     382 l,          61351k2
                                                                                                                                    16: 13;58:20
   Belkofskii18
  Brlkols    (18)                     burt   24
                                       bo11t (14)                          49:14,15;50:l
                                                                           49I4t550
                                           01 16142I              build (2)                             24;40:
                                                                                                        2440 19;41
                                                                                                               I94  :9;47:5;     em par1(1)
                                                                                                                                 chopper
    3:25;4:5,7,9,23;5:3;                  10:8;16:14,21 ;20: I,       build



                                                      720                                                                          30:4
                                                                     10:15;24:21
                                                                     l0152421                           6119191124
                                                                                                        61:19;69:21.24              04
       92372123
    6:19,23;7:2;8;23;9:2;                42
                                         4;2 l: 10;24:2;27:8;
                                                                  bulk  (1)                           careful (I)
                                                                                                      cnreful                      upping (1)
                                                                                                                                 choppin&
    28:6, 7;30: 113822
       6710     11 ;38:22;              28: 15, 17,20;29;5;30:8,
                                        28.15                     buLk

                                                      312
    28
          51880
    39:3;.Sl
    391      :8;60: 19
                    19                   8,
                                         814t 4, 16
                                                 16;3 I:2;39: 19;    51:
                                                                     511111                              20 16
                                                                                                        20:16                      51:16
                                         q2io 55022
                                        40:2;48:25;50:22;         bunch
                                                                  bunch   (J)                         Cnras
                                                                                                      C11rlos (2)                 rs (10)
                                                                                                                                 Chrls
  be1ogs (I)
  belongs
    281
    28:6                                 51:14,17,19
                                         51         719              437
                                                                     43:7                                12:11,11
                                                                                                         121   11                   2006
                                                                                                                                   12:10,10;46:25,2S;
                                                                  bureauc1·atic (I}                   Carroll (2)
                                                                                                      C11rroll                               12 34
                                                                                                                                   47:11,l l,12,13;49:16,
  below
  below         (1}                   boats(])
                                      boats                          reaucratic
                                                                      bi


         30:16                           Sc
                                         50:9                        4022
                                                                     40:22                               5:24,24
                                                                                                         5242                       18
                                       BOB (1)
                                       BOB                            bus
                                                                      bus    (1)                      carry
                                                                                                      carry  (I)                 chuckled
                                                                                                                                 ci       (l)
                                                                                                                                          Ic

   bend (1)
  heal

     54:15
     54                                  6:11                            6:8                             573
                                                                                                         57:5                      54:24
  benefit
      teflI (3)                          oks (1)
                                       books                          businrss
                                                                      business   (l)                  CIUiC(J)
                                                                                                      case                       chunl<
                                                                                                                                 ci nI  (3)
     22339241
     28:23;39:2;4 I: 16                  212
                                         21:22                           491 121
                                                                        49:1;54:21                       39:
                                                                                                         391431       268
                                                                                                             14 ;51: 12;68:4        22:11;23:7,g
                                                                                                                                    22    233

  btsccch (1)
  beseec                               bat
                                       boom     (2)                   busintssts (1)
                                                                      businesses                      eases (l)
                                                                                                      cases                      circunutancts
                                                                                                                                   rci mstanees (3)

                                                                                                         28940
                                                                                                         28:9;40:1717                   586 18
                                                                                                                                    57:4;58:6,
     37:23
     3723                                39:20,20
                                         391020                          22:17
                                                                         22A7
                                                                                                      catch (1)
                                                                                                      catch                          an (2)
                                                                                                                                 citizen
   btsidcs (1)
  her des                              born
                                       burst {3)
         47:13 .3                                 16621
                                         17: l 8;61:5;66:23                          C                   30:4
                                                                                                         301                        23:12,15
                                                                                                                                    23 12


                                       Borough (6)                                                    cause
                                                                                                      cause   (1)                city
                                                                                                                                 CI (10)
   best (2)
  best

                                         6:2;9:2;2 I: 11 47
                                                                                                                                    51 2022 36 IO;
    3:15;3):20
        53                               62922li         ;49:7;       C51
                                                                      C-5 (1)                            6523
                                                                                                         65:23                      5:20,20,22,23;6:
  bel (l}
  bet                                    662
                                         66:25;67:2
                                              672                          2015
                                                                           20:15                      cell (1)
                                                                                                      cell                          25 12:7;26:4;28: 12;
                                                                                                                                    8:25;
     4015
     40:25                             borrow
                                         rrai (1)                     Cable (1)
                                                                      Cable                              52:8
                                                                                                         521                        47:1
                                         62:20
                                         622                               54:22
                                                                           S422                       Centet·
                                                                                                      Center (l)                 cl11lms
                                                                                                                                     Lms(1)
   better (4)
                                                                           2323
          er

                    654l9
         I0: I 6;32:6;54:
         101632           19;          boss
                                       bass (1)                       call (7)
                                                                      cafl7                              40
                                                                                                         40:11                      53 15
                                                                                                                                    .53:
                                         621
                                         62:10                           2:3;22:4;25:21;              CEO
                                                                                                      CE0(5)                     clear
                                                                                                                                   ear2(2)
         60:5
         60
                                       both
                                       ho      (5)                       3418
                                                                         34: 18;35:23;51 :6;            26733 42 13;
                                                                                                        26:7;36:3;42: 13            54:  75825
                                                                                                                                    54 I 7;58:25
  beyond
  beaud              (1)
                                                     9199
                                         9: 14; 12: 19;39:9;             6423
                                                                         64:23                          49:3,4
                                                                                                        4934                     clearnt
                                                                                                                                   earest (1)
         20:24
         20
                                         4016 556
                                         40:16;55:6                   called (4)
                                                                      called                          certain
                                                                                                      certLn (1)                    60:17
                                                                                                                                    60
   big
   ilg (5)

      l 62327323
        6:23;.27:3,23;58:24;           brain (1)
                                       brain                               61218
                                                                          16:12,18;29:20;               43
                                                                                                        43:19                     CDF (1)
                                                                                                                                 dearly
                                           92
                                          19:21
                                                                  A
                                                                         4316
                                                                         43:16                        cerh1inly
                                                                                                      cenahil   (l)                 22:25
      59:21
     592
   bigaer
     ggei (3)
                                       brand-new
                                         at   tew     (1)             caflmg (1)
                                                                      calling                            652
                                                                                                         65:2;67:3               clerk
                                                                                                                                 iier  (2)
                                         20                                12:18
                                                                            218                       cern ean (l)
                                                                                                      cenrean                         21
                                                                                                                                    5:21;47:l
      53: 19;55:
     53i         I0;65:25
              55i06525                   20:13
                                                                                                   17: 19,22                       en
                                                                                                                                 clients (3)
   bigeesl
    ggest (2)                          break
                                       break    (1)                   catm
                                                                      calm (l)                           922
                                                                           33:11;50:lS
                                                                           33A 15015            chair
                                                                                                chair (1)                             59
                                                                                                                                    37:5,9,11
          21 60
      26:21
      26       ;60: 17
                    17              70:15
                                    lOiS
                                                                                                                                  flu atc (4}
                                                                                                                                 climate
  hie-picture (3)
  bigpicture                      reakmg (1)
                                 breaking                     came (8)
                                                              came                                 15:13
      63: 12;68:6,7
      63126867                      48:2
                                    48                           l2524252
                                                                 16:25;24:25;28:12;      12     chairman
                                                                                                chatrman     (1)                    32:
                                                                                                                                    32 16;43: I 0;65: 11,

  bird (I)
     trd                         breaks
                                 Ire       (l)                   49l0
                                                                 49:           17 17
                                                                       10;54:17;64:17;             42:14
                                                                                                   42                               12
                                                                 69:   I9;70:22
                                                                 69 l97022                      chance (7)
                                                                                                chance                              nb (1)
                                                                                                                                 climb
      41:24
         24                         61:1;62:6
                                    611    621
                                 BRENDA
                                 BRENDA        16
                                               (16)           can
                                                              can    (46)
                                                                      46                           13:19,25;14:l
                                                                                                   13    925 4i1    l;              40:l
  birds (4)
  brds
                                    5:4,4,6,9;
                                    54 46       18:20,20;        6:18,21;11:15;12:22;
                                                                 61821 1l51222                     35:20;45:
                                                                                                   35         20
                                                                                                               l 5;63:2,
                                                                                                                   63217         clinic (12)
                                                                                                                                         12
       17:25;53:
       1725

  birthday (3)
  rnriiuay
                531212, 16, 17
                            17

                                             32I
                                    23; 10, 13,21 ;48: 18,20,
                                                        820       I 3: 13,16,19;14:7,
                                                                 13    13
                                                                 15131319
                                                                                         19
                                                                                          14    cha11a:e (5)
                                                                                          14; change
                                                                                                   32: 16;33: 14;43:
                                                                                                   32            44310 10;
                                                                                                                                    16:3,8;
                                                                                                                                     61
                                                                                                                                    38:25;4
                                                                                                                                                 1623
                                                                                                                                            18:24;26:23;
                                                                                                                                    3825w I: 16;47:
                                                                                                                                               647 19,23,
                                                                                                                                                       23
                                    20;49:
                                    2049    18;50:
                                             850132013,20;       15:   13,13;16:9;21:6,     17;
      3:8,10,l3
      381013
  bit (7)
   bit                              62:25
                                    6215                         26:
                                                                 261   14;28:  I ;32:6;36:  1O;
                                                                                            10     65:12,12
                                                                                                   65    212                        24;   •
                                                                                                                                        9:4,23;62:
                                                                                                                                    2449423     62 17
                                                                      2242 23479                cha  • ged (2)                    IN (1)
                                                                                                                                 CNN
      291 23613
      29:8;30:2;36:      13;     bridge
                                 bridge (I)
                                                                 41

                                                                           5025
                                                                 41 :22;42:18,23;47:9;          changed




                                                                                   23
      4 7: l 752758
      471                   8302
             7;52:7;58: I 8;70:2    24:21
                                    242                          50:25;52:9,25;55:        15,      52:4,10
                                                                                                   524    10                       46:2
                                                                                                                                   462

                                                                             8563               c:ba • ges                       coast
                                                                                                                                   as (9)
  bleeding
     Ieedmg (3)
              i2
       I9: l ,2;24:7
                                 bl'ina
                                 bing    (5)
                                                322
                                     15: 13,22;20:4,7, 18
                                 broad
                                 broad (1)
                                                                  15,17,
                                                                    517
                                                                 20;61
                                                                  16;64
                                                                           I 8;56:3;59:13.
                                                                 20 :23;62:7,23;63:5, 4 l: 11
                                                                                                changes


                                                                                                chapter (2)
                                                                          :6, I0,21 ;66:20, chapter
                                                                  166461021
                                                                                                           (I)
                                                                                                                                     63 22
                                                                                                                                   16:22,22;20:
                                                                                                                                   29:20,22,23;4
                                                                                                                                   292 222
                                                                                                                                                17, 18;
                                                                                                                                                 I: 14, 17
  block
   ilock (I)

      44:9
      449                           43:1616                      201720
                                                                 20;67:20;69:       1, 1,15
                                                                                    1115           44:12,18
                                                                                                   441218                        coastal (1)
                                                              canceline (2)                     charge (1)
                                                                                                charee                             39:11
                                                                                                                                   39

         13
  blood (3}
  ilood

       19:3;30:23;62:
        (3)
   blow 13
                       62 14
                                 broke (1)
                                 broke

                                    20:15
                                       broken (5)
                                                              canceling

                                                                 40:23,24
                                                                 4O2324
                                                                      ca11cels
                                                                      cancels  (1)
                                                                                                   69:16
                                                                                                   6916
                                                                                                      chartered (1)
                                                                                                      chartered
                                                                                                                                 coaster
                                                                                                                                   as cr (1)

                                                                                                                                   34:23

                                                                  Midnieht
                                                                  Midn ghl Sun Coart Reporters
                                                                           Sun Court Reporters                                                 ;\ lin-U-Sc ript M'
  Jccome
  iccome            - oaster
                      coaster (l)
                                    Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 5 of 26
Admin Record
Admin Record                                                                       INT-001223                                                                 00235586
                                                                                                                                                              00235586
          IA Co%ernrnen
         BIA, Government to Government           ii   iient


                                                                                                                                                                       June 28, 2013
                                                                                                                                                                          ie




           coeiist (1)
          coexist
                                                 confident (2}
                                                confident                      CorporatIon 22
                                                                               Corporation     (12)               5116
                                                                                                                  51:16                                          24
                                                                                                                                                  22:8;41 :22;64:24
              6018
              60:18                                   42J0
                                                      42: I0;64: 11              42    57923
                                                                                 4:2,5,7,9,23;5: 1,12;         critical
                                                                                                                cr1 ant (3)
                                                                                                                                               decent
                                                                                                                                               dece 11  (I)
          coins (1)
          coil
                                                 Congratulations (1)
                                                 Congratulations                 73131
                                                                                 7:3, 13, 1.5;8:24,25;9:2;        55464
                                                                                                                  55:         922
                                                                                                                      14;64: 19,22                67:20
                                                                                                                                                  67
              34:18
              34.18

          Cold (61)61
                                                      514
                                                      5:14
                                                 Congress
                                                 Congress (I)
                                                                                  I02425
                                                                                   0:24;25:3,5,
                                                                                              12
                                                                                                  I0
                                                                                             35 10;26:6;       c1·ying
                                                                                                               crying  (1)                     decision
                                                                                                                                               dcciaoi    (9)
                                                                                 28:6,
                                                                                 286730 7;30: 12;55:6            466
                                                                                                                 46:6                             10:12,13,14,17;
                                                                                                                                                  1012
                 813M71
              10:8;13:   I; 17: 1,4;                  10:19
                                                      1019                    corporations
                                                                              corporations     (1)             cure
                                                                                                               cure (I)                           42   256 14,
                                                                                                                                                 42:12;56:      16;65:6;
                                                                                                                                                              1416656
              19:
              19 I ,23;20:3,8,
                    23.2038.1L20  18,20,        cona,ressfonal (J)
                                                congressIonal                    253
                                                                                 25:3                            525
                                                                                                                 52:5                                69:9
             2321
              23;2 I: 1.4,  10,20;24:3,
                        41020243                     59:14
                                                      5914                    corridor
                                                                              corrIdor    (~)                  cur1·cntly
                                                                                                               currently  (1)                  dedicated
                                                                                                                                               dedica ed {I)

              I0, I227.6281       25
                  I2;27:6;28: 19;29:5,          Congressman (I)                  36:21,25;37:2
                                                                                         253721l;                82
                                                                                       10
                                                                                 3621                            8:2
                                                Congressman                                                                                      47:25
             23253014
              23,25 ;30: 14;3 I:21,22,
                                   21 22
                                                     9:8
                                                     9.8
                                                                                 42: I0;68:25
                                                                                 42                                                            dec
                                                                                                                                               dcep(l)
             2533            6I0
              25;32:3,6, 10;33:5;               connecft'd (I)
                                                connected
                                                                              Council (7)
                                                                              Council                                            D                   59:1;67:11
                                                                                 325
                 27 I 6;36:23;37:7,
              34:2,7,

             22;40:2,8,
             22
                        636.23
                 25386393
              14,25;38:6;39:7,8,19,
                           15;4 l :3,7, I 0,
                 40.2 8I541.3710
                                                     2212
                                                    22:12
                                                connecting
                                                connecting

                                                    23:8
                                                    23
                                                                  (l)                  19
                                                                                 3:25;4: 11 ;5:3,5;
                                                                                 6: 19;1 S:21;31:14
                                                                              coun11el<>1· (2)
                                                                              counselor
                                                                                                   14          dad (7)
                                                                                                               dad
                                                                                                                  4: Jl733         45
                                                                                                                       7;33:22,24~34:5,
                                                                                                                                               Dec
                                                                                                                                               Deel'
                                                                                                                                                 20
                                                                                                                                                     (1)
                                                                                                                                                 20:21
                                                                                                                                               definitely
                                                                                                                                               dcfiitlc   (2)
              1422 4245 4723
              14.22;42:4,5;47:23;               Conuls
                                                Connie's (1)                     415
                                                                                 4:15;58:]5                       68
                                                                                                                  6,8,11                         54:6;65:22
             48.2S
             4!:25;49:8;50: 16;  16                 4316
                                                    49:)6                     count (1)
                                                                              count                            dally
                                                                                                               daily (I)                        en ion {I)
                                                                                                                                               definition
             51: 18,23;66:17;67:
             51.182366.17           71414       conqunt (I)                      34:9
                                                                                 349
                                                conquest                                                         25:18
                                                                                                                 2518                              52
                                                                                                                                                 55:24
          collaboratively
           ohabonauively
             26
             26:3
          coming (12)
          C13flg      12
                                (1)
                                                no
                                                     1910
                                                     19:10
                                                considerable
                                                       siderable1
                                                    39:17
                                                    3917
                                                                    (t)
                                                                              couple
                                                                              couple



                                                                                39
                                                                                39: 15
                                                                                       19
                                                                                      (6)
                                                                                 11: J9; 14:7;33: I;
                                                                                         1547 I155
                                                                                     15,15;47:
                                                                                                               Dale (l)
                                                                                                                 49:
                                                                                                                 19 15,

                                                                                                               damaee
                                                                                                               damage
                                                                                                                     151 19

                                                                                                                           (I)
                                                                                                                                               delays
                                                                                                                                                  an (1)
                                                                                                                                                 40:18
                                                                                                                                                     18

                                                                                                                                               delegation (l)
                                                                                                                                               lelegat

             2:21; I172825
             221     9:7;28:25;                 consideration
                                                onsideratiou (1)              coupled (I)
                                                                              coupled                             53:15
                                                                                                                  53 15                               .5
                                                                                                                                                 47:19;59:14
                                                                                                                                                 47
             32  2534.278 10;
             32:25;34:2,7,8;53:                        824 50
                                                   48:24;50:7                    4013
                                                                                 40:13                         damai:ed
                                                                                                               damaged      (1)                deliver
                                                                                                                                                is  en (I)

             SS:
               812   60i6718
                  I2;60:8;67:    18,23          consldend
                                                     isldered    (3)          course
                                                                              course   (3)                       2325
                                                                                                                 23:25                               58:21
                                                                                                                                                     5821
         comment (2)
         coinmeuf                                  8: 16;56: 18,24
                                                   816561824                     8.2413,21
                                                                                 8:24;67:     21               diii (1)
                                                                                                               damn                            DLI
                                                                                                                                               DELLA             (40}
             122     4517
             12:21;45:17                       considering         (1)        court
                                                                              court (9)                          823
                                                                                                                 62:J                           22 12, 17;5:6,    56 15;

                                                                                25
                                               cons      derang                                                                                 2:2;3:4,
         comments
           ommuits (4)                             39:12                            1215l7
                                                                                 11:12,15,17;12:l,22,          dnngerous
                                                                                                               dangcro    (4)
                                                                                                                           is                             28992
                                                                                                                                                6: I K;7:2;8:9;9:24;
             2l1544216
             21: I 5;44:2, 16;48:16            consistent (2)
                                               consistent                        25;14:25;60:l 1;66:15                 953 12;
                                                                                                                 24:5;29:5;39:
                                                                                                                 245           12               14: 13,       3202 14;
                                                                                                                                                      31 18;23:20;27:

         commissions
         corn   niss mis (I)                       65:3;69:IS
                                                   65.369       15            cousins
                                                                              cousins   (1)                      40
                                                                                                                 40:14                            9Z
                                                                                                                                                29:12,16;31:l      l,13;
               46
             4<1:6                             Consortium
                                                 oasortiu          (I)          27:11                          dark
                                                                                                               dnrk (J)                         322
                                                                                                                                                32:12;42: I8;44:14,  14119;
         common
         con   noi (2) 2j                          38
                                                   38:17                      Co,·e 48
                                                                              Core   (48)                         20:17
                                                                                                                  2O                              6Z
                                                                                                                                                46:           78853
                                                                                                                                                     19,21 ;47:8,8;5   I:3,
             23:5;47:7
            23       77                        constructed
                                               constructed         (I)          42    25 1223
                                                                                4:2,25;5:   12,23;6:IO;        darn (I)
                                                                                                               darn                             4;55:4;58:23;60:7,9,
                                                                                                                                                   55        231107
         communicate
         cornmi     nicsit (I)
                                                   39:7
                                                   397                          7:3,14,16,16;8:24,25;
                                                                                731416                  25        594
                                                                                                                  59:4                                        6668 12,
                                                                                                                                                I5;62: I0;66:6;68:
            52
            52:9                               consult (2)
                                               consult                          20119
                                                                                20:   920
                                                                                        ,20;25 :.5 ;29: 9;     dat(I)
                                                                                                               data                             12,22;69:17;70: 14
         communications
         no  urnumeations (l)                      13:9;69:7
                                                      39697                     31l2125323I0
                                                                                    :21,25;32:3, IO;              44:24
                                                                                                                  4424                      Della
                                                                                                                                               eta (t)
            6:2
            62                                 consultation (4)
                                               consultntion                     36:23;37:7,      425
                                                                                362337.71 14,25;38:6,          dating
                                                                                                                ating1  (1)                     6:13
         com1t1tmitics
          iii imi           20
                            (20)
                       nitics                      2: 14;7:2 I ;8:22;           222325J9,24;
                                                                                22,23,2.5;39:5,        24         444
                                                                                                                 44:4                       Deputmcnt
                                                                                                                                            Deps            en(3)
            2: I7;26:5;35:2;                       10:10                                   15 l: 16
                 7265352
                                                                                43922
                                                                                40:8. 12,
                                                                                408    12 15;4      16, 19;    daughter (7)                    52
                                                   10.10                                                19     diuightu                        .5:25;43:   12;47:21
                                                                                                                                                      43124721
            3623
            36:23;37:37101724
                         10, 17,24;            consultntions
                                                    isultations (l)             43:9,22;47:24;48:25;              518
                                                                                                                 5:       523 17: 18, 19;
                                                                                                                     J8; 15:23;            departments
                                                                                                                                           dessr       nests (l)

            38:6,12;39:10;52:l
              86                      1,              36
                                                   13:6                         52 21422556
                                                                                52:  12, 14,22;.55:6;             18:2,
                                                                                                                      21414,23
                                                                                                                            23                   37
                                                                                                                                               43:7
             19;53:
              95318  18, 18;56: l0, 18,        consulted
                                                 oisulted      (1)              58:
                                                                                58 I7;62:4;66:4,23;           dauahters
                                                                                                               daughters (I)                tltscrve
                                                                                                                                             Iescr      (1)
                           220
            23;59: 12,20;69:8                      69:l l                       67:13
                                                                                6713                             52:1
                                                                                                                 52                             11:4
        comnrnnity
        con     wuty13   (13)                  confect (2)
                                                  stact                       oser
                                                                              Conr(J)                         day
                                                                                                               day (14)
                                                                                                                      14                   dcsign11tion (1)      Li




            7:25;17:21
              .25.1721.2518;25:18;                 42:13;43:18
                                                   42134318                     7:IO
                                                                                 7lO                                         5272
                                                                                                                  16:2; I8:25;27:2,6,8,        69:11
                                                                                                                                               69
            26:5;28:23;39:5;4
            26 52823       39       I:24;
                                     .2        contnin (l)
                                                  itain                       crab
                                                                              crab (7)                           12,17;28:1;30:5;33:l
                                                                                                                  12  17281 30533       l, destrorcd
                                                                                                                                           dcx ro ed (2)

            43:6;46:9,
            43            13 18;
                646.9 13;52:                     48:22
                                                 48.22                          28:15,18,19,20;
                                                                                281518    1920                    18;35:
                                                                                                                  1835    17;47:
                                                                                                                           747 18;.50:
                                                                                                                                 1850  I5      61:8,8
            55  56i0
            55:9;56:IO                         context (3)
                                                  itest                         39:25,2.5;40:5
                                                                                 39252540S                    days (4)
                                                                                                              days                         detail
                                                                                                                                           cci       (4)
        company (1)

                                                          29
                                                 10:13,16;56:l5               crncked
        company                                  10 13 1656 15                cracked (1)                        20:8;2 I :9,9;23:22
                                                                                                                 208219         23             52:7;53: 12~63: IO;
            32:2
            322                                continue
                                                   mae (5)                      49:14
                                                                                49                            clay-to-day (l)
                                                                                                              c1ayfmda                         68:8
        com11lete (I)
        no           etc                         26:2,2,9;42:20;60:22
                                                 262                         crane (3)
                                                                             crane                               23:6
                                                                                                                 236                       de,·astafing
                                                                                                                                                  isa        (l)  ag

            41:15
             115                               contract
                                               contract (J)                     20:2;39:20,21
                                                                                20                            DC
                                                                                                              DC (5)                           61
                                                                                                                                               61:9
        comply
        cm ap          (1)                       3823
                                                 38:23                       crappy (J)
                                                                             crappy                              274 15;23:
                                                                                                                 2:7;4:   523 19,20;
                                                                                                                                1920       die (3)
                                                                                                                                           dIe

        S4:16                                  control
                                                    ol (J)                      3315
                                                                                33:15                            43:17
                                                                                                                 43 17                         21: 17;6165 :5,5
     concerned
        seemed     (I)                           64:1
                                                 641                         ca-ash
                                                                             crash  (J)                       dead
                                                                                                              dead (I)                     died
                                                                                                                                           died (4)

        23:12
        2312                                   conversation
                                                onversation  (1)                27:1,1,22
                                                                                27II22                           2814
                                                                                                                 28:14                         17:20;
                                                                                                                                               172     132
                                                                                                                                                        19:3;2 I: I;
     conclusions
     co          us (1)
            ackisa                               42:24
                                                 4224                        crashes
                                                                             crashes (1)                      deal
                                                                                                              deal (4)
                                                                                                                                               51:20
        44:15
        4415                                   coordinnted
                                                   dkiatedl (I)                 22:7
                                                                                227                              27:]8;43:6,8,15
                                                                                                                 27184368                  difference (I)
                                                                                                                                           dIferei
     conditions
             ions (6)
                di                               4021
                                                 40:21                       crawl
                                                                             crawl (2)                        dealing
                                                                                                              deaHng (2)                       64:22
                                                                                                                                                   22
        39: IO, 13;5
        3910
        53 6720
                     I: 14, 16;
                 35114                         copy
                                               cop (l)                          28     17
                                                                                28:17;40:5                       22:8;48:4
                                                                                                                 228484                    difrerent (J)
                                                                                                                                               ifferen


        53:5~67:20                               44:19,25
                                                       1925                  created (1)
                                                                             created
                                                                                                              dealt
                                                                                                              dealt (l)                          72
                                                                                                                                               17:24;35:    13;55: 19
   coi
     conducted
         ductel (I)                            cord (I}
                                               coid                             923
                                                                                9:23                             27:19;44:4
                                                                                                                 27 19444                  digging
                                                                                                                                           digging (1)
           3816                                  29                          creates                                                           12
                                                 2:19
                                                                                                                                           I
           38:16                                                             ci cites (3)                     Dear
                                                                                                              Dear {l)                         10:21
        conrerence
           sfeence (I)                         corner
                                                  ncr (J)                       40:9,
                                                                                4091 15;4 I :5                   36:22;38:5
                                                                                                                   6.22W                   LL (l)
                                                                                                                                           DILLON
          35:23
          3523                                   16 23 22 1148
                                                 16:23;22:l 1;48:8           crew
                                                                             crew (I)                         death
                                                                                                              death (3)                       6:16,16

       _\ I in-l 1-Sr riptiii>                                            Midnight Sun
                                                                          Midnight     Court Reporters
                                                                                   Sun Court Repoiters                                           (3) coexist - DILLON

                                 Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 6 of 26
Admin Record
Admin Record                                                                   INT-001224                                                                                00235587
                                                                                                                                                                         00235587
                                                                                                                               B1AGovc
                                                                                                                               BIA, Gonrnment
                                                                                                                                         reit                    vct
                                                                                                                                                            to Gove1·nment
  Jone 28, 1013
                                                   2326 1212;              221                                                           extremely (5)

                                                                                 16
     mimshe 12
   diminished (l)                           28: I ,2;32:6;48:7,            2:21; 12:5,17;18: 16;      essentially (1)
                                                                                                      essentially                        e.treniey

                                                                           21 16361O                       67:14
                                                                                                           6714                                  99
                                                                                                                                              35:9,9,10.l 1;44: 16
        302
        30:2,2                              64
                                           64:6                            21: 16;36: 10;45:6, 14;
  Dimitri (4)
        nutri

        36:3;38:2;42:
        363  3824214  [4;
                                         driver(})
                                         drwer

                                            6:8
                                                                           48 16;56:2;57:10;
                                                                           48:
                                                                           7010
                                                                           70:10
                                                                                                      ETTA 14
                                                                                                      ETTA (14)
                                                                                                           410105            5: 16,
                                                                                                           4: 10, lO;j; 17; I516
                                                                                                                                           xon (l)
                                                                                                                                         Exxon

                                                                                                                                          el
                                                                                                                                              44:7,8                         f
        441                              dropped
                                         droped              (1)        e-mail (I)
                                                                        einai1                              7IR181717, 18, 19;
                                                                                                           17,18;18:                     eye (1)
        44:1                                                                                                                 435l8
     ctive (l)
   directive
  ci                                       33:l
                                           331                              421
                                                                           14:21                           33:21,21
                                                                                                           33212l31I ;34: 1,4;35:   18        19:21
                                         ducting (1)                    e-mailed (2)
                                                                        mmailed                       Eugene
                                                                                                      Eugene (1)                          3eba(1)
                                                                                                                                         eyeball
     10:4                                ductmg
                                                                                                                                               920
  directly (l)
  directly                                  20:14
                                           20                             14: 17,18
                                                                          14 1718                       51 13
                                                                                                        51:                                   19:20
        378
     37:8;38:21                          due (8)
                                         due                            emergencies (l)
                                                                        emergencies
                                                                              IO 12
                                                                                                      evacuation
                                                                                                      evacuatlo  (4)
                                                                                                           l:3,10;69:5,23
                                                                                                         l1131069523                                          F
     ado
  directors  (l)                            292a3025
                                            29:24;30:25;37: 12;
                                                            12            27
                                                                          27:10;51:12
        388
     38:8;42:IS                                            13;42:3;
                                                    224013423
                                            39: I 0,22;40:
                                            3910                        emergency (7)
                                                                        emergency
                                                                          39 16
                                                                          39:       :9, I8;44:22;
                                                                              16;41191
                                                                                                      evacuations
                                                                                                      evacuatons

                                                                                                         2:16;31:IS
                                                                                                             631 15
                                                                                                                       (2}
                                                                                                                                    fae (1)
                                                                                                                                    face
  disabled
   isabled (1)                              50:3
                                            50
                                                                                                                                       SI
     6425
     64:25                               lumb(1)
                                         dumb                             4924531 ;54:2
                                                                          49:24;53:I                  even 21
                                                                                                      ever   ('21)                     51:5
     scuss(1)                               63
                                            63:14                       emeraent (t)
                                                                        emergent                           7.15IO23
                                                                                                         7: 15; I0:23;20:   1;      f11ced
                                                                                                                                       ced1 (1)
   discuss                                                                                                                       20
                                         dumped
                                         dumped              (1)           6224
                                                                           62:24                               9;26:24,25 ;27:20,
                                                                                                         25 I192624252
                                                                                                         25:                           40:16
                                                                                                                                           16
            38:17
        38.17
                                                                                                         22 25212                    it (I)
  tsr sse 11
  discussed (1)                            28
                                           28:)8                        emolma
                                                                        emotion     (1)                  22,25   ;28: 12 ;29:'446
                                                                                                                               ,6;  fact
                                                                                                         30753         62
                                                                                                         30:7;53 :2;62: 12, l 8;
                                                                                                                            218        26:23
                                                                                                                                           23
        55
            55:1                         4w  ng4
                                         during (4)                         15:19
                                                                            15 19


    scuss on (2)                              u.8
                                           8:10;48:13;64:9,11           emotional
                                                                        emotioiil {l)                    6323
                                                                                                         63:23;64: I ;65:23;        factor (I)
  discussion
           1;70:4
     51: l 17O4                          Dutch (1)
                                         Dttch                            27:21,23
                                                                          272123                         67
                                                                                                         67: 15;68:24
                                                                                                                56824                  68:16  611




                                                                                    lO
     511

  discussions (I)
  dscussions                                97
                                           19:7                         EMRICH(6)
                                                                        EMRICEI                       e,·cnine,
                                                                                                      evanng        (1)                  rair (3)
                                                                          12: I0, 10;46:25,25;
                                                                          1210                           53:6
                                                                                                         53                                               62
                                                                                                                                                  236 l 6;62:9
                                                                                                                                            l 9: 12;36:
            54:17
            54                           d3g
                                         dying (J)
        caed1                              29:3                           47:11,lt
                                                                          471111                      e\'e•t 51
                                                                                                      event
                                                                                                             (5)                         Fairbanks
                                                                                                                                           Or anco (I)
   dislocated (I)                                  .3

                                                                         EMT
                                                                         EMT(l)                          13:5,
                                                                                                         135l049      22508
                                                                                                               I 0;49:2,2;50:8             4:16
            49:4
            474
                                                                                                      ci eats (3)                        fall (1)
                                                               E            19:22,23
                                                                            192223                    e,•enls
   disorder (2)
        sorder
                                                                                                                                           24:4;49: l l
             9222
            19:2;22:18                                                  end (S)
                                                                        erd5                            50:3,4,S
                                                                                                        503

         at (1)                          Earlene (l)
                                         Earlen                            13:20; 14.92521 l;
                                                                           1320 14:9;25:2             eventually
                                                                                                      eventually (l)                     Fnlse (8)
                                                                                                                                                Is

   District
   Ostr
                                                                                                                                            12:7;33: t ;45:4;
            64                             5:2,2
                                           52                              4885012
                                                                           48:8;50:12                   27:12;28:1
                                                                                                        27 1228
            6:l4                                                                                      ci erybody 24
                                                                                                                 (24)                               22252 15;
                                                                                                                                            46: 17.22,24;52:
                                                                                                                                            46
   DNR                                   earlier (2)
                                         earher                          ended (2)
                                                                         ended                        enrybody
   DNR (1)
       72                                  47:20;60:2
                                           il7                              29:25;50:5
                                                                            2925505                      2:9;3: I ;4: 12;7: 19;             60:20
                                                                                                                                                20
     47:21                                                                                                             3111                 Ic (2)
                                                                                                                                         fmnilits
         (8)                             er1y (:1)
                                         early                          endless
                                                                        endless (I)                      11:11,13;13:l8;26:2;
                                                                                                         1111    13                      a
   dock
   De1C
                                                                                                         3019           535 19;               41:6,20
                                                                                                                                               16
            20:2 ;2 HO
            2022    l: 10, 12;24 :2;         33352
                                            13:3;35:2                       257
                                                                            25:7                         30: 19;3 J:4,5;35:   19
                                                                                                         36 I0;40:2S;45:6;47:2;
                                                                                                         36:                  47           ally (5)
                                                                                                                                         ramily
             O2 691010
            40:2,6;49:   I0, I0          eRSier (1)
                                         easier                          energy (1)
                                                                         energy
                                                                                                         S l:S,l          515637
                                                                                                                 9;59:I S.I
                                                                                                             51959          5;63:7;               252327 IO;
                                                                                                                                              5:4;25:23;27:
   document (2)
   documcnt                                21:13   .1                       43: 11
                                                                            4311                           51


                                                                                                         70:16,21,22
                                                                                                         70   162122                             249.2
                                                                                                                                              31:24;49:2
            625
            69:2S,25
                  25                      East (7}
                                         ErsI                            enjoying (2)
                                                                         eajoymg
                                                   92         3824
                                             6: I ;9:2;38:24;39:4;
                                             61                             5:13;9:21
                                                                            5139.21                   everywhere
                                                                                                      ci erywbere ('l)                   far
                                                                                                                                         Fr         (8)
      unented (2)
   documented
            21:21,24
            21 21 24                         49:6;66:24,25
                                             496  662425                 enough (5)
                                                                         enough                            529
                                                                                                         52:9;62:21                                    27 17;
                                                                                                                                            8:7;27:24;32:17,
                                          eastel'ly (1)                     14:     196 18
                                                                                10; 19:6;26:
                                                                            14 10            18;      exactly (1)
                                                                                                      exactly
                                                                                                                                                3532 673
                                                                                                                                            33 13;53:21;67:3,17
                                                                                                                                            33:
        eats (l)
   documents
   OCflfl

            21:24;70:S
            2L24  705
                                         caste

                                             16:16
                                             16                             36      16
                                                                            36:16;62:9                   SS:13
                                                                                                         55 13                           fast (1)
                                                                                                                                          is

                                                                                                                                             64
                                                                                                                                            36:14,17
   clogs
    085 (I)                               euy (l)
                                         easy
                                                                         enter (l)
                                                                         enter                        exaeeer1ting (1)
                                                                                                      exaggerating

                                                                            41:4
                                                                            414                          34
                                                                                                         34:19                           fastened (1) cci

            62:3
            623                              22:20
                                             22.2

                                          eat (l}
                                          eat                            enlire (1)
                                                                         enllre                       exam    pJcs (l)
                                                                                                      exanrlles                                 19:25
   Doh
   Dot           (1)                                                                                                                     fear
                                                                                                                                         a    (4)
                                            70:17
                                             70                            10:13
                                                                            1013                         39:16;40:4
                                                                                                         39
            6:5                                                                                                                                 26:22;27:20;5
                                                                                                                                                 6.22 27      I: 18;
    on (1)                                edge
                                            ge (1)                       entities (1)
                                                                         entities                     exchange (7)
                                                                                                      excintige
   Don                                                                                                         5362125        81I,              53:3
                                            49
                                            49:13                          8:23
                                                                           823                           25: l 5;36:21,25;38:
                                                                                                         25
            9:8                                                          envwonment (6)                            061 11
                                                                                                          17;42: 10;61:                   brta (t)
                                                                                                                                         February
    one (6)
   done                                   eel
                                          cc  (1)                        envit·onment
                                             24:20                          21 25 :22,23,2-4;
                                                                            21 :25;53  222324         excited (l)
                                                                                                      excited                                   8:12
        35313l3;54:23;
      19:3;53:
     59:4 ;60:2,
           60215
                  5423
                 15
                  .4
                                             2420
                                          effect (1)
                                          effect                            54:4,9
                                                                            5449                                O22
                                                                                                          10:22;67:22                    rederal
                                                                                                                                         Fe era (3)

                                                                                                                                                226 12;3 7: 18
                                                                         en\•ironmental (9}
                                                                         environmental                Excuse (2)
                                                                                                      Excuse                               25: 12;26:
                                                                                                                                           25
        oosl
       doors (l)                             6S:23
                                             65

             17:6
            176
          bt {2)
       doubt
                                          effort (2)
                                          effort

                                             38:8;41:17
                                             3118   17
                                                                            3721
                                                                                      17
                                                                            37:21 ;43:4,8;44:2.
                                                                             I0, 13, 17;53: 11, I 5
                                                                             1013
                                                                                                          1424
                                                                                                          14:24;39:15
                                                                                                      executive (1)
                                                                                                      executive

                                                                                                          69:19
                                                                                                         69
                                                                                                                          15             federally
                                                                                                                                         Fm oral
                                                                                                                                           37:3
                                                                                                                                         Federation
                                                                                                                                         Fe eritw
                                                                                                                                                   (I)

                                                                                                                                                    (J)
       aD
            39:6;42:3
            396
       down (6)
                 42.3


                 fl
                                          eight (2)
                                                   60212
                                             9: 10;60:
                                                                         ER
                                                                         ER(2)
                                                                            25   22
                                                                            25:22;54:23                expect (3)
                                                                                                       expect

                                                                                                          34:15,15;35:16
                                                                                                          3415 1535 16
                                                                                                                                            8:10111


                                                                                                                                         reel(11)
                                                                                                                                          Ce
                          42 I:13
              S:24;20:7, 14;2
            l B242O7            13;       either (2)
                                          edher                          El'iC (1)
                                                                         Eric


                 O15
            30: 15;50: 17                          52 16
                                             41 :4;52:                      32:25
                                                                            3225
                                                                         ERICKSON
                                                                         ERICKSON {2)
                                                                                                       cxperieace
                                                                                                       axparience

                                                                                                          10:23,25;1
                                                                                                          102325
                                                                                                                      (3)
                                                                                                                        l:1
                                                                                                                                              4S
                                                                                                                                             14:5;18:6,7;36:l
                                                                                                                                               348
                                                                                                                                            46:9;48:5;57:
                                                                                                                                                              I;
                                                                                                                                                          I&;58:8,
                                                                                                                                                              588
          en (I)
       dozen
       do                                 elder (4)
                                          elder

                                            3923 14;39: 18,24               6:3,4
                                                                            634                        explode (l)                                46 I 0
                                                                                                                                            20;63 :4;68:
            43:2
            43                              3:9;23:      824                                           explode


       drama (I)                          cldcl'ly (I)                   erupting (1)
                                                                         erupting                         18: 11
                                                                                                          18ll                           reeling
                                                                                                                                          lee ug (1)
       drama                              cidet
                                                                                                                                                17:3
                                             51:7
                                             517                            62:13
                                                                            6213                       express
                                                                                                       express    (3)
            22:5                                                                                          39:15823
                                                                                                              l ;58:23 ;59: I 8          feels
                                                                                                                                         Ice   (l)
                                                                         especially {6)

                                                                                    17                                                          •462
       dread (1)
       dread                              elders (2)
                                          elders                         especially

            23
         Jl:23                                3: l8;62:14
                                                     21411
                                                                            25:9;3 13
                                                                            259    l:3;44: 18;
                                                                                           IS          extraordinary (1)
                                                                                                       extraordmnry                               6:2,7
                                                                                                            253
       dreary (1)
          16:2
                                          elected (1)
                                          clerIc

                                              66:24
                                             66.24
                                                                             45: I 7;58:6;63:24
                                                                            45

                                                                         essence
                                                                         essence (2)
                                                                             60 14 iS
                                                                                                            25:13
                                                                                                       extreme{!)
                                                                                                       extreme
                                                                                                            39:23
                                                                                                                                         feet (3)

                                                                                                                                         fell (4)
                                                                                                                                                     31
                                                                                                                                                33: I;49: 13 ;SO: l 8
       drive (6)                          else
                                          ese       12
                                                   {12)                      60:14;64:18                       23                        Fe




   diminished
   Yt         - fell (4)
         stedfel                                                      Midnight Sun Court
                                                                      Midnight Sun Court Rtporlers
                                                                                         Reportrrs


                                       Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 7 of 26
      Record
Admin Record
Admin                                                                               INT-001225                                                                          00235588
                                                                                                                                                                        00235588
             BIA, Governm ent to Goenrnicu
                  ovcrnrnent     Governmcnf
                                      to




                 20 14
                 20:14;49:4,13;70:I  I                  21:20;2
                                                        21202414:l,l113420
                                                                                                                                                                           June 28, 2013


                    27
                                                                      1;34:20;       61 :13                           eranddaughters
                                                                                                                      graiddm    gmteis{l)                    3:10,1 3;14:15;31 :9;
             few (IO)
             few   10                                   355504535
                                                        35:5;50: 4;53:S                                                  236
                                                                                                                         23:16
                l2:7; 15: 15;29: 19;                                                                                                                          56:2
                                                     fly-abou
                                                     fly-about t (I)
                                                                                                   G                  grandso
                                                                                                                      grandson n (I)                       Harbor
                                                                                                                                                           liar
               495584                                                                                                                                               (I)
               49:5;58:4;59:25;60860:8;                 672
                                                        67:21                                                            22:18
                                                                                                                         22
                                                                                                                                                              19:7
               63: I,8;66: 12
                                                             33
                                                     flying (5)
               63
                                                     tyIng                        Gary (S)                            grandso
                                                                                                                      grrndsonsns (I)                      hard
                                                                                                                                                            turd
                                                                                                                                                                 (9)
             fi&ht
             hgbt      (4)                              2622 l :23;33:23;
                                                        26:22;3                     52222 89925
                                                                                   5:22,22;8:9;9:25;                        538
                                                                                                                            53:8
                59:23,23     78
                5232365;65 :7,8                           422
                                                        34:22;59:3                 55:8
                                                                                    558                               Gran
                                                                                                                      Grant  (1)
                                                                                                                                                             15:2;1 6:19;25:14;
                                                                                                                                                             29:7;3 0:18;32:I ;50: 19;
                                                                                                                                                                           tm

             figliting
             lighting (4)                            focu1
                                                     focus (4)
                                                                                  gave
                                                                                  gave fl)                               65
                                                                                                                        16:5                                      6824
                                                                                                                                                             51:2;6 8:24
                    13249 18
                22: 13;24:9;3
                22            I :8;                     235l12
                                                        2: 15; 11 :2;44:2 J,23
                                                                            23       58 16:)6
                                                                                     58:16;69 16
                                                                                                                      eranted
                                                                                                                      granted (3)                         hardship (2)
                68:24
                68
                                                     foggy (1)
                                                     foggy                        Gene (J)
                                                                                  Gene                                   92025i8
                                                                                                                         9:20;25:      524
                                                                                                                                  l 8;45:24                  41:5;62:17
             rtgm·e (3}
             rgure                                      163
                                                        16:2                        5113
                                                                                    51 :13                            grass()  )
                11:23;13:2;57:2
                                                                                                                         ass                               mr
                                                                                                                                                          hardship s {I)
                                                     folded
                                                     fated (1)
                                                                                  generati on (I)
                                                                                  generation                             242
                                                                                                                         24:21                             2:17
             final (1)                                 33:5
                                                       33                           2410
                                                                                    24:10                             1rateful (l)                        Hirle
                                                                                                                      gritefu
                                                                                                                                                          Harlen ( IO)
                10:14
                10
                                                fofl<S (I)                        2enerati ons (3)                       102271 1
                                                                                                                         I0:2;27:1
                                                                                     2315      03
                                                                                  generations
                                                                                                                                                           31:11,1 2,13,18,
                                                                                                                                                                       31818 18;
             finally (6)
             fInally                                     24
                                                     11:24                          23:15;24: 18;26: 12               Great (S)
                                                                                                                      Great                                32:14, 21 ;33:
                                                                                                                                                                      331310,13, 18
                 4I3324
                l<t:J ;33:2,4;51: 15,
                2.5;52:5
                25 52S
                                                follow (I)
                                                follow
                                                                                 gentlem
                                                                                  gentleman     an 02
                                                                                                    (2)                         1822
                                                                                                                           7: 18,22; 12:4, 16;            nte
                                                                                                                                                          hate   (I)
                                                     18:19
                                                         19
                                                                                     20:6,12
                                                                                     20612                                 53:12
                                                                                                                           5312                             45:2
             nnancinl (I)
             finanend
                                                follows (J)
                                                fa lows
                                                                                 gds(4)                              &realer (2)
                                                                                                19
                                                                                 gets
                                                                                                                                                          hl'ad (l}
               q02
               40:24                                3i
                                                    39:18                            32322
                                                                                     3:23;22: I9;32:5;
                                                                                                                     greater

                                                                                                                           IO:
                                                                                                                           10
                                                                                                                               I 0;65:23
                                                                                                                                 0652                           4440:25
                                                                                                                                                            20:14;   25
         find (I)
             find                                ood (l)
                                                rood                                 637
                                                                                     63:7                            zround
                                                                                                                     ground (l)                           hHdtd
                                                                                                                                                           em   ed (3)
               52
               52:1                                 70
                                                    70:16,17 13
                                                                                 Ggaal
                                                                                 Ggmuil (J)                                20
                                                                                                                        41:20                                68
                                                                                                                                                            68:22;      37 :8
                                                                                                                                                                    69:23;70
                                                                                                                                                                    69
         finish (1)
         fiumisi
                                                forgot (I)
                                                Forgo                                65
                                                                                     6:5                             group
                                                                                                                     g-om    (I)                          heal (1)
                47
               14:7                                 14:4                         Ginger(
                                                                                 Gmger ?)                               268
                                                                                                                        26:8                                20:10
         finjshed (I)
         ruts ued                              formalmmd (I)                         7:6,7,IO,I 1;25:J;
                                                                                     76710           1251            r;roups
                                                                                                                     groups (1}                           bealill& ( I)
               8I
             48: Il                                 8:21
                                                    821
                                                                                     26:  I 6;61 :23
                                                                                     26166123                              10:25
                                                                                                                           1025
                                                                                                                                                             20:11
         first (14)
              rat14                            formally
                                                 orion    yI  (1)                Gi11ge1·
                                                                                     ugers   1
                                                                                              s (2)                  &row
                                                                                                                     grow (2)                             htalClt (I 1)
             23    7611
             2:3, 17;6:      22 ~
                        11 ;12:21                  25:2
                                                   252                               3323 :I
                                                                                    33:23;34                               2216 :17
                                                                                                                           22:16;23                         25: 17~38:12,16;39:I;
                    1538
             15:11,15   ,18;18:21;             forthm3
                                               fo
                                                         (3)                     given
                                                                                 given    (2)                        g1·owing
                                                                                                                     gtonng (1)                             43:4,11 ;47:25;61:l9;
              3303215
             23:20;32  :15;38:4,5;                   92330 : 11;53:5
                                                    19:23;30       7535              17:21
                                                                                     172       4420
                                                                                               ;44:20                      225
                                                                                                                           28:25                               2369
                                                                                                                                                            64:23; 69:21,23
              2l 519
             42:11;57  :9                       vt rntce k21
                                               fortunat        (2)               &Ind
                                                                                 glad (1)                            1uard
                                                                                                                     guaru (I.))                          hear  i3
                                                                                                                                                           cir (J3)
         fii•sfJum
            5111 d (2)  ud
                                                   37:7;58:
                                                   3733814     14                   66:6
                                                                                     666                                  16:22,22
                                                                                                                           222220  ;20: 17,18;              318
                                                                                                                                                            3:18;13 :21,25;15:13;
            381    6719
             38:l 1;67:19                        or ard (7)
                                               forward                           God
                                                                                 God(6)                                   292O23236
                                                                                                                          29:20,23,23;4 I: 14,17            18:13;
                                                                                                                                                                32525:8;32:22;
   Wnsfish (3)                                      14: 14;29:
                                                            29 I ;38:
                                                                    381414;          1622
                                                                                     16:22;34          595 19,
                                                                                                   :2 J;59:5,  19    fi':UCSS
                                                                                                                     guess      15
                                                                                                                                {JS)
                                                                                                                                                            18

                                                                                                                                                            36:10;486
                                                                                                                                                            36           47536
                                                                                                                                                                    6: 1;47:9;53:6;
               5385421     566
               53:8;54:21 ;56:6                    55:25;66     :3;67:23;70:4
                                                        258636723704                                                             0202
                                                   55
                                                                                    23;61:21
                                                                                    236121                                32 ;l0:20;2
                                                                                                                          3:21          6:17;               63:2;6866:20
        fished (I)
        fished

              26:13
              26
        fisherme
         she   en
                 13

                 n (1)
                                              fought
                                                ol ght (3)




                                              found
                                                   23.l
                                                   23:t,1;2
                                                omnd3    (3)
                                                              5:14
                                                                                1:oes
                                                                                goes (3)
                                                                                    Si  21
                                                                                    51:21;52
                                                                                Good (11)
                                                                                Good
                                                                                                   :6;62:l2
                                                                                                          12
                                                                                                                          31 :20;32:

                                                                                                                          65:
                                                                                                                             30 32 l188;38:
                                                                                                                          55:22,24
                                                                                                                          55222463P
                                                                                                                                        38 15;
                                                                                                                                   ;63: I ;64: 16;
                                                                                                                                 0673
                                                                                                                          65 I0;67:3 ;68: 17,22;
                                                                                                                                                      heard
                                                                                                                                                      men (7)
                                                                                                                                                            75 32
                                                                                                                                                            7:5;13:     322S;
                                                                                                                                                                    23;32:25
                                                                                                                                                                              69
                                                                                                                                                                         6114;69:9
                                                                                                                                                            40:4;.SI :5;56:
              52:16
              52                                   44: 11
                                                   44      492F525
                                                        11 ;49:24;5   2:5           6: I i24726f
                                                                                    61   J;24:7;26: 18;                   69:17
                                                                                                                          69
                                                                                                                                                      htaring
                                                                                                                                                          magI{1)
        ha ung2
        lishini (2)                           four (8)                              29:
                                                                                    29 I ;42: 19;48:4;50: 18;       guns
                                                                                                                    go   (I)
                                                                                                                           is
                                                                                                                                                         15:3
              521 d66
              52:14;66:7                           20:          92522 ;
                                                   20 19;2 I :9;25:22               54:19;67
                                                                                    541           : 18,
                                                                                                    18119;68:3            62:3
                                                                                                                          623                         heni·t (JO)
                                                                                                                                                      hemi
        fists (I)
        fiats                                                0354
                                                   28: !0;35:4;44: 12. 18;  18  goodness ( I)
                                                                                goodness                            Guy
                                                                                                                    Coy (I)                             23:21,2 5,25;24:6;
              593
              59:3                                 64:20
                                                    420                             5010
                                                                                    50:10                              5422
                                                                                                                      54:22                             28:11;3
                                                                                                                                                        28          0:12,13;46:7~
        live (5)                                  es (I)
                                              foxes                             Gould (4)
                                                                                Gould                               gnys
                                                                                                                    guys (2)                            61:2;6226   :6
           3120
           31 :20;35:4;36:
                       361515;                     5320
                                                   53:20                            4: l, I;49: 16,19
                                                                                                   16 19              32:25
                                                                                                                      322542;42: 16                    Cr
                                                                                                                                                      heartbrt  ' alcingg2
                                                                                                                                                               icc        (2)
           41 :18;49:13
               1849          13              fraction ion (I)                  &overnm
                                                                               go     ernnie tnt (12)
                                                                                              it     12             Gwkh'h
                                                                                                                    Guiciin1 (1)                        25:8,20
                                                                                   2122
        Oat
        ha (1)

           33:11
            31

        Out (1)
       fleet
                                                   19;20
                                                    930
                                             fracture
                                                1cturec d (I)
                                                   925
                                                  49:25
                                                                                    26
                                                                                    59l1
                                                                                   59:
                                                                                        12
                                                                                    21:22;25: 12,15;
                                                                                   26:12;44       :8;54: t18
                                                                                        11 ;6 I: 11, 15,
                                                                                                           8;
                                                                                                           I6;
                                                                                                        1516
                                                                                                                      4:16

                                                                                                                                       H
                                                                                                                                                      hearts
                                                                                                                                                       earl (J)

                                                                                                                                                        48:2;50 :I 1;59:1
                                                                                                                                                      Ht'atlur (3)
                                                                                                                                                     LI           ci

              52
              52:14                          Francisc
                                                 rmncisco o (I)                    70:6,6
                                                                                    7066                                                         -      32
                                                                                                                                                        3:21,24    ,24
                                                                                   139
                                                                                                                                                                     28
       fleshro
       fleshed (1)                                24:21                        governm
                                                                               governments      ents (4)            half(l)
                                                                                                                    half
                                                                                                                                                      heck
                                                                                                                                                         ck (1)
              68:8
              688                            frral< (I)                             13:9;55:21,23;59:l 7              2022
                                                                                                                      20:22                              28
                                                                                                                                                         21:8
       night (6)
       flight




             40:12;41
             40 1241 :21
                             um
              235 I0, 11 ;39:21;
             32:7;35:                       free
                                                  64:1
                                                  64
                                            free (3)

                                                          45
                                                  14:5;36:I P634l ;63:4
                                                                               i:o\·11:rnmrnl-lo-10,·trnnitAl (l)
                                                                                   8:21; 13:6,7
                                                                                   82
                                                                               Govern
                                                                               Gos ernor
                                                                                            13 67


                                                                                            or (2)
                                                                                                                    halffWay
                                                                                                                     in  WR)' (1)
                                                                                                                         72
                                                                                                                      67:20
                                                                                                                    HANLEY
                                                                                                                    HANLE
                                                                                                                                                      belicoptc
                                                                                                                                                      belle

                                                                                                                                                           62 25
                                                                                                                                                         16:24.2
                                                                                                                                                                1·(6}
                                                                                                                                                                     736 11;
                                                                                                                                                                 5; 17:3,6,
                      21
                                                                                                                             Y (2)                         20:18
                                                                                                                                                             18
       nights
       lgmts2 (2)                            r,·eely
                                                 C1.1(I}                           44:5;59:
                                                                                   4453915       15                   4:18,18
                                                                                                                      41838                          hell
                                                                                                                                                     Id   (I)
              32:4,23
              324  23                             57
                                                  53:17                        &rnb
                                                                               grab (I)                             happen
                                                                                                                     irppen (5)                            62:4
                                                                                                                                                           624
       flip (I)
       III
                                            frequen
                                            frequently    tly (1)                  333
                                                                                   33:3                                   l l:7;13:2,
                                                                                                                            13332 11;29:3;
                                                                                                                                      l1293          Hello (I)
             34:18
             34
       noor {2)
       loor2                                es1
                                            fresh
                                                  40:13
                                                  40 13

                                                       (1)
                                                                               grabbed (2)
                                                                               grabbed                                    5224
                                                                                                                          52:2  •                      36:1
                                                                                   49:19,19
                                                                                   4919                             happene
                                                                                                                     appened d (3)                   help (11)
         2:12;3:23
              333                                 18
                                                  18:9                         eracc
                                                                               grace (I)                                         2418
                                                                                                                      19:7;24: 12;47: 18                   10:16;1 l:18;28:2
                                                                                                                                                                         2823 3;
   lWf1own1(()                              r..onto
                                                ont (l)                            61:14
                                                                                   6114                             happens
                                                                                                                    happens (3)                            38:24;4 J: l2;58:22
                                                                                                                                                                         5822 ;
             34:17
             3417                                 15 84744
                                                  15:8;47:                     grandch       ildren (1)               6129
                                                                                                                      61 :2,9;65:8                         55 ,20,23223623
       n,. (7)
       ly                                   run (I)
                                           .,..._,
                                                     11
                                                                               grandchildren
                                                                                   22:15,15
                                                                                  221515                            happy
                                                                                                                     iappy (5)                       help~d
                                                                                                                                                     he
                                                                                                                                                           59:5,19
                                                                                                                                                            (3)
                                                                                                                                                                          ;61 :23


      .\li11-l 1·S\·ripP< )                                                  Midni&h
                                                                               dnight t Sun
                                                                                        Sun Court Reporters
                                                                                            Court Reporleis
                                                                                                                                                                       (S) few - helped

                                  Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 8 of 26
Admin Record
      Record                                                                      INT-001226                                                                                    002355 89
                                                                                                                                                                                00235589
                                                                                                                        BIA. Gonrnment to Go\'crnmcnt
  Juae28, 1013


   helpful
   tel
      pta  (2)
         4815
               24 648
         28:24,24;64:8
         2324


         48:15;70:9
                                    oi
                                    hotll'
                                         175

                                    hour-long
                                    1iour  01
                                               (l)
                                              30
                                         17:5;30:I
                                               (l)
                                                                         6716
                                                                         67:16
                                                                   lmpoulble
                                                                   impossible

                                                                      64
                                                                      64:)0
                                                                              (1)                     537
                                                                                                      4823

                                                                                                      704
                                                                                                      70:4
                                                                                                             92506
                                                                                                      41:23;49:2;50:6;52:6;
                                                                                                     53:7;56: l 4;S7:6;61: 16;
                                                                                                                                        2223
                                                                                                                                        22:23
                                                                                                                                     joined
                                                                                                                                      outed

                                                                                                                                        66:l
                                                                                                                                        66
                                                                                                                                            (1)
                                                                                                                                                                       (
   helpi112
   aellng (I)                         9.1
                                      9: lI                        impressed
                                                                    rnpresscd (1)                 utroduce {8)
                                                                                                  introduce                           oacugi
                                                                                                                                     joining    (I)
     57: 11
         5711                       hurs
                                    hours (10)                        50:24
                                                                      5024                           21O        22620 21
                                                                                                      2:10;3:22;6:20,21;                57:
                                                                                                                                        57I5l .5
                                        723 9181718
                                        7:23;9:  18;17: 18;        improvement      (I)               l1125      282 ;23: l I
                                                                                                         I:2.5; 12:8,21              jO)' (l)
                                                                                                                                     JO
   Henni2h {l)
   Hemugh                                                          Improvement

     5:22,22
     52222                              20:  19,21 ;25:22;4 l: 18;
                                        20121252241            18     48
                                                                      41:8                        introduced
                                                                                                  usirocauced      (1)                  7:25
   hcrit11ge
    er       (1)                        64:20,20,20
                                        64 2020 20                 inaccessible
                                                                   inaccessible   (1)                 11:11;24:2.5
                                                                                                       111 l2425                     JR(l)
     68:16
     68
           trage

          16                        House (I)
                                    lieu                              40:14
                                                                      4014                        intr    ducing
                                                                                                  introducing       (I)                  223
                                                                                                                                        12:12,13
   HERRON
   HERRON(3)                            61
                                        6:14                       inaudible
                                                                   inaudible  (2)                     3:1
                                                                                                      31                             June
                                                                                                                                       an (l)
                                                                      31843
                                                                      3:18;4:3                    invited (I}
                                                                                                  invIted                                6193
                                                                                                                                        36: 19;38: 15
     6:11,12;9:17                   hoiasckecpina:
                                     IOUSC    ceping   (1)
   hesitate
    irrItate  (1)                       28
                                        2:18                       inch
                                                                    iidi
                                                                          (1)                         13:10
       4213                         hub (l)                           19:20
                                                                       1920                             dyed (4)
                                                                                                  involved
                                                                                                  in                                                  K
       42:13
                                                                                                                         •;
                                    it



                                        3984 I: 11                 includes
                                                                   includes (2)                       815
                                                                                                      8:15;18:22;44:2
                                                                                                                8224424
   Hi(S)
   Iii                                  39:8;4
       4614    I8 19;46:21
       4:6, 14,13;.5: 19 62I        human (I)
                                    1tunt                             4322
                                                                      43:22;52:14                    557
                                                                                                     55:1                            KtLLIE
                                                                                                                                     KALLIE(J)
                                                                                                  Islaad
                                                                                                  Island (3)                                       723
                                                                                                                                       4: 18, I8;7:23
   himself
    aimself (2)                         42
                                        42:J                       including
                                                                   Including  (3)
         332                        humau's      (1)                  82344244720
                                                                      8:23;44:24;47:20               2021
                                                                                                      20:21 ;49:6, 6114              Kaltag
                                                                                                                                        Itag (l)
         33:2.4                        in

   hip
   tip (3)                              47:4                       Income
                                                                   Ircome {I)                     Islands (11)
                                                                                                  Is1a                                 6:.5
                                                                         16
                                                                      41:6                            57 92336
                                                                                                      5:7,9;12:3;36:2;37:  37 1,     keep
                                                                                                                                      ep (5)
         33:24;34:6,l J
         3324346      11            lmnted (1)
                                    hunk
                                        23
                                        26:13                      incorporated (1)
                                                                   incorporated
                                                                                                                           4322
                                                                                                      4;38:7,20;41: 12;-43:22.
                                                                                                     438720            12                  2222
                                                                                                                                       11 :2,2;  12:23; 14:2, 10
   history
    astory (5)

         88
         299
                    23618
         8:8~22: 1-4;23:6, 18;      taunter
                                         etc

                                        62:l
                                               (I)                    56:14
                                                                      5614
                                                                   incredible
                                                                   incredible
                                                                                (1)
                                                                                                      23
                                                                                                      23

                                                                                                  Israelson (3)
                                                                                                  Israclson
                                                                                                                                     KENE/UROb (11)
                                                                                                                                     KENEZUROFF
                                                                                                                                       31JI, I 3;4:4,4,6,6;
                                                                                                                                       3:              466
         29:9
   bit (3)
   III                              hunltni!
                                     tin lflS (J)                       41:8
                                                                        418                           4917
                                                                                                      49:        88
                                                                                                           17, 18, 18                  6:22,23;28:5,5;29:
                                                                                                                                       62223                   18
         34:8;49: I3;54:25
                     5425                22:1
                                         22.1                        deedl
                                                                    indeed   (1)                  issue (Jl)
                                                                                                  issue      32                      ktpt (I)
   4OBLET                           hurt (2)                            II
                                                                        11:l                          253
                                                                                                      2:  15;3:7;6: I 0;8:5,7.         21:6
   HOBLET(S)
                                                                                                            18 13;11:
                                    ii




     12:6,6,9,9,15
      26699 15                           50:12;51:l
                                              5i                    lndiaa
                                                                    Inc  ian (3)                       15,18;9:8,
                                                                                                       15           13      10;
                                                                                                                            JO       Kevin
                                                                                                                                     Kea      59
                                                                                                                                              (59)
                                                                                                                                           15
   Hoffman (1)
   Hoffman
     6:12
        12
                                    hurts
                                    hurts (1)

                                         18:9
                                                                       2:5;8:3;
                                                                       25831O21
                                                                    Indians (1)
                                                                    Indians
                                                                                10:21                  18

                                                                                                      4U9
                                                                                                      43:           22
                                                                                                                     262
                                                                                                            I9;44:22;45: 18;
                                                                                                                             27
                                                                                                      11 :22;23 :6;26:21 ;27:4;
                                                                                                           22236                       4: 15;7:7,9, 18;8:1;
                                                                                                                                       12:4,16; 14:22;15:l ,4,
                                                                                                                                                      23 IO;
                                                                                                                                       17;18: 17, 19;23:
                                                     69                10:20
                                                                        020                                      955i0 l,l5,
                                                                                                      53:l2,l9;5.S:10,l
                                                                                                      5312                     15
   hoist {4)
    olti                            husbR11d
                                          ii
                                             (11)                                                                                                     628
                                           12                       indMdually    (1)                 21 ;56:23;57:6;65:22,                 2326 16;28:4;
                                                                                                                                       24:23;26:
        33O8 15312
     24:3;30:8,  15;3 l:2                6:12;16:9;  17: 14;
                                                     918
                                                                    iaadividunfly


    as ed (1)
   hoisted                               125 19; I8;23:21;
                                         18:25;                        60:4
                                                                       6O4                            238613
                                                                                                      23;66:               6913
                                                                                                                13;68: l 1;69: 13,     2913
                                                                                                                                       29:11;30:IO;Jl:10;
                                                                    indivisible
                                                                    indiviiible (1)                    13;70:I
                                                                                                        370                            32:
                                                                                                                                         21 14;33:20;3S:
                                                                                                                                               33           18;

                                                                                                            16
     281820
     28:18,20                                15301351i3
                                         24: 15;30: 13;51: 13;
                                         52 545                          546
                                                                         54:6                     issues
                                                                                                   ssncs (26}26                        68 16, l8;42:21;
                                                                                                                                       36:8,            22
   hold (2)
    told                                 52:1;54:5
                                                                    information
                                                                      forniatkin (5)                  2:16;8: 19;10:21,21;  21         43:24;4S:8,12,19;
                                                                                                                                                45
     13: 17;45: I 0                                                 a




                                                      I                  9610911
                                                                         9:6;10:9,11;13:22;            11 :3,4;27: 16,19;32:24;
                                                                                                                     619 3224          46:647
                                                                                                                                            l 6;47: l 248
                                                                                                                                                      2;48: 19;
   home
    oar (4)
           16
     7: 16;25:4;4 I:2,4                                                 3219
                                                                        32:19                         3522                043
                                                                                                      35:22;40:9;41: 10;43:4,          50: 13,21
                                                                                                                                              321 ;56: 1;57:14,
                                                                                                                                                           57
                                                                                                       589 IlS44524
                                                                                                      5,8,9,                  82
                                                                                                                5;44:5,24;48:2,        17,22;58:2,
                                                                                                                                        172258              62
                                                                                                                                                       14, 16,21;
                                                                    infrastructure (I)
   homes
   tomes (1)
     22:21
     222
                                    ice (l)
                                    ke

                                         51:16,19
                                             61
                                                                    infrastructure

                                                                        41: 15
                                                                        41                                      22
                                                                                                      5,21,22;69:5;70:7,23
                                                                                                       521              787 23         SO69
                                                                                                                                       60:6,9;62:9,25;66:5,7,
                                                                                                                                                        5632
                                                                                                                                                               57

                                    icing
                                     chg (2)                        inherent (1)
                                                                    inherent                       Jzembck (5)
                                                                                                   Izembek                             11,15,19;67:5;68:2,20;
   honest
   tonest (1)
                                                                                                                                                O92
                                         51: 15,
                                              51818                     6814
                                                                        68:14                          101I362O2           382
                                                                                                       I0: 11 ;36:20,24;38:2;          69:3;70:9,20
                                                                                                                                       69
     61:1                                51


       etyJ
   honestly
    ao       (l)                    identify
                                     deita (3)                      initial
                                                                    Hillel lj (1)                 L42 42:9                           Kevin's (1)
     58:6
     586                                       352419
                                         12:24;35:24;66:
                                         122                            52:23
                                                                        5223                                                           58:15
   honor
      tor (3)                       12
                                    II (2)                          injured (2)
                                                                    injured                                         J                key
                                                                                                                                     ke (1)
    to

     399
     3:9;9: 16;68:2
            16 682                       67:8,12
                                         67                              378
                                                                        37:8;52:21                                                      69:24
                                    ill
                                     112(2)                         injuries
                                                                    injuries (2)                   Japan
                                                                                                   Japan (2)                         kidney
                                                                                                                                     kklracy (1)
   hop
    op (1)
                                    455
                                   24:5,5                               21:2,3
                                                                        2123                             19:1~,15
                                                                                                         19                             22:18
                                                                                                                                        22
     27:7
                               imaiine    (3)                       inseparable (1)
                                                                    inseparable                    Jnpant'Je
                                                                                                   Japanese (l)                      kids
                                                                                                                                     kids (4)
   hope
    ape   (4)                   inagu

      10:
      10 15; 16:21
                62 ;38:9;          40:5;50:2
                                    05502125  l ,25                     54:6
                                                                        546                              19:13
                                                                                                         1913                           53:4,4;59:6,7
                                                                    instead (1)
                                                                    instead                        jaunt (1)                         kId (11)
                                                                                                                                     kind
     67:19
     67.19                     immediately
                                    It diatcyI
                                         CI      (1)                                              jaurt
                                                                                                                             23 18;13: 18;
         d1                        13:12
                                    312                                 29:2
                                                                        292                          22:9
                                                                                                     229                     2:13;5:
   hoped   (1)                                                                                                                4761 ;25:23;34:15; 33S
                               impact   (10)                        intended (1)
                                                                    intended                       JENIFER
                                                                                                   JENIFER       (5)         14:7;16:l
      12:25
      1215                      anpac
                                                                                                                                                  26
                                   27:21,23;31:l6;                      39:1
                                                                        39                            7:9, l 2;24:24;25:
                                                                                                        9122424      25 I;       I 1;47:6;63:
                                                                                                                             461147
                                                                                                                             46;            63 l 2;68:4
   hopel\1lly
          udy (4)
     2:22;28: I ,2;45:6
     22228                         37:20,21;44:2,10,
                                   372O   214421O13      13,        interest (1)
                                                                    interest                          62:ll
                                                                                                      62.11                King{49)
                                                                                                   Jec (2)
                                                                                                   Jewell                    4:2,25;.5:
                                                                                                                             122           2226 IO;
                                                                                                                                         12,22;6:
   hopin2   (l)                    17;46:10
                                    7d6                                 65:6
                                                                        656
   taping
      17:15;46:19
          1546 19              imp1tcted
                               napac ed (l)                         interior
                                                                     interIor (l)                     10:9,11
                                                                                                      109                          01
                                                                                                                             7:3,10,  14, 16, 16;8:24,
                                                                        6:5;67:23
                                                                            56723                  Jewell's
                                                                                                   Jewels (3)                25;20:
                                                                                                                             2520 19,20;2.S:5;29:9;
                                                                                                                                     192     25     29
   hopped
   topped (1)                      37:8;46:4
                                   378464
                                                                    internet    (1)                   2:6;69:20,25
                                                                                                      2S 6920 25             31      2532 10;
                                                                                                                             31:21,25;32:3,
      17:11                    impacts
                                  1911C5 (1)
                                                                     Internet
                                                                                                                                                    386
                                   69
                                   69:13                                52:9
                                                                         529                       Jim(5)
                                                                                                   Jilfl                     36:23;37:7,
                                                                                                                             3623    37 14,25;38:6,
   hopping
   topping    (I)
                               importance
                                 npor ance2    (2)                   intestines (I)
                                                                    in1estines                        6: 18,21,22,23
                                                                                                      61821     2223;7:3     22,23,25;39:5,
                                                                                                                             22  2325            19,24;
                                                                                                                                                    24
     34:12
     3412
                                                                         19:4                      job
                                                                                                   job (8)                   40:8,
                                                                                                                              88    12,
                                                                                                                                     215I 5;4 l: 16,l 9;
   hospital 10
    laspItal  (10}
     28: l 3;29:2 l ;30:24~
     281
                                   31:16;38:18
                               importnnt
                               impor ant (9)                        into
                                                                           94
                                                                            16
                                                                     into (16)                        611       13
                                                                                                      6:11,13;10:  14,18;
                                                                                                                      18      322
                                                                                                                             43:9,22;47:24;48:25;45
     5225
     52:25;63: 15,   18,19,19;
                   5131919              163L7
                                   11:4,16;31:7;42:]2;                   10:21;
                                                                         1021 16:       74
                                                                                 16 I; 17:4;          14:8;32:
                                                                                                        4832 10;53:13;57:2
                                                                                                                 05313 57    52:12, [4,22;55:6;
                                                                                                                                 1762
                                                                                                                                              55


     64:6,2
        IS    l                    53:23;56:  l 7;59: I, 10;
                                   5323 5617591                            203224405 12;
                                                                         19:20;32:24;40:5,   12    jobs {I)
                                                                                                   jobs                      58:
                                                                                                                             58 17;62:4;66:4,23;   23




                                                                 Midnight
                                                                 Madnig   Sun Court Reporters
                                                                          Sun oiirt Reporteu                                                     \li11-l ;.Sl'ripMi'
   llclprul - King (6)                                                     at




                                 Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 9 of 26
Admin Record
Admin Record                                                                     INT-001227                                                                     00235590
                                                                                                                                                                00235590
          BIA
          BIA. Governrn
               Government
                        at
                           to Co
                              Govci-runent
                                    unen

                                                                                                                                                             June 28, 2013
              67
              67:13                         T713
                                              52:13                           fife-threattning (I)                  17323 I 8;25:9;
            tcenl(I)
                                                                             1ifethreateniug                       17:24;23:                             36
                                                                                                                                                     56:13;67:18
          kitchen                            Lany1
                                             Larry (1)                           508
                                                                                 50:8                              35 12 5521 672
                                                                                                                   35:  12;55;21 ;67:23;
             70
             70:12                              5422
                                                                                                                                               man (l)
                                                                                                                                                liii

                                                54:22                        lifted
                                                                               ifted3(3)                           69
                                                                                                                   69:18,2020                   5324S
                                                                                                                                                53:24;54:4
           umw1
          lmcw   (t)                          ist13
                                             last (13)
             548
             54:8
          knocking
          uiockmg (I)
                                                3:23;9:6,
                                               2210
                                                           l7
                                                  2396 I7;16:21;
                                                                                 39:20;40: I ,6
                                                                             ll1ht (1)
                                                                             light
                                                                                                                took (1)
                                                                                                                lool<s
                                                                                                                   66:1
                                                                                                                   66.1
                                                                                                                                              man11gemcn1
                                                                                                                                              minagule
                                                                                                                                                39:14
                                                                                                                                                39
                                                                                                                                                           (I)
                                                22: I 0;28: 13;33l20
                                                                  l :20;         1724
                                                                                 17:24                         Lord
                                                                                                                Lord (l}
                                                                                                                                              manager
                                                                                                                                               anagr (1)
                                                 •
                                                                                                                                               ir
             33:2
             332                                33: 1 ;45: 17;47: 18;
                                                331445                       lil<ely (2)
                                                                             likely
                                                                                                                   17: 17                       52
          knowi   g3                                                                                                                           6:2
          knowin&   (3)                         195 I67011
                                                49:5,   6;70: 11                 5222655
                                                                                 52:22;65:5                    lose
                                                                                                               lose (3)
             25233222                                                                                                                         mangled
                                                                                                                                              mangle  (I)
             25:23;32:22;58: 18                  ed1
                                            lasted   (1)                     limited (I)
                                                                             ilmftedQ                              19212;29:7;46:22
                                                                                                                   19:21      74fr22
                                                                                                                                                 24:6
                                                                                                                                                  24
          ios
          Knowles'     (1)                     679
                                                67:9                            416
               as
                                                                                41:6                           loss (1)
                                                                                                              loss
                                                                                                                                              many (16)
            45
            44:5                            lastly (J)
                                             astl
                                                                              line
                                                                               uie2(l)                            37920
          lmom(J)
            osss3                              6510
                                               65:10
                                                                                                                  37:9,20                               225      25
                                                                                                                                                 3:7;22:5;24:8,25;

          Ko
            4:l2      l0
               12;7: 10;12:23               lad-resort
                                             asresor (1)
                                                                                 4514603
                                                                                 45:14;60:3
                                                                             lhtts
                                                                              Hnes1  (1)
                                                                                                               lost (2)
                                                                                                               ost

                                                                                                                  24 868l8
                                                                                                                  24:8;68:18
                                                                                                                                                 28       29
                                                                                                                                                 28:10;29:7;37:5,IO,I
                                                                                                                                                 48:24;5 J:8;53:19;
                                                                                                                                                               85319
                                                                                                                                                                            I;
          Koyukon (1)
              ikon1                            4117
                                               41 :17                            528
                                                                                 52:8                         lol 16
                                                                                                                   (16)
             417
             4:17                            ier6
                                                                                                              Jot
                                                                                                                                                 54:25;55: 55 I ;61 :7;62:
                                                                                                                                                                        62 13
                                            later (6}                        Jnk2
                                                                             link (2)                             957
                                                36                                                                9:5,7, 18;21
                                                                                                                           821 :8;26:22;
                                                                                                                                  2622        Mnrgaret
                                                                                                                                                   gre (I)
          KRINA
          KRINA (4)                            I7I845l1
                                               17: 18;45: 11 ;55J24
                                                                 I :24;
            488
            4:8,8;30: I l, 11
                  301111                       53:6;60:8;63:5                hp1
                                                                             lip
                                                                                 53:1,1
                                                                                 5311
                                                                                                                    628
                                                                                                                  30:21
                                                                                                                  3021 ;35: 12;50:9;60:J;
                                                                                                                                                 6:12

                    i4
                                                                                  (1)                             62:8;63: 10;65: 11,13
                                                                                                                                      13,     MRrk (2)
          KR
          KRISTI
              611 (7)
                                            Lnura (4)
                                            Laura                                4910
                                                                                 49:10                            14 01616
            ai
            4: 14,14;7:23;9:24;
            58
                                               221      23
                                               2:21,23;6: I, l              Lisa (J)
                                                                            Lisa
                                                                                                                  14;68:8;70:
                                                                                                              lob (1)
                                                                                                              lots
                                                                                                                                                912
                                                                                                                                                9:12;42:)5
                                                                                                                                             marriage (I)
                                                                                                                                                    irri

            58: 13, I 56321
                      5;63:2 I               pw (I)
                                            law                                  99
                                                                                 9:9                              SI 1
                                                                                                                  51:                           55
                                                                                                                                                54:S
             skok
        Kuskokwim       (I)                    5722
                                               57:22                        listen (1)
                                                                              lIsten
                                                                                                              loudly
                                                                                                              loudly (l)
            6:13
        KUZAKIN
        KUZAKIN (12)   12
                                           lnyer (I)
                                               64:7
                                               54
                                                                                4523
                                                                                 45:23
                                                                            llstcnin2
                                                                            Jlstenmg     (l)                  love
                                                                                                               eve (2)
                                                                                                                      13
                                                                                                                  11:13;66:20
                                                                                                                                             MAry ry (2)

                                                                                                                                                51:9,21
                                                                                                                                             1m1terials (1)
           4:10
              lO, 10;5: 16,17,17;
                         617                  nd1
                                           le11d  (f)                           45255I 10
                                                                                45:25;5l:IO                     54:11;70:l
                                                                                                                541 l7     I                      66
                                                                                                                                                56:6
             516 18Ig
            15:16,18;  18: I 8332
                             8;33:2 l,          47
                                               44:7                         little (lS)
                                                                            lttle115                         Lower(l)
                                                                                                               oner                          matter
                                                                                                                                             nil    er (6)
           22;34:l,4
                                                                              316B
                                                                              7I7
           22  34 14                      kirn
                                          learn (3)                             221
                                                                                22:l 1;24:19,20;30:2;           65:  52
                                                                                                                65 15,21
                                                                                                                                                27:5;4 I122 :22;42:1212;
     -·--~·                      -·-                    I15
                                               10:6; 11:5;58:9                  31 :6,8;36: l 2;42:24;       Jack
                                                                                                             luck (2}
                                                                                                                                                60:24;61 :7;63: 63117
                      L                   lea,·ncd    (2}
                                                                              602
                                            ci uied2
                                                                                47: 17;S2:7;58: I7;59:6;        63:14,17
                                                                                                                63   417                     1n11tters
                                                                                                                                              nut         (1)
        Our V.
                                               58:  •
                                               584 ;59:24
                                                     5924                       60:2;69:2;70:2               Luckily
                                                                                                             Luckiy1   (I)                        61
                                                                                                                                                56:18
       1Rbor(4)
           16:           541
             811,7; 17:4;54:3
                                          least (l)
                                              48:   l3
                                               48 13;65: IS
                                                                           live ()0)
                                                                           ivetlO
                                                                                221621
                                                                                22:  16,21 ;23: 17;
                                                                                                                49:15
                                                                                                             htclty
                                                                                                                    15

                                                                                                             lucky (3)
                                                                                                                                             may
                                                                                                                                               ay (4)
                                                                                                                                                22
                                                                                                                                               2:21;           51
                                                                                                                                                         17:23;50: 17;
  1ac  lacl< (l)
           07476
           40:7;47:6
                                          leave
                                          case (4)

                                              352
                                                                              2517I9
                                                                                25:17.19;27:20;29: IO;                64 :4
                                                                                                                196 16;48
                                                                                                                19:6,                          67:25
                                                                                                                                                  72
                                              3S:2;49: I ;59:2;62:8
                                                          592628                54:20,21
                                                                                542021 ;64:5                 Lucy
                                                                                                             Lucy (8)                        maybe be7  (7)
        adder (7)
       ladder                             leaves
                                             iwesl  (1)                    lived
                                                                           Iived4   (4)                        39 l1113
                                                                                                               3:9, J, 13, I 741
                                                                                                                             7;4:4,4;          3:223 I ;32: J8;42: 18;
                 83017
           28: 18;30: I 7;49:8,9,             34:9
                                              349                               1821
                                                                                18:21 ;21 :17;53:
                                                                                               5319 19;         29:13,
                                                                                                                2213 19                        61 :21;68: 12;69: I ;70:3703
           I 1;50:16,17
               50                         leavin1 ng4(4)                        547
                                                                                54:7                         Lucy's (2)                      mayor(7)
                                                                                                                                             nnor
      ladies
        adies (I)                             28912252812
                                              2:8;9: l ;22:6;28: 12        Jivts (6)
                                                                              1SI6                             2914
                                                                                                               29:14,17                          1661
                                                                            lives
                                                                                                                                               12:7;66:J,7,l      l.15,
                                                                                                                                                                     15
          70:16                          LEFF6
                                         LEFF(6)                                18: 16;22: 14;24:8;                                            24;67:2
                                                                                                                                               24
      Indy
       ad (3)                                 4:6,6;28:5,5;29: 16,             2721423
                                                                               27:21 ;42:3;53:3                           M                  mean (17)
          51  754 11,24
          51 :7;54:    24                     18                           IMn&(2)
                                                                           1k
                                                                                                                                                        27
                                                                                 nig                                                           26:4;27:5,9,15,
                                                                                                                                               26               15 17, 19,
      Lagoon (2)
      Lagoo                              len (I)                                 37183823
                                                                                 37:  l 8;38:23               ma'am (I)
                                                                                                                     ji
                                                                                                                                               22,24;28: I;50: 19;
      land
          52: 15;60:20
          521S6020
              (20)
                                              57:18                        lobbyist (1)
                                                                           lobbyIst                             15:1                           55:
                                                                                                                                               55 13  3525
                                                                                                                                                        ;56:22;57:24;
       and 20                            leg (l)                                 3:7                          MACK 18
                                                                                                              MACK(l8)                         58:7;6 I :20;63:2;65:
                                                                                                                                                             06       65 19
          23:8;25:11,14;26:l l;
          23825                               20:6,9                      local
                                                                           local
                                                                                     (2)                    !        24i 852
                                                                                                               3:24,24;4:8,8;5:2,2;
                                                                                                               324                          meen!I
                                                                                                                                             cans  (7)
                78335           23
          JI :7,8;33:5;36:20,2.5;        legal (I)                               8: 17,22
                                                                                    1722                       893 11,11;3 I: I 0;
                                                                                                               8:9;30:                         34:174      656 17, 17,
                                                                                                                                                   17;4 l :6;56:
          )7: 14,22,24;38:
                12224 3817    17;            7:11                         lodeine, (l)
                                                                          lodgmgl                              662
                                                                                                               66:2,4,9, 14, 18,22,22;
                                                                                                                       914182222               23;65: 13 ;69:7
                                                                                                                                                          697
          39:20,20,22;42:
         392     202242 10;             Ins (3)
                                        less
                                                                                41:3
                                                                                 413
                                                                                                               67:6
                                                                                                               676                          ne ei (18)
                                                                                                                                            mtdcvnc     18
          52:8;61:l
         52   86      1;69:12                 18832 17;37: 17
                                              18:8;32:        17          logistical
                                                                          logistical       (2)              magnitude
                                                                                                            magnitude (I)                     16:IO,I I, 18;17:12,
       aned3
     landed
            9l0 (J)                       cscr1
                                        lesser    (I)                        40940:9;41:15                     2.5:
                                                                                                               2510 10                        12,13,15;
                                                                                                                                                213                 25
                                                                                                                                                         19: 19;2 I :2,5,
          19: 10;20:14;27:l                  37:20
                                             3720                        long
                                                                          Iong12    (12)                    mall
                                                                                                            mail (3)                          22      28921313, 15,
                                                                                                                                              7;22:2;28:9;29:        15
     lnudine
      an ing (3)                                                                7l0172
           2522
         25:22;39:8;41: 14
                                        letter
                                          ctter9  (9)
                                              1156 J9;44:
                                                                                7: I0;l 7:2;23:2,3;
                                                                             2724                              62: 16. J 8,22
                                                                                                               62161822                       I 7;39:21
                                                                                                                                                7392 ;41:41  19
     lands (3)
     Mails

         371     6021
         37: I 9;60:21  ;68: 15
                                             14:5,6;36:
                                             202325
                                        lctten
                                             tars  {3)
                                                           944l I,
                                             20,23,25;51:l 1;54:J I          4510
                                                                                27:24;36: 12;40: 18,20;

                                                                         long-awaited
                                                                         1angawaited           (I)
                                                                                                   1820
                                                                                45: l 0;48:7, I 2;65:3
                                                                                                            mmu
                                                                                                            main())
                                                                                                              25
                                                                                                              2:15
                                                                                                            mninly
                                                                                                            maInly (I)
                                                                                                                                             cde
                                                                                                                                            mcdt\'R«u (8)
                                                                                                                                                      28 l 0, l 5;29:6,
                                                                                                                                              22: 19;28:        52
                                                                                                                                                 92 65 l: 13;52;22
                                                                                                                                               I 9;30:6;5       5222
     lnngungc
      ngnage (I)                             36:4,6;42:22
                                             3646     4222                      41:8                          13:20
                                                                                                              1320                          me
                                                                                                                                            medCVl('S    (2)
         6:3
         63                            Jeni
                                         evd (I)                         loneer
                                                                         longer (2)                         malll!tay (l)
                                                                                                            mainstay                          20:25;2
                                                                                                                                                   25   I: 15
    larie
       srge1  (1)                           639
                                             63:9                               8765S
                                                                                8:7;65:8                      67
                                                                                                              67:13                         Med
                                                                                                                                            Medicaid
                                                                                                                                                   cm (I)
                                         112

                                                                             24
         56:12                         lire    (12)                     look
                                                                           ook (16)  16                     major
                                                                                                            major (3)
    lnrgcly
     argclyI    {I)                             13 S22236
                                            5: l3;22:8,22;23:6;              1315
                                                                                18:
                                                                                IS   13,15;21 :5;22:4,        3984LlJ88
                                                                                                              39:8;41:11;68:IO
                                                                                                                                              40:22
                                                                                                                                            medical
                                                                                                                                            nedic     (31)
         9:23                                 923792024       •
                                              819
                                            29:2;37:9,20,2    ;4 I :22;
         223                                                                   24;23:5;29: I ;31 :5,8;
                                                                                                   58       make-s
                                                                                                            makes (2)
                                                                                                                                              2:15;1
                                                                                                                                                   51 l:3;26:21;
                                                                                                                                                             62
  Wurger
      argcr (1)                             58: I9;64:24,25                    35l238
                                                                               35: 12;38: 14 ;53:25;          10:12,17
                                                                                                               012                            27: 16;28:21
                                                                                                                                                    6_82 ;29:9;
                                                                                                                                                              29
         56:15
         5615                          lifews:aving (I)
                                       lfcsavng                                57:6;59:5;62:
                                                                               576595        62 13;67:
                                                                                                 13671919   m11kln&
                                                                                                            making (5)                                      93 1,4;
                                                                                                                                              31: I 5;J8: 19;39:
    lar~est
      iges (1)                              53:1
                                              31                        looking
                                                                          ooking8       (8)                   32:20;3
                                                                                                              3220179 7:9;38:8;
                                                                                                                          38S                 40: 10, 11 ;42:6;44:21;
                                  -,.   -                     -
      ,\liu-l '-Sn·ip1.i1)                                            Midnight
                                                                      Midiight Sun
                                                                               Sun Court
                                                                                   Court Reporters
                                                                                         Reporters                                              (7) kitchen - medical

                             Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 10 of 26
Admin Record
Admin Record                                                                   INT-001228                                                                          00235591
                                                                                                                                                                   00235591
                                                                                                                      BIA, Gonl"nnumt to Government
  June 28, 2013
  June 28  2013
                                  missing
                                   aimIng (5)
                                                                       1O24
                                                                      10:24                         nodding (I)
                                                                                                    nodding                           51:9.13
                                                                                                                                          913

                     12
     45   84754812122
     45: 18;47;5;48:1,21,22;
     492
     49:2;50:5;5 l: 12;52:23;        482    53l25825
                                     48:23;53:    l ,2;58:25;       narrow (1)
                                                                    narrow                             4025
                                                                                                      40:25                        once(3)
                                                                                                                                   DIKO

     539542
     53:9;54:2;62:23,23;
     4l7
                                     612
                                     61:21
                                  awderated
                                  moderated (1)
                                                                      3721
                                                                      37:21
                                                                    Nation
                                                                    Nation (1)
                                                                                                    noise (1)
                                                                                                    noise

                                                                                                       11:23
                                                                                                         123
                                                                                                                                      39
                                                                                                                                   one (43)
                                                                                                                                   one   43
                                                                                                                                            42 955 18
                                                                                                                                      39:6;42:9;55:                   (
     64: 17,22;69:.5,23
              22 69523
                                                                                                                                                39 12; 16:6,
                                                                                                                                                        66
                                                                      82
                                                                      8:2                           non-acceH (1)
                                                                                                    UOfl4CCCS$                          222 13:9,
                                                                                                                                      12:22;
  mcdic11lly (2)                     30:1
                                                                             19
                                     30


                                                      21
  medical
          25 11
     26:25;27:
     26                           mont
                                  18081 (8)                         National
                                                                    National    (3)                    31:17
                                                                                                       3117                           21,2.3;
                                                                                                                                          23 18: 19;24:

                                                                                                                                        39 12;28:
                                                                                                                                      25:3,9;27:
                                                                                                                                                   92   15;
                                                                                                                                                    22r J;
  m~dications
   edicatlonS        (4)             4:16; 15:21 ;27:13,1&;
                                     41615                            l100: I9;36:24;3 8:2          nonprofit (3)
                                                                                                    nonprofit

     30:20,22;62:
     30   20 226215     I 5, 17
                             17      282    233231
                                     28:2,2;33:23;34:               N1tive
                                                                    Native  13
                                                                            (13)                       3724322G
                                                                                                       37:2;43:2,20                   29 19;3 I :22;32:2,
                                                                                                                                      29:         223L2 15;

                                  month (3)                           6:3  91l; I102
                                                                       63 ;9:     0:21 ;37:2;       noasense
                                                                                                    nonsense (1)                      38:4,4;4 I:23,23;43:6,
                                                                                                                                                  232
  meds
   irds (1)

     2624
     26:24                           352              24
                                     35:2;551l :24;62: 13              38    16
                                                                      38:16;40:l 1;43:20;
                                                                                         22
                                                                                                       53:16
                                                                                                       5316                               5 17;46: 13, 14;
                                                                                                                                      15;45:
                                                                                                                                        7242249 19;
                                                                                                                                      47:24;48:22;49:3,
     27                                                                56:                          northeast  (2)
                                                                       56 10,18,22;58:
                                                                             18        16;          northeast
  meet (4)
    icet                          months
                                       ntis (7)
                                                                                                                                                 2O5324 25
                       2O38
     2:7; 16:9;28;20;38:9            96131525
                                     9:6,13;15:25;18:9,                59:12,16
                                                                       59 1216                         221
                                                                                                       22:11;48:8                     52:5.
                                                                                                                                      52     I 3,20;53:24,25;
                                             35817                  Nath•es (3)
                                                                    Natives                         notked
                                                                                                    noticed (J)                           45 26O231 13;
                                                                                                                                      5'4:4;55:2;60:23;63:
  meeting 14
  metmg        (14)                  24;52:3;58:
                                     24              17
                                  MONT
                                  MONTY{l)                             81O17 l:I
                                                                      8:10,17;1 11                     915
                                                                                                       9:15                                61 36
                                                                                                                                      64: 16,l9;69:6,10;
     2:3, 14;8:
     23            11 ;9: 11;
            I481L911                                                                                                                   10 13
      11:16,18;13:ll,13;
           161L13I1          13      12:14,14 14                    Natut·al
                                                                    Natm  al      (:2)              number
                                                                                                    numbcr(5)                         70:13
                                                                    5:25;47:22
                                                                    5254722                            9J0435 ll3445
                                                                                                      19:10;43:5, 3;44:5;          ones (I}
                                  ntorecc (27)
                                                                                                                                    fi


       8S1849
     38:   15, l 8;49:7;63:S;              27
     676
     67:6;68:7                       812 10: to;12:22;
                                     8:12;                     NCM
                                                               NCAI (1)                               453
                                                                                                      45:3
                                                                                                    numerous ('7)
                                                                                                    a4neraus
                                                                                                                                         35
                                                                                                                                      28:25
                                                                                                                                   onliae (5)
                                           40204 i21                10:19
  meetings {3)
  meetmgs
     973
     9:7;37: 12;4 l:24
                                     32:
                                     32 17;40:20;41
                                             2443 16;47:16;
                                     42: 16,24;43:      6347
                                                              25
                                                          :21,25;
                                                               nc11r (I)
                                                               near
                                                              16                                       1924
                                                                                                      19:24;20:24;22: I;              32:  3454
                                                                                                                                      32 I3;45:4,5;46:20,20

  member
     cnber11    (11)                                 4527
                                     48: 12, l4;52:7;53:22;
                                     4L                             498
                                                                    49:8                              353 51I ;6;62: 14
                                                                                                      35:3;50:4;5                     20
           57 L148                          579628 13
                                     55:11;57:9;62:8;65:13,
                                     55                        necessarily
                                                               necessarily      (1)                                                only
                                                                                                                                    nly (9)
      5:5,5;7:1,14;8:l:
     55
     256     23283 14,19;                      8I92
                                      14,17, 18,  19,24;68:8,       5624
                                                                    56:24                                         0                   27:9,16;39:21;4 I: 12;
     25:6,23;28:7;31:         419     14
                                                                                                                                              52 I 458
                                                                                                                                      46: 14;52:   4;58:7;
       08
     70:6                             I 1;70:18                netessary
                                                                iceessary (J)

                                                                    41:9
                                                                    419                             Obama (l)
                                                                                                    Obntna                            67     692
                                                                                                                                      67: 11 ;69:24
  members
  members (S)                     morning
                                   noriling (2)
                                                                                                                                   00 (5)
                                             62                neck (1)                                81
                                                                                                       8:3                         open
                                                                                                                                       13 64
              823 393                 14:2;16:2                neck
     9: 10
         l 0;38:23;39:3;
                                  most (2)                          2015
                                                                    20:15                           occasions (J)
                                                                                                    occasions                         13:4.6;14:3;17:5;
      55:20;60: 19
     552060         I9             81     st


  mention
   iflt      n1 (1)                  40:17;53:13
                                     40       5313               iced 25
                                                               need     (lS)                           132 11 ;51 :6
                                                                                                       13:24;37:                      21:6
                                                                    1J:19,23;13:2l;
                                                                       1923l32t                     occur (2)
                                                                                                    occur                          openeded1 (1)
      47:20
      1720                         mostly
                                   nostly   (2)
                                                                    2422 1528822                       506636                         68:4
  mentioned
  fl
      60:10
     60
              CO (1)                  52:19;69:5
                                      52

                                   mountAin
                                   noun          (1)
                                                 hi                        2425
                                                                    24:22;26:   15;28:8,22.
                                                                    24,25;30:8,22;38:J l;
                                                                           47455
                                                                                                       50:6;63:6
                                                                                                    occurs
                                                                                                    occurs   (1)                   opporCunity
                                                                                                                                          lent     (4)
  mentions
  nenItonS       (I)                  3L10
                                      34:10                         47:4,5,5;50:6;52: 10,10            4025
                                                                                                       40:25                                    83 10;
                                                                                                                                      11:8;19:8;38:                   (
      54:3                         move
                                   rieve   (l)                      21
                                                                    21 ;59: 136318      19
                                                                             l3;63: 18, 19;         ocean
                                                                                                    ocean (1)                         42:8
                                                                                                                                        28

                                               04
                                      21:16;70:4
                                      21                            68:  11,25;69:7;70:12
                                                                    681125      6977012                446
                                                                                                       44:6                        option
                                                                                                                                        on (2)
  musaee
   1105   rge4  (4)                                                                                                                   58: 16,19
      S75
      57:5;58:2 I1601717
                     ;60: 17,17    moving
                                   IO%UIa    (1)               needed (3)
                                                               needed
                                                                    222539 l 8;40: 19
                                                                                                    oceanic
                                                                                                    oceante

                                                                                                       39:IO
                                                                                                       39
                                                                                                               (I)
                                                                                                                                   order   (6)
  met (6)
     et                               34:12
                                      34                            22:25;39:           19                                         or

                                                                                                    October (1)                       23 l 8262
                                                                                                                                      2:3,           28
                                                                                                                                            8;26:24;28:20;
                     9812
      2:6;8:9,l1;9:8,12;           Mrsl
                                   Mrs   (t)                   needs (2)
                                                                     see    Is                      October
     2.6S.9I

      55:16
      55                              31: 10                        2212
                                                                    22:12;38:19                        8:10
                                                                                                          tO                        . 39:21;69:19
                                   mel (18)
                                   much                        NELSON
                                                               N£1SON (7)                           odd1
                                                                                                    odd (1)                        Ordinarily
                                                                                                                                   0th iaril (1)
   mctnl
   110   (l)                                                                                                                            35
                                                                                                                                       13:5
      5024
      50:24                              640 I9;45:12;
                                     3: 16;40:                      7:9, I2;24:24;25: l;
                                                                    791                                19:10
                                                                                                       19   10


                                     46: l 048
                                     46           214I: 19; 52.1
                                           0;48: 12,14;5            52: I 5;60:20;62: 11       II   off (16)
                                                                                                    off                            ordinary
                                                                                                                                          tortl(1)
   mic (3)
   into

                                            549 85358          nerve-racking
                                                                  ion eracking (l)                     20:2, 13;22:6;24:4;
                                                                                                       202l32262                      64:5
   mies
        577
       15:7,7,11
    IICS (1)
                                      53:7;54:9,18;58:3,5,8;
                                      53

                                      62:6;64:
                                      626     1212, 12;65: 17;12ntw
                                                                    25:8,20
                                                                    25820
                                                                       (3)
                                                                                                           20108 12
                                                                                                       21:20;30:8;34:11,12,
                                                                                                       28

                                                                                                                      2180
                                                                                                       13 ;45: I 0;49:21 ;60:21,
                                                                                                                                   orianizalions
                                                                                                                                       nizi II

                                                                                                                                      59:16
                                                                                                                                      5916
                                                                                                                                                 (1)
                                                                                                                                                   IS




          11:14                       67:3                          tICS



                                   Murk
                                   MurkowskiISk   (3)                10: IS 164
                                                                     tO 18;  16:4;57: 14      14       22;62:2,4;70:25
                                                                                                       22622       7025            o.-igiually
                                                                                                                                     ighiafly (l)
   might (4)                                                                                                                          4:16;6:4
                                                                                                                                           664
                                      61 9914
                                      6:17;9:9,14               NEWMAN
                                                                NEWMAN(?)                           offer
                                                                                                    offer (3)
     11: 14;36: 12;48:IO;
     66:2                          nut
                                   PHIS{ (1)                        31:121819
                                                                         12, 18,19;32:21;              36 429
                                                                                                       36:6,23;42:9                others (2)
                                                                                                                                     fliers

                                                                                                                                      925
                                                                                                                                      9:25;32:18
   miles (5)                          40:21
                                      40                            33:10,13,18
                                                                     331 13l8                       offered
                                                                                                    offered (l)


     17;5 ;21 :22,23 ;24:20,       mute
                                    iute (I)                    next 10
                                                                next    (10)                           3925
                                                                                                       39:25;40:5                  otherwise
                                                                                                                                        or       (2)
                                                                     146153                                                           52:21
                                                                                                                                      522154  ;54:20
     20                               11:22
                                        12
                                   myself(4)
                                                                     14:6;1.S:3;18:18;
                                                                     2315 18;30:4,5;
                                                                     23:15;24:           18         orfite (4)
                                                                                                    office

                                                                                                       26867 14 14
                                                                                                       2:6,8;6:7;14:               ought
                                                                                                                                     ight (1)
   uhid (3)
   mind
    2518
     25:16;26:14;34:l I
                                   tuyse

                                                      425
                                      23: 12;24:25;27:25;
                                                                nice
                                                                     32944
                                                                     32:9;44: l ;70:4
                                                                 ice (2)
                                                                                                    ofncial (I)
                                                                                                    official


                                                                                                       55:5
                                                                                                       555
                                                                                                                                      57:3
                                                                                                                                   ourselves
                                                                                                                                   our      is (1)
     nci
   mine  (J)                          44:4
                                                                     48:6;50:15
                                                                      8650 15                       often (3)
                                                                                                    often                             73
                                                                                                                                      70:3
     36:5
     365
   minimum
   nInhaun (I)                                            N          nicest (1)
                                                                     nicest                                  212
                                                                                                       41 :2,12;54: 18             out (52)
                                                                                                                                     it




                                                                                                                                      3584
                                                                                                                                          52
                                                                                                                                      3:5;8:4;9:   I ;10:5;
     56:16
     56                                                                    27:6
                                                                           276                      oftentimes (1)
                                                                                                    oftentimes


                                   nail (1)                          night
                                                                     night (1)
                                                                                                       6520
                                                                                                       65:20                          l l:24;17:6,l
                                                                                                                                          24           l,14;18:S;
                                                                                                                                                               85
   minute
   nint     (1)                     iou
                                                                                                                                       l 9:5, I62O 823 22
                                                                                                                                         35 16;20:18;23:22,
     22
     6:22                                 19:19                   7012
                                                                  70:12                          oil
                                                                                                 0111(I)
                                                                nightmare
                                                                nightmare (2)                       44:8                                   22:2;25
                                                                                                                                      24 ;24     25 :25  ;28: l10O;
                                                                                                                                                        528
                                   name (14)
   minutes (3)                     name
                                                          64
   niinhites                              14
                                                                                                 Oklahoma
                                                                                                 Oklahoma (1)                         29:7,      302
                                                                                                                                      297 I9;30:23,23;32:5;    25
     17:2;20:20,22
   n1lss(l)
     Iss
                  22                 4:21
                                     42 ;5:1111    ;6:4;7:7,
                                                          820
                                     l l ;8: 1; 18:20;25:2;
                                               111
                                                                  40:15,24
                                                                  40   1524
                                                                NIKKI(l)
                                                                NIKKI                               8:2
                                                                                                     82                                        28     537
                                                                                                                                      33:2,8;35:3,5;37:6;
                                                                                                                                      47:712
                                                                                                                                           1,2. I9;48:7;49:24;
                                                                                                                                                 94
          11:17
              17                     28:5;46:25;47:9;49;
                                     285       462547949 16;       12:6,6,15
                                                                   1266             15           old (4)
                                                                                                 old

                                                                nobody (3)                          27:13;51:8;54:l l,24
                                                                                                    271351            24              S0:2,4, I1052          Y8
                                                                                                                                                0;52: 1,22;53:8,
    nisscd (3)
    nissed                           51:9;66:22
                                              6622              nobody

      3110                         NANA(l)
                                   NANt                            17:2  l; l
                                                                   1721181260 1l: l 2;60:2       Olsen
                                                                                                 Olsen (2)                                  0572 I8;58:7;
                                                                                                                                      8;54:20;57:2,       858
      37: l l ;40: 17;68: I0                         11


            ·--                   ~-·-- ··-·- -
          out8
   medically-out
    let          (8)                                         Mid11ight
                                                             Midntght S1.111    Court Reporters
                                                                        Sun Court        Reporters


                            Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 11 of 26
Admin Record
Admin Record                                                                      INT-001229                                                                    00235592
                                                                                                                                                                00235592
            BIA, Go
            L1
                 Go,•crrun       Goi or iment
                     ernmecnt to Governm
                                   it
                                           ent
            -----                                                                                                                                                                     June 18, 2013
              624162
              62:4, 16,2 J;67:
                          6715I8
                               15, I 8,             11                                      5425
                                                                                            54:25                           predictab
                                                                                                                             predIctable le (1)
                                                                                                                                                                 progress (2)
                                                                                                                                                                 prog       oss
              23;68:8;6 9: I 9;70:22
                 68869J97O22                      PavloC(l
                                                  Pavlof1 )                             pills
                                                                                        pills (2)                               3217
                                                                                                                                32:17                               673
                                                                                                                                                                   67:3,18
          outc:orne
             1100mb
                          (I)                       62A2
                                                    62:12                                   62:15,20
                                                                                            621520                          pregnant (8)
                                                                                                                            pregnant                             prohibits
                                                                                                                                                                 IWO       (I)
              678
               67:8                              pay (2)
                                                pay                                     pilots
                                                                                        pflos (2)                               1525
                                                                                                                                15:25; l 6:7;34:3,5,6,             37:15
          outcomes
                CO OCS (I)                           19:  11, I I
                                                      31111                                 3222 17
                                                                                            32:22;34:    17
                                                                                                                                25;35:1;5
                                                                                                                                2535I 5817   8;17                prolong (l)
                                                                                                                                                                 prolorg
              6423
               64:23                            peace (l)
                                                icace                                   place (3)
                                                                                        place
                                                                                                                            premcdic
                                                                                                                            premedicated  atcd (1)                    vo 13
                                                                                                                                                                   65:8;70:
                                                                                                                                                                   65
          out1uunbc
            UIIIUOI    her
                          1· (I)                    25    1626 14
                                                    25: 16;26:                              4735222
                                                                                            47:3;52:22;68:13     13
                                                                                                                                35:6                             properly
                                                                                                                                                                 ii  oiy (2)
               53:21
              5321                              PenAir (I)
                                                PenAir
                                                                                        plane
                                                                                        planv    31
                                                                                                 (31)                       prep {l)
                                                                                                                            prep                                   8:16;69:
                                                                                                                                                                      669 12
          ouhkle(4
                sIde      )                          17:1414
                                                                                            16:9,10,1                                                                  e6
                 2517
              25: I 7;45:25;46: I I;            pendln& (1)
                                                pending
                                                                                            1691011181712
                                                                                            12, 13,14,
                                                                                            12  131415
                                                                                                         1,18;17:12,
                                                                                                         15, 17; 19:6,
                                                                                                                                2725
                                                                                                                               27:25
                                                                                                                            prepare
                                                                                                                            prepare (2)
                                                                                                                                                                 provide
                                                                                                                                                                 P0      (6)
                                                                                                                                                                       JO 638
                                                                                                                                                                     10:10,16;  38: 10,2 I~
              52:16
              52.1
                                                    38:17
                                                   38
                                                                                                                                148 1
                                                                                               16
                                                          17
                                                                                            12;20: I 7;22:7;26:25;              14:8;63:1                           39:4;6l:l
                                                                                                                                                                    39    61    9
           er (27)
         o,·cr      27                          people (77)
                                                pCOpIe      77                             27_: I, J,2,7, 18,22,25;
                                                                                                1127182225                  prepared
                                                                                                                            prepared (l}                         provided
                                                                                                                                                                   ro dod (1)
              2:
              212       82O 17;
                  12, 18,20;9:6,                    8:12;11:2
                                                   812l       I20210,21;12:8,              28
                                                                                           28: 16;30:4;33:25;                  566

                 • 20
                                                                                                                               56:6                                 9:S

                                                    2510
                O8J7 I128132II
              I0:8;17:11      ;20:13;21:I,          19,20;14:
                                                    1920        411l l; 17:8,10,
                                                                         7810                  112
                                                                                           34:11,12;35:8;51:2
                                                                                           34l                    1244;     present    (4)
                                                                                                                                   220                           Providen
                                                                                                                                                                        dencece (I)
                                                                                                                               eseim




                 283
              I ,20;22: 13;23: 19;
              2&:3;29:4,24 ;31 :24;
                   •
                 26348
             32:6;3 :8;47:23;49: 10
                                    24
                                        IO;
                                                   23;18:
                                                   23ISl I, 10;19: 14,25,
                                                   25;20:3,25;2211715
                                                      •
                                                      7;22:4,5,2
                                                    I722        52425
                                                                        l: I, 7, 15, planes
                                                                            2325.
                                                                                           55:18;62:2
                                                                                           551

                                                                                       planes (J)
                                                                                           2016
                                                                                                                               12:20;13: I ;60: 12;
                                                                                                                               68:9
                                                                                                                               689
                                                                                                                                                  12

                                                                                                                                                                 pro
                                                                                                                                                                    20
                                                                                                                                                                    20:10
                                                                                                                                                                         rs ( I)
                                                                                                                                                                 providers
                                                                      ,25;23:2,5           20:16                           prescutat
                                                                                                                           presentatIon  ion (2)                    4016
                                                                                                                                                                    40:16
                                                                                            584
             50               554 IS;
              50: 16;5 I: 15;54:                   7;24:4,5,662514
                                                   72445           ;25: 14;            planet (3)
                                                                                       planet                                  451010
                                                                                                                               45:IO,IO                          public (2)
                                                                                                                                                                      Ic

                925 61 I :2,25
              59:25;6       225                    26      32223
                                                   26: 13,22,23;       27:3, 18;18         58:4;61:8;65:JJ                 presented
                                                                                                                              esen ted ( 1)
                                                                                                                                                                    13:11;63:S
         overboard (I)
            erboard                                28:23;29
                                                   28232937       :3,7,9~0:
                                                                        93015          plays {I)
                                                                                 15, plays                                     686
                                                                                                                               68:6                              publidy
                                                                                                                                                                       K1y (I)
             494
             49:4                                  21321315
                                                   21  ;32: 13, 15;38: 13;                 5512
                                                                                           55:12                           prl'siden
                                                                                                                           pruident t (11) 11
                                                                                                                                                                    60:7
        overwhel                                                                                                               325
                        med (I)
                                                      474
                                                   43:9;45:3,4,24,25;46:3, IJICO       JJlca (1)
                     e1nied
                                                                                                                               3:25;4:7,8,l 1;6:24;
                                                                                                                                                 62              published (1)
             485
             48:5                                  5;47:4;48:4;49: 11;      11            42:11
                                                                                           4211                               7: 13383     15 20286
                                                                                                                                     ;8:3;15:20  ;28:6;            44:11
        own (l)
                 122
                                                   5024 255
                                                   50:2,4,25
                                                                13;5 I: I ;53:21, Please
                                                                                       Please (9)
                                                                                           220 1820
                                                                                                                              65:11;69:
                                                                                                                              651          19                   pulled
                                                                                                                                                                 polk    (1)

                                                            19
              I 1:22;62:18                         23;54:7, 13;55: 15, 17;
                                                   2354                                   2:20;6:    18,20; 1221
                                                                                                              J2:21,       presiden t's (1)
                                                                                                                           prosdent                                  92
                                                                                                                                                                   49:21
        O\Vner
          wuer (J)                                 56IO5912
                                                   56: !0;59: l 2;60:4,5,8,               24   1453524
                                                                                          24;14:5;3    5:24;42: 12; 12        69:2525
                                                                                                                                                                purchue
                                                                                                                                                                  urcirse (1)
             115
              19:15                                18,19,19;6
                                                        19
                                                                   1 :5;62:20,21          54:21
                                                                                           5421                            prHs (5)                                3824
                                          -- people's
                                                                                                                           press                                   38:24
                                               iecr1es
                                                             (3)                      pleasure (1)
                                                                                      pleasure                                 13:4,7,8,I
                                                                                                                               134     8IO O.IO                 purpoie
                                                                                                                                                                1U      se (3)
                           p                         213
                                                   22:  I 3, I 42721
                                                               4;27:21                    815
                                                                                          6:15                             pressure
                                                                                                                              essure (I)                                   1153125
                                                                                                                                                                    13:20;21  :5;S3;25
                                              f)Crfecl
                                               merfeec      {I)                       plenty
                                                                                       mlenty (1)                             62:15
                                                                                                                              62 15
                                                                                                                                                                flUrJ>05eS (2)
                                                                                                                                                                            es

        pager
        aes (2)                                    545
                                                   54:5                                   27:3
                                                                                          273                              presume
                                                                                                                           piesuine     (3)                        21 :7;28:21
             36: 15;42: 17
            36                               pel'fcctly
                                              etfeCtly        (l)                     11lus
                                                                                      pIUS (J)                                58:3,5,8
                                                                                                                              58 35                             pushy
                                                                                                                                                                  s1t (1)
        p.old (3)
        1Dd                                       50:15
                                                  50    15
                                                                                          35:2
                                                                                          352                              pretty (9)
                                                                                                                           pretty                                 45:2
                                                                                                                                                                   52
             19: 15;34:24; 245O50: 11        pcl'haps
                                                    hops (l)                          pm (I)                                   31;
                                                                                                                               31 I ;32:22;36  36: l 4, l 7;    put (II)
                                                                                                                                                                                  22
                                                                                     p111


        paralytic
            ra1      ic
                        (I)                       36:13
                                                  3613                                    71:1                                 44 1
                                                                                                                               44: 1IJ;50: 15,5186321
                                                                                                                                                 l 8;63:21,       I0: I; 11 :22;20:4;
        pnrf
       Pr
            43
            43:10
             16  (16)
             I0:9;44:22
              09442252      ;52: 17,17;
                                  71
                                             person
                                                orson



                                             pcrsonul
                                                ersonal (l)
                                                           (3)
                                                               I0
                                                    5746 10;64:5
                                                   15:7;46:
                                                                                      point

                                                                                            35 12
                                                                                      point (12)
                                                                                          3:5;25:9;32: 11
                                                                                          46:
                                                                                          46182351
                                                                                                           II


                                                                                               18,23;5 I 7525
                                                                                                               ;45:5;
                                                                                                          :7;52: I 5;
                                                                                                                               25
                                                                                                                               25

                                                                                                                           prevail
                                                                                                                           prevail (1)

                                                                                                                               5623
                                                                                                                               56:23
                                                                                                                                                                 22:20;24:
                                                                                                                                                                 222 24 l 9;27:
                                                                                                                                                                 323
                                                                                                                                                                 31
                                                                                                                                                                               927 17,23;
                                                                                                                                                                    :2;39:25;42: 11;
                                                                                                                                                                 61:16
                 25
            561215
            56: 12, 15;61 :4,4, 12,18,
            25;65:25;68: 15,16;
            92 70J
           69:21     ;70:l
                                       18         39:17;4
                                                  39   17

                                             perspcdi-ve (1)
                                             perspective

                                                  39:2
                                                  192
                                                               l:S
                                                               15                         53:3;60:2
                                                                                          53360206
                                                                                          6624
                                                                                          66:24
                                                                                      poisoning (1)
                                                                                      ooisoning
                                                                                                       0;6 l:
                                                                                                            11010;         Pribilof
                                                                                                                           PrIb    of (10)

                                                                                                                               579123362
                                                                                                                                         10
                                                                                                                               5:7,9;12:3;36:2;37: I,
                                                                                                                              382                  223
                                                                                                                              3;38:7,20;41: l2;43:23
                                                                                                                                                               putting (l)
                                                                                                                                                                 I0:2;21:12
        participa
            rho pated  ted (1)               PeterP11111
                                                don an (4)                               43:10
                                                                                         4310                              primarily
                                                                                                                           pr   mar11 (I)                                         Q
           702
           70:21                                  19:  15;5 I :21,22;
                                                  191551             22               popped (1)
                                                                                     popped                                    11:5
                                                                                                                                15
       pnrticipa
            rHo pali   tiria (I)                  5213
                                                  52:13                                   19:19
                                                                                          1919                             primary
                                                                                                                           prhrumry (I)                        quick
                                                                                                                                                               quick (I}
           38:14
           38                                Philemon
                                                   Ienonof3   ol (3)                  population (1)                          38:21
                                                                                                                               382l                              62:24
                                                         383
                                                                                     population
        OSS 12
       pass      (ll)                              63
                                                  36:3)8:3       ;42:)4                  37:18
                                                                                         3718                              probably (IO)
                                                                                                                          probably       10                    quiet
                                                                                                                                                                ale (t)

            11:14;12:      7;15:5,6,
                      1271556               phone
                                            1h      ne14 (14)                        port
                                                                                     port (l)                                 869 19~3
                                                                                                                              8:6;9:   193I2lI:21 ;32:9;         62I
                                                                                                                                                                 62:IO
           11133;33: I ;45:4;46:
                         15 44617  17,22,
                                      22              9l
                                                  2:19;11:1      3,20,21,2
                                                                 320    21222,              398
                                                                                         39:8;67:l 1                          36:8;52:2
                                                                                                                              368522 ;62:8;65:
                                                                                                                                            62          16,    quit111(1}
       passed
                 24
           24;52: I56020
           ssod (l)
                        5;60:20                  2425
                                                 24,25;12:5,19,19;15
                                                 6;35:2 I;51 :6
                                                                   19 19 153         portion (3)
                                                                                :3, portion
                                                                                         2: 13;19
                                                                                             13 13:
                                                                                                 13 19;32: I
                                                                                                                             24
                                                                                                                              24;70:7                             38
                                                                                                                                                                 31:8
                                                                                                                          problem
                                                                                                                          prob eni (5)                         quite
                                                                                                                                                               quite (J)
           33:23,24
           332324                           phones
                                                 moos (1)                            position (1)
                                                                                     position                                 2:23;32:20;52:6,6;
                                                                                                                              223                                 29:8;5
                                                                                                                                                                  29     I: l 7;58:5
       nssngI
       1,assi11&     (1)                         52;8
                                                 528                                     44:12
                                                                                         4412                                 54:15
                                                                                                                              54                               Quy1rna
                                                                                                                                                               Qu      (I)
           19:7
           197                              physical (I}
                                            physica                                  po5sibility (1)
                                                                                     possibility                          Proceedi
                                                                                                                          Proceedings   ngs (I)                   022
                                                                                                                                                                 40:22
       pa.ssionat     eJy (I)
                   intel                         7:16
                                                 716                                     67:22
                                                                                         6722                                 71 I
                                                                                                                              71:
           41:23
              123                           picked
                                                oked (l)                             post
                                                                                     post (1)                             PROC4
                                                                                                                          P-R-0-C-E-E-D-l-N-G-S (I)                               R
       pa5t
         ast    (4)                                625 18
                                                  16:25;33:                              433
                                                                                         43:3                                 2:1
             0:23;49:4;55:7;
           IO2349            55             pictureore (3)                           posttn
                                                                                     posters (3)                          proce (6)
                                                                                                                          JJl"OCl'S!                           rbmd (I)
                                                                                                                                                               rabid
          62
           62:13                                 59:5,7;65
                                                 595     76525  :25                      60 10 12 13
                                                                                        60:10,12,     13                           O14
                                                                                                                              10: 10;   14:8;40:223 3;            32
                                                                                                                                                                  53:20
       pnUucc
      pit    once     (J)                   pictures
                                                   ores (I)                          pot (5)
                                                                                     pot                                      55:7;69:
                                                                                                                              557 69 12,13                     Rett
                                                                                                                                                               R1dcUa(4   )
           17:9
             79                                    22
                                                 2:22                                   28:
                                                                                         2818 18, l 9,20;39:25;           professionals (4)
                                                                                                                          professloni                             5:15,16,16,17
       palieats (11)
   1pahents           11                    piece
                                                ccc (3)                                  405
                                                                                        40:5                                 48:  I, I ;64: 17,23
                                                                                                                             481164             23             min
                                                                                                                                                                am (1)
          39:18;40:
                  840101616
                          10,16,16,              31 685824
                                                     :6,8;58:24                     practical (1)
                                                                                    practical                             professo r (J)                         50:23
           19;4
            94 I:2, 10,20;42:
                          0204255   5,5, pieces woes (I)                                54:13
                                                                                        5413                                 57:22                             raised (I)

        :\li11-tJ-St·l"ipl•IV                                                 Midnight Sun Court Reporters                                                          (9) outcome          w    ae
                                                                                                                                                                                             rnised
                                Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 12 of 26
Admin Record
Admin Record                                                                            INT-001230                                                                                      002355 93
                                                                                                                                                                                        00235593
                                                                                                                         B1   Cove awed
                                                                                                                         BIA, Government lo Government
                                                                                                                                                   to



  June 28, 2013
     6633
     66:23                           42   692
                                     42:1;69:12                       427
                                                                      42:7                          River (1)
                                                                                                    River                              54: I .I161
                                                                                                                                                ;61: l&,19,20;
                                                                                                      66                                  13
                                                                                                                                       64:13
   rnmificatlons
   Tmarcatknas   (1)               rerused (1)
                                   eFused                          req11lrement1
                                                                   requirements     (l)               6:6
                                     402
                                      40:2                            394
                                                                      39:4                          road 46
                                                                                                    road {46)                        aferI
                                                                                                                                     safer (l)
      65:21
                                                                                                        123
     65
                                                                                                       8518    011l 15;
                                                                                                       8:5,18;l0:l   15                64:13
   ran
    an (l)                         reeard (2)
                                   regard                          rescheduled
                                                                   rescheduled    (1)                              1

      62:21
     622l                             81865
                                      8;18;65:14                      40:18
                                                                      4018                              17:23; 18:22;21 :5, 13,         ftety (l)
                                                                                                                                      lllfcty
                                                                                                       23229        3373 ,               38:12
                                                                                                                                            812
   reach (1)
      392
      39:21
                                   rega
                                     678
                                        dleu
                                   regardless
                                     67:8
                                                  (1)              research
                                                                   research

                                                                      43:11
                                                                      4311
                                                                              (1)
                                                                                                          2024
                                                                                                       23;22:9,10,11;23:7,13
                                                                                                                01

                                                                                                        19,20;24:9,
                                                                                                         2822 298309
                                                                                                                    I7;26:8;          Salazar(6)
                                                                                                                                             83
                                                                                                                                          aaaznr


                                                                                                                                         2:8;8: 13, 14; I 0:4;
   reed
   read      (S)                   region
                                    egon (7)                       iesereI
                                                                   reserve (1)                           28:22;29:8;30:9;3      l :4;
                                           319431                     3718                               363
                                                                                                         36:21,25;37:
                                                                                                                 25        16,22;
                                                                                                                            622           55 I6;56:5
                                                                                                                                         55:        56
     36
     36:4,6;53: 14;54: 11;           37:4;38:19;43:l,21;
                                     374                              37:18
     566                             46:9,14;59: 12                resident
                                                                   resident (1)                          3811       8392417
                                                                                                         38:11,18;39:2,6;41:7;        StaItN
                                                                                                                                      SAMANTHA (S)
     56:6

                                                                                                           14
                                                                      4123                               42: I0;47
                                                                                                         423         :3 ,6;48:8,10;
                                                                                                                0473fr48         10       52
                                                                                                                                         5:24,24;47:20,20,21
                                                                                                                                                           2020
   reRdily
   read         (I)                regional
                                    Lgrnfl   (5)                      41:23
       38
     40:18                           253          43    20
                                     25:3,10;37: 1;43:2,20         resIdents (2)
                                                                   residents                             52J0
                                                                                                         52:             5422
                                                                                                              10;53:2;54:22;             rac8
                                                                                                                                      same     (8)
                                                                                                         60 I 4;62:.5;64: 12;65:2;        8i2
                                                                                                                                         8:         82
                                                                                                                                             12; 18:25;48:2;
   rending         (I)             rc,ions  (1)                       52:14,15
                                                                      521415                             60:
   reidmg
     36:1 I
                                   cgio
                                     592
                                      59:20                        residina {1)
                                                                   residing                                 12
                                                                                                         66: 12;67: 1
                                                                                                         66                               592160164
                                                                                                                                         59:21     ;60:16,2-4;61:6;
                                                                                                                                            232
                                                                                                                                         62:22
   retdy (I)                                tde(1)
                                   region-wide
                                   regon
                                                                      6623
                                                                      66:23                           roads
                                                                                                      roads (3)


     312
     3:12                            435
                                     43:5                                utions (I)
                                                                   resolutions
                                                                   reso                                  2L1922
                                                                                                         21:19.22;23:9                SAMUE
                                                                                                                                      SAMUELSON                (9)
                                                                      266
                                                                      26:6                            ROBERT
                                                                                                      ROBERT(3)                                     292
                                                                                                                                          5:11,12;7:9,12;
   real (2)
       23
     7:25;9:16
                                   regular (1)
                                   regain

                                     50:3
                                     50                                   rcm (3)
                                                                   Re.sources
                                                                   Reso                                    T6
                                                                                                         6: 16, 16;9:9                   23: 1124  ;24:23,24;25: I;
   reality (1)
    entity                         rg       awn
                                   l'et=ulations   (1)                535416
                                                                      5:25;4 l :6;47:22               rocking(l)
                                                                                                      roekmg                             62:l I
                                     54
                                     54:16                         rtsped (I)
                                                                   respect
                                                                                                         30 l 6;50:22
                                                                                                         30:                          San (I)
        23:9
                                                                                                      role (3)                           24:21
                                                                       583
                                                                                                        4225
                                                                                                      role
         y28
   re11lly
   i.i1
            (l8)                   related
                                       te    (2)                       58:7
                                      7552
                                      7:5;52:19                    respected
                                                                   respected       (1)                   42:25;55:     I 2;58:22      Sand
                                                                                                                                      Sand     (9)
      8:4;9:20,21 ;10:2,21,
                     0221                                                                                                                        15
                                                                                                                                          32:l 1;45:5;46:18,23;   82
                  823 99           rch1tcs                             53:22
                                                                       5322                           roll (1)
                                                                                                      rot



                   22
                                         es {1)
      22; 15:2; 18:23;19:9~        reir


            3222
      2 l :3;22:2;27:3,23;            38
                                      38:12
                                    eht
                                                                   response
                                                                   response
                                                                         421
                                                                       14:21
                                                                                  (1)                        19
                                                                                                         51:19
                                                                                                          ler1
                                                                                                      roller
                                                                                                      ro       (1)
                                                                                                                                          51  :7;52:
                                                                                                                                          66:2323
                                                                                                                                                       15;53:3;60:20;
                                                                                                                                                         5533        30

                      I ;45: 13;   relation.ship   (1)
      28:8,8,22;32:
                    23
                                             is
       888
                                        3g                         responsibility 14
                                                                   responsibility        (14)            3433
                                                                                                         3.il:23                           VANN
                                                                                                                                      SA VANNAH             (4)
            3623
      61: 13;62:7,23;63:13,           13:8
                                                                     224024
                                   relslively (I)
                                   reatn                               817 19;40:24;55:12,
                                                                       8:17,   19                     room (8)
                                                                                                      room                                          9;57:11, 13
                                                                                                                                          5: IC>,l1957
      20;64:8,
       064 816      65i2
                 16;65: 12;
       61
      66:18;67:22                     48:12
                                      1812                             22;56:4,9, 13, 13 17,21,22;
                                                                                          112122               021 1I
                                                                                                         2:l0,21;7:4;11:12;           sa,•ed (1)
                                                                       57369614
                                                                       57:3;69:6, 14                      13 I 3532
                                                                                                          13:              934
                                                                                                                ;25:22;49:24;             43
                                                                                                                                          42:3
     rsoi (4)
   reftS0ll
                      16
         451 l:16;54:19
      3:4,5;1
                                   relays
                                       nys (l)
                                      391 15
                                      39:14,15                     nsponsibility-rl-lated
                                                                   responsibitityrekated          (1)    7032
                                                                                                         70:22
                                                                                                      roeI
                                                                                                                                      sO
                                                                                                                                      snw    (I)
   reasonable (2)
   reasonable

              4120
                                   rc abe6
                                   reliable   (6)
                                      25: 12,17;40:7;4 l :21;
                                      25
                                                                       694
                                                                       69:4
                                                                   restricting (I)
                                                                   restrictIng
                                                                                                      rope
                                                                                                         30:15
                                                                                                          30
                                                                                                              (I)                         52:3
                                                                                                                                          523
                                                                                                                                      saying ng (7)
                                                                                                                                                                              (
      37:15;41:20
      37

   reasons (1)
   reasons

      539
      53:9
                                      48:13,14
                                   relies
                                            314
                                       KS (1)
                                                                       37:12
                                                                       3712
                                                                   restrictions (1)
                                                                   restrictIons


                                                                       42:2
                                                                        122
                                                                                                           14
                                                                                                       ro111h (3)
                                                                                                      rough
                                                                                                          30:  14;64:
                                                                                                       roughly (1)
                                                                                                      roughly
                                                                                                                       10,l  l
                                                                                                                                          30: 19;5
                                                                                                                                          53:
                                                                                                                                      scared
                                                                                                                                      Si
                                                                                                                                               J13
                                                                                                                                                    5l22
                                                                                                                                                 3;59:3;6
                                                                                                                                                  (I)
                                                                                                                                                              I
                                                                                                                                                                  324
                                                                                                                                                       I :22,22;52:4;
                                                                                                                                                                :22
   rebooking
    ebooking  (1)                     39:14
                                      39

                                                                   results     (1)                        31:21
                                                                                                              31                          22:6
                                                                                                                                          226
       23
     40:23                         rely
                                    cy (1)                         results

                                                                                                                                      ca
                                                                       4018
                                                                       40:18                           ouad (l)
                                                                                                       round                          senry (S)
    ebreik (I}
   re-brenk                           37:6
                                      376
                                                                                                                                          30 I 8,19;3 I: I ;34:20;
                                                                    retired
                                                                   retired     (I)                        21:6,6
                                                                                                            166                           30:
     20:9
     209                           remain (2)
                                   reuai
                                           24616                       5:l3
                                                                       513                             rotu1d-about
                                                                                                       ron  idabot        (1)             58:18 18
   recall (1)
   recall                             60:24;61:6
        2812                        remember ber2 (2)               returnin&
                                                                     eturning (1)                         6922
                                                                                                          69:22                       .schedt1line
                                                                                                                                            eduhr         (1)
        28:12                          nea
                                                                                                        oun                               40:15
                   gt                   82 3322
                                       18:24;33:22                     41:2                            routine    (2)
                                                                                                                  2j
   receiving
   ecew             (1)                                                                                                               school
                                                                                                                                      sehon (1)
                                   repeat (1)                       re,•lewed
                                                                   res   lewed (1)                        40:9;42:6
                                                                                                          403426
     25:21
     252                           rep
                                                                                                                                          20:13
                                                                                                                                          2013
                                      47:9
                                      47                                44:10
                                                                        4410                           rude (I)
                                                                                                       rude
   recent
     ccent   (3)                                                                                          453                          science
                                                                                                                                        uca cc {l)
       39: 15, I56918
               15;69: 18           rer,orl
                                   ic  or (4)                       RHONDA
                                                                    RHONDA(2)                             45:2
                                         85896311 l;
                                      14:8;58:9;63:l                    411
                                                                        4: 1,1                           wed (1)
                                                                                                       ruined                             44:5
                                                                                                                                           443
   recently
    eee atI (J)                       14
                                                                                                                                       scientific
                                                                                                                                                afc (2)
              0455 11
       5: I3;40:4;55:                 68:9
                                      68                            ribs
                                                                    ribs (3)                              54:8
                                                                                                          513                          si

                                                                                                                                           44 12,24
                                                                                                                                          44:
                                   reporler     11
                                           er (11)                      49:14,14,25
                                                                        4914      1425                 run   (1)
   recognize (f)
   recognize                       repot
                                                                                                          6216                         scientist     (6)
                                      11: 12, 15,17; 12: 1,22,      ride (I)                              62:16                         cienls


                                                   2S
                                               51712122             ride
       37:23
         733
                                                                                                                                           l 2:2;36:2;43:25;
   recognized
    ec gauze 11   (l)                 25; 14:24,25;15:2;
                                      25  1434                          34:24
                                                                        3434                           running (I)
                                                                                                       running

                                      60      6616                  ridci
                                                                    rides (I)                             3234
                                                                                                          32:24                                37 525
                                                                                                                                          44:3,7;52:5
       373
       37:3                           60:11;66:16
                                        aeent5
                                   represent    (5)                     358
                                                                        35:8                           runway
                                                                                                       nanwn       (1)                 sea   (4)
   reconciling
   econcaling  (I)                                                                                        424                              39:11;48:14;64:9,14   49
                                      2: 11;43: 12, 17, 18;         right122 (22)                         42:4
      40:23                                                         rigi


   record (7)
   iecord                             55:S
                                      353                                31537
                                                                        9:3;15:3,7;21: 18;             RUTH
                                                                                                       RUTH(l)                         Seafoods
                                                                                                                                       Sc     oods (1)


                   143
       233 l 4:3;36:4,7;           reprnentati"e (2)                    2421361919;33:18;
                                                                        24:21;26:         331              12:9,9
                                                                                                           1299                            51:2222
      12:23;                       reprczentate
                                                                                                                                       seal (1)
                                          F91                           343371617
                                                                        34:5;37:    l 6, 17;4 I: I;
       23360
      42:23;60:10,11
                011                   6:14;9:17
                                                                      4534
                                                                         22
                                                                        45: 14;49:20;5 I: 10;                       s                      41:2525




                                                                      22
                                   representatives     (l)
   recreation
   ec cation (I)
        35
                                   representativeS
                                      3S
                                      38:9;55:23
                                             5523                       54    2;59:21,22;6 J: 13,
                                                                        54: I25921                                   -                 seat
                                                                                                                                       rca (l)
      17:25                                                                                                                                  92
                                                                                                                                            19:12
                                   representing (5)                     22;62:1;70: 10,25   25         sacrifice
                                                                                                       sacritice (I)
   referred (l)
   i.ferre                         repiesentang
                                                                                                                                       second      (3)
                                      97
                                      6:9;7: 12;25:2;43:21;         rights
                                                                       ghts (7)
                                                                                                          3724
                                                                                                          37:24                        second
      01
     40:10
        rang (1)
   referring
   re                                 44:1
                                      44                                        ;41:25;47:4,4;
                                                                        25 11141254744
                                                                        25:                            sad
                                                                                                       sad (2)                               219
                                                                                                                                           2: I9;38:4;44:22
                                    represents  (3)                     68:14,17,19
                                                                        681417                            46:1;61:24
                                                                                                          46 16124                     secretary
                                                                                                                                       seer tiry (33)    33
        42:l                        epresents
                                                                                                                                              445 7124 19;
                                                                                                                                           2:4,4,5,6,7,12;4:
   fe age (S)
   Refuge                             57      2434
                                      5:7;7:2;43:4                   rIsk (2)
                                                                    risk                               safe   12
                                                                                                       safe (12)

                                                                        3720
                                                                        37:20;39: 17  17                   18:5,5,6,7;37:6;38:
                                                                                                           18556737            38I1;       8:3,l3,l4;10:4,9,1
                                                                                                                                             313                     I;
        3c376
        36:25;37:6;38:2;           required
                                    equarc  (1)

                                                                 Midni1ht Sun Court Reporters                                                       '.\lin-l !-S\:'ripl•'!'
   rnmifieations
   an            ~ secretIr
            Iieatiosecretary (10)
                              10

                            Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 13 of 26
      Record
Admin Record
Admin                                                                        INT-001231                                                                               00235594
                                                                                                                                                                      00235594
         WA
         BIA, Gonru
              Govel 'nmen    eGo
                      tot t to    namut
                               Gove rnmen t
                                                                                                                                                                       June
                                                                                                                                                                          ie228, 2013

                      4t322
             323 14:9;3
            13:23;          6:22;
            )7:23;38:5;442045.7
            3723085        4:20;45:7;
                                             sunr2
                                             shear (2)
                                               33341
                                               33:8;34:8
                                                                            c0I
                                                                            skippers
                                                                                296
                                                                                          (I)                   Speaks (2)
                                                                                                                SpsaIa2                                      27: 12.24,25;34:3,4;
                                                                                29:6                                 6:3;15
                                                                                                                       315.7:7                               46: 19;48: 11156
            51 :4;5S:
                4j51656t57g
                       I6;56:5;57:6;         SHELIKOFF (l)
                                             SIIELIICOFF3                                                                                                                  ;56:7
                                                                             slip (2)
                                                                            IaIIp2
                                                                                                               specia lly (1)
                                                                                                              IapscwIty1                            stoma
                                                                                                                                                        act
            63: 12, J7;67:6,22;68:9;
           63.1217676226$J                      12
                                                12:12,
                                                    1212                                                                                           sioi   ch         {I)
                                                       12                       20:3,4
                                                                                2034                                 409
                                                                                                                     40:9
            69: 15, 17,20,25
           69.5172025                        ssmaI
                                             shellfish (I)                                                                                                   52:6
                                                                             slippe d (l)
                                                                            IsIIppsd2                          !J>ccifk (6)
                                                                                                               ipscufIc6                            stop (J)
         secret ary-tr
         acretar        easur er (J)
                     -treasassrl               43:10
                                               43.10                            20 34920
                                                                                20:13;49:20
           53
            5:3
                                                                                                                   3.1 ,15;44
                                                                                                                  43:7,8       462
                                                                                                                                : 16,21;                     19:8;55:4,I.5
                                                                                                                                                                1554
                                             aj.1
                                             ships (1)                       slippe ry (I)
                                                                             alhipery                             57:9
         sectio n (l)                                                                                                                               sloppe
                                                                                                                                                    501110d (I)
         scctosi2                                     16:23
                                                      1623
                                                                                50:24                          .specifically (1)                       12
              922
            17:19, 22                        shoot (l)
                                                                                                               specutcaly                              19:2
                                             sbootQ                          sJow
                                                                             sIsw1(I)                             434
                                                                                                                  43:14
         secure
          sciusl(I}                                   62:3
                                                      623                                                                                           strs4
                                                                                                                                                    storit s (4)
                                                                                66:9
                                                                                66.9
                                                                                                               !pill (I)
                                                                                                               cpu                                    25:7;26: I;45:24
                                                                                                                                                                  524 ;
                71
               17:7                          short (4)
                                             siort4                         smack ing (I)
                                                                            imacldql                                 4.8
                                                                                                                     44:8
         tug
         seein,1: (1)                                 2299$519
                                                                                                                                                      46:6
                                                      22:9,9;45:6,9             34:22
                                                                                3422                           spoke
                                                                                                               stokoQ(1)                              to s (2)
              V20
              27:20                                                                                                                                 stonn
                                             1hortco111ing1 (l}
                                             siortcosap1                      aallQ
                                                                              small     (1)                           10:19
                                                                                                                      101
         seem (4)                                                                                                                                      65:JS,
                                                                                                                                                         51 19
         sect
                                                      44:17                        5114
                                                                                   51:14                         s11ok cspeno n (I)
             29$3
            32:         3$9
                19;63: 13;65: 19;            shorte r (1)
                                             shrter1                          snutll er (J)
                                                                              smaItcr1
                                                                                                                 spolcexpocor
                                                                                                                     553
                                                                                                                     5S:S
                                                                                                                                                    sto,·y
                                                                                                                                                    ito    (3)  .3



           611
            68:18                                                                                                                                      I S:21 ;46:2;5
                                                                                                                                                               462555: 19
                                              21:8
                                              21.8
                                                                                   67:15
                                                                                  67i5                           sports
                                                                                                                 spars (J)
         see,ns  (5)                                                                                                                               strand ed (I)
                                                                                                                                                   ira
          restsS                            sbflyQ
                                            shorlJ y {J)                      saleI
                                                                              suiile    (I)                          62:1
             39333:l 565
            19:9;3           821
                      5;65: 18,21;                                                36
                                                                                                                     62.1
                                                                                                                                                      4112:2
                                              8:14
                                              1.14
                                                                                   35:6                          spo1s
                                                                                                                 acts (1)
            e9.o
           69:10                                                                                                                                   stress {S)
                                            iouMer3
                                            shoul der (3)                     Snigf troff( l)
                                                                             SaIproff1                               238
                                                                                                                     23:8                             2.S:9;2
                                                                                                                                                      23     266:10;63:22;
        Senat or (6)
        StaaerŒ                                    9159
                                                  49:5,15,19                      4215
                                                                                  42:15                         starr(5)
                                                                                                                tiffS                                 64:4,4
           64
           6:6, l 6391213
                  6;9:9, 12, 13, 14
                                 14         show (1)
                                            saow1                            nh.2
                                                                             solve (2)                                      43759
                                                                                                                     9:I0,14;37:5   ,9,11          stressful (3)
        sen11tors ( J)
        seralors1                                 6212
                                                  62:12                           54: 16;55:14
                                                                                  54165514                      5hllrs (1)
                                                                                                                sJrfll                                63:25;64:9, I 0
                                                                                                                                                      6323
          43:18
           43                               showlne; (I)
                                            slowlagI                         solvin a (l)
                                                                             solvlagp                               40:1
        ad4
        send (4)                                  5923
                                                                                                                                                   strong (I)
                                                  .59:23                          41:9;70:7
                                                                                  4147t7                        atni (1)
                                                                                                                stand                                   39
                                                                                                                                                        39:2
           4A56369
          14:4,5
        oaor3
        senior
                 ,6;36:9
               (3)
            12:2;36:2;43:25
             t23624325
                                            shI
                                            shy (I)

                                            ok
                                               5:18
                                            sick (5)
                                                                               221
                                                                             someo ne (4)
                                                                             semeon4
                                                                                  2:21; 14:20;57: 14;
                                                                                  64:18
                                                                                 6418
                                                                                                                    3:2
                                                                                                                stand ing {2)
                                                                                                                standisg2
                                                                                                                    49: 11149.22
                                                                                                                           ;59:22
                                                                                                                                                   stron ier (2)
                                                                                                                                                   stager
                                                                                                                                                     5466520
                                                                                                                                                     54:6;65:20
                                                                                                                                                   stronago
                                                                                                                                                   St
                                                                                                                                                          est (I)
        sense (4)                              18:23,25;22: 18,
                                               18232522      11919;          somet
                                                                            samethaes14imes (16)                stand point (2)
           23 :6;47:7;48:9;
                                                                                                                staalpolat2                             59:13
                                                                                                                                                        59
           23.6477189                          52:21
                                                221                               24:3, l4;30:22,23;
                                                                                 2t3143t2223                        59: 11,
                                                                                                                    59    11I I                   stron,e
           68:14                            side (J)
                                                                                                                                                  or  rgyly (2)
                                                                                 40: 19;43:5,6, 14, 16;
                                                                                 40.1t.356l4                   5iiey
                                                                                                                Stanle y (9)                         472
                                                                                                                                                     47:2;63:20
                                                                                                                                                           3.2
        senl (J)
        seat                                     34:10
                                                 34                              50~8.I 1116046411
                                                                                 501       J,I 1;60:4;64:21,        t9$61
                                                                                                                    8:9;66      49 l4, 18,         tr Is
            61
                                                                                                                            :2,4.9.               .strugg led (1)
           36:.S                           siga
                                           vga {J)                               23,24
                                                                                 2324                              22fl6%6
                                                                                                                   22,22;67:6                           5.0
       snoas3
       seriou s (J)                                                                                                                                     Sl:10
                                                 70:25
                                                 7025                       somew hat (2)
                                                                            somewbat2                          Start
                                                                                                               StartS   (5)                         tcc3
                                                                                                                                                  stuck
          54:15;65:12,20
          StS$s1220                                                                                                                                     (3)
                                           signed
                                             gaedI(I)                            30:1;48:S
                                                                                 301$tS                            31 2F
                                                                                                                   3:11,2       3155;56:3
                                                                                                                           1;13:1       63 ;            1.22661
       set"\'lll                                                                                                                                        I 3: I;20:20;66: 17
       -snail   lf (I)                           38:2
                                                 382                        somew here (I)
                                                                           semswhere1                              70
                                                                                                                   70:19
          580                                                                                                                                     studen ts (J)
          58:10                            signs
                                           .gisI (I)                             21:16
                                                                                 2116                          starte d (JO)
       servic
                                                                                                               sIarted10                                53:4
                                                                                                                                                        53
              e (5)
           aceS                              60:23
                                                 60.23                      son (1)
                                                                           soa1                                    3:l;l l:6;14:10;16
          3 I:22;32:6;40: 12;
                                                                                                                   3.111.6             163:3,     s.f
                                                                                                                                                  stuff( 4)
                                           Sih•er
                                              varS(5)                            53:7
                                                                                 537                               J 9;20: 10;33: 14;46:
                                                                                                                   i92010331           462
          412                                                                                                                              20;          27: l3;33:6;44:6;
          41 :21;56
                 567
                   :7                        3: 1,3, I6;6:8,9
                                                 316619
                                                 .3
                                                                           sorry (7)
                                                                           sony7                                   62:12;66:l0
                                                                                                                   62126610
       services (2)
                                                                                                                                                         $11
                                                                                                                                                        45:18
       seavkes2                            simpl e (2)
                                           sample                               3334IlfltI$47$
                                                                                   :3 ;5: 18; I 8: I 8;47:8; stvrtuug2
                                                                                                               startin & (2)                      submi
                                                                                                                                                    aba t (2)
          38:22;39:5                          40
          31.22at.S
       .servin
        avmg2  g (2)
                                             54:
                                           sing
                                                 I0,13
                                             ig (I)
                                                                                62:7,7,7
                                                                               62777
                                                                           sort (13)
                                                                         lsert13                              State
                                                                                                              Sta.S
                                                                                                                   tl
                                                                                                                   8:8;16:16
                                                                                                                       (8)
                                                                                                                                                         •
                                                                                                                                                     l :IIA2 :22
                                                                                                                                                  subsis t (1)
                                                                                                                                                  sib
          8:2;37
           .2372 :2                          3:9
                                             39                                 8:15;10:l,9;1
                                                                               tlSflO         91114 1:14;          5:24;6: 13;12:
                                                                                                                   524$      312 21;                     rz
       at
       set (2)
                                                                                                                                                        60:22
                                           Singin g (l)
                                             ugiag1                              13: 19;47:    l 9;56:9,20;
                                                                                       9$71956.920                26:4;4
                                                                                                                  26     431       42 ;
                                                                                                                           3:2,11;47:21          sane
                                                                                                                                                 subsis ted (l)
          43:3;5
           3.35711
                 7: 11                           3:14                          63:9;68:5,6.6;69: 14
                                                                               63.96t566$994                       596
                                                                                                                  59:16                            26:
                                                                                                                                                   26 13 ;60:21
      seyeu (•)
      se                                   sit (7)                         SOUl'CC (1)
                                                                         lsomco1                              stated    (l)                      uk (1)
          23: 15;24:
                241155
                                                                                                              state                              sucks
         23          18;55: 17;              4:22  ;6:20; 16:8;27:6;
                                                22t2016t276                    60:13
                                                                               6013                               23411:23
                                                                                                                  25:4;4     23                    46:12
         58:17
         5817                                45:23;
                                               523$520420
                                                     55:20;64:20
      severa l
      senr         (l)                    del
                                          site (I)
                                                                          sovereign (l)
                                                                         Iserereiga

                                                                               68:17
                                                                               6117
                                                                                                              State- incorp orated
                                                                                                              Stat..acorj         ratod(I)        es
                                                                                                                                                 sugee st (I}
                                                                                                                  372
                                                                                                                  37:2                              22
                                                                                                                                                    24:21
         963
         9:6,13                              41:15
                                             4.15                         speak (19)
                                                                         rspc.k15                             statement (5)
                                                                                                              statmeutS                             asH
                                                                                                                                                 summ arJze (2)
      severe (5)
      severeS                             stal
                                          sites (l)                            11:7,8,13;12
                                                                               117113             :24;
                                                                                               1214               44:3, 10,
                                                                                                                          01313, l8;69:2
                                                                                                                 44.3            156     1          36:12;
                                                                                                                                                    36.12447:17
         28: J6;29:24;30:7;
         28162924307                         322
                                             32:2                              J3:19;15:8,l 112
                                                                               131%158l            l,l2;      St11tes
                                                                                                              States (2)
         nrt
         32:17;65:15                      sitfing
                                            II ag (8)                         29: 13;35:
                                                                              29              20,20,22,24;
                                                                                     133$.20202224                8:22;2l:22
                                                                                                                 8222       12
                                                                                                                                                 suppli
                                                                                                                                                  tnn es (J)
                                                                                                                                                    53:
                                                                                                                                                    53 10
      severi ty (I)
       enrlty1                               15: 12;26: 6;29:2,25;
                                                  226629225                   45: I 5;46: I 8;47: 14;
                                                                              45I54618$7-14                   State s'())
                                                                                                             Stats                               suppo
                                                                                                                                                 uppo rf110
                                                                                                                                                         {10)
         65
         65:19                               44
                                             45A;44t554
                                                    6:S;S4: 1249.8
                                                            l2;59:8           57: 10;63:7;66:20
                                                                              57l037$6.20                         8:16
                                                                                                                 816                               26:8;362024332
      shnpe     (2)
                                                                                                                                                          6:20,24;39:2;
      -pa so                              situat ion ltfl
                                            tuutka   (10)                 SPEAKER 17
                                                                          SPEAKER            (17}            stay (3)
         25:24;
         2524 50:                            2 I:2,15;2
                                                                                                             stay                                       62
                                                                                                                                                   41:16; 42:9,l 1;47:3
                                                                                                                                                                    7.3 ;
                    19
                50.19                                  2:2,9;24:3,
                                                2152L29243                    4:3, 12;5: 14;6:25;
                                                                              431414625                          3:5;62:4,4
                                                                                                                 356t44                                   67
      sh11re (I)                                                                                                                                   59:13;67:12
      suare1                                7,16;41: 18;61 :16;
                                            71641.1t6116                       14: 16, l9;29:14;33:8, sItuP
                                                                               1416192914331                 step (3)                            snppo
                                                                                                                                                   roarrring (I)
         57:8                               62:23
                                            6213                               12, 16,25;34:3;42: 19
                                                                               1Z16234S$2                19;     43: I 4;63:4;66:2                 39
                                      '                                                                          43.14$3A$6                        39:3
      shared (I)
      aars                                situat ions (3)
                                             usa ion
                                                                              49:917-5
                                                                                    17;57: 16,19,
                                                                                              61924   24     Steve (11)
        26                                                                                                   Stove      11                       suppo
                                                                                                                                                  tO$sed (l)
        26:7                                24: 11 ;.54:2;64: 19
                                                                              121
                                                                         speaking (5)
                                            24
                                                                         apsalilagS                              3: 1,2,3,4,6,6, I01
                                                                                                                 3123466            0, 13,         Wi
                                                                                                                                                   34:21
      sharel lolder
      lursteder          (4)              sh (I)                              11:21;12:23;15:9;                  16;6:8,9
                                                                                                                 16019                            at I0)
                                                                                                                                                 sure(
         4:25;7
          257S     525S
               :J,15;25:5                    .0
                                            9:10                             45:22;60:7
                                                                             5.2260.7                        still (8)
                                                                                                             sIllS                                 8:15,18;9:3;11:2;
                                                                                                                                                                                ..
               .s
     .\li11-l '-SrripFi1J                                             Midni(l,hl Sun Court Re1>0rters
                                                                      MklaugbtSu.acomtR.p.rtsn                                              so ta
                                                                                                                                       (11) secret ary-tr easure
                                                                                                                                                              ac r -$
                                                                                                                                                                   - sure
                            Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 14 of 26
Admin Record
Admin Record                                                                INT-001232                                                                                     0023 5595
                                                                                                                                                                           00235595
                                                                                                                                    BIA, Government
                                                                                                                                               tient to
                                                                                                                                                     In
                                                                                                                                                        Governntcnt
                                                                                                                                                           er  te



  June 282013
   nate28, 2013
        13:21.24;48: 456 13; terrified (1)
              244S 14;56:             tel       rilird                              I0: 3263
                                                                                     011,3 ;26:3 ;46:9;       tremendous
                                                                                                              tre,uendous     (2)              trying
                                                                                                                                                 yang (3)
                                                                                                                                                            341
        606
        60:6;63:6              22:5
                               22                                               5219
                                                                                52:19                           3248
                                                                                                                32:4,8                              48:21 ;51; l;.54: 15
  survival
   urviva  (1)
        5323
        53:23
                                      testimony
                                       estrn ty (4)
                                                3620  243825429
                                                36:20,24;38:25;42:9             5517
                                                                             told (3)
                                                                             told


                                                                                55: 17;61: 12;62: 10
                                                                                                              tremendously
                                                                                                              tremendous

                                                                                                                   2264915
                                                                                                              trenches
                                                                                                              trenches
                                                                                                                           (3)

                                                                                                                           (1)
                                                                                                                                23
                                                                                                                   22:6;49: I 5,25
                                                                                                                                               turn
                                                                                                                                                 in (3)

                                                                                                                                                    2:11,18;45:7
                                                                                                                                                  aed(1)
                                                                                                                                               turned
                                                                                                                                                          84                       f
  survive
  surv ye (4)                          lanthl4
                                      thankful (4)                           tomorrow
                                                                             tomorroW        (5)                                               Ii




            642734821
        22 16;42:7;54:8,21
        22:                                     35: 14;59:
                                                35    59 14,l  8;67:.tl:
                                                           14l867A              10:7,7;
                                                                                107     142 16:
                                                                                        14:2;   14;
                                                                                              1614                 483
                                                                                                                   48:3                             49:2
    rv ad
  sur,•ived     (2)                  lien
                                     Thanlu; (4)                                6720
                                                                                67:20                         tribal
                                                                                                              tribal    28
                                                                                                                        (28)                     0013sI (1)
                                                                                                                                               Twenty-some
        19:17,21
  suspect
         9i721
    aspct (2)
                                       45
                                        45: 12;57: 1115824
                                                7023
                                                70:23
                                                      ;58:24;                took 11
                                                                             took (11)
                                                                                          922
                                                                                20:9 •19,22;23:21,22;
                                                                                209
                                                                                487       616
                                                                                48:7;50: 16, 16;5I: 15,
                                                                                                                   5:3,5;6:
                                                                                                                     336 19,23;7:
                                                                                                                            1923
                                                                                                                                     24
                                                                                                                   2:14;3:25;4:l 1,24;
                                                                                                                                    7142
                                                                                                                                      14,21;
                                                                                                                   823 13:5; 15:20;25:6;
                                                                                                                   8:23;       152025
                                                                                                                                                 23:2
                                                                                                                                                   21
                                                                                                                                               two (ll)
                                                                                                                                                     39 14:3;16:21;
                                                                                                                                                    13:9;
        659
        65:9, 16
              16                      thcrcRftcr
                                      tla  afar           (I)
                                                8:14                               17;68:23
                                                                                   176823                          28:7;31:
                                                                                                                   287 31 19;38:9,16,23,
                                                                                                                              938                   17: 18; 19: 18;221I :9;
  swcar5
   iiears (1)

     34:9
     34

  swelled
    clad (I)
                                      thinning
                                       hanataig

                                         19;3
                                         193

                                      third
                                         rd
                                             (I)
                                                (1)                          top (5)
                                                                             top

                                                                                    I73
                                                                                    17:3;30: I6;35:5;
                                                                                49:8,22
                                                                                49822
                                                                                                                   25 3935520
                                                                                                                   25;39:3;5$:20,2
                                                                                                                   59:11,17;60:
                                                                                                                   59I I1760 19;69:8;

                                                                                                                   70:S
                                                                                                                   705
                                                                                                                                      I;                162
                                                                                                                                                    23: 16;24:19,20;30:

                                                                                                                                                    44:6;52:
                                                                                                                                                            10, 17;38:.2
                                                                                                                                                    15;37:10173          12;
                                                                                                                                                                 53 17;64:
                                                                                                                                                        6SL 11 ;53:
                                                                                                                                                                            1,7,
                                                                                                                                                                        764 I;
        19:4
         94                           11


                                                                             totally (3)                      Tribe
                                                                                                              Trabe (11) 11                         67:9;70:l l
  system (J)
  ystern

        41:7
         17
                                        220
                                        2:20
                                      though
                                         ugi {4)                                2822
                                                                             totally

                                                                               28:22;6 I :8;68: 18                 422482324
                                                                                                                 3II4
                                                                                                                   4:2,24;8:23,24;26:4;
                                                                                                                   3 l:14;38:22,25;43: 18;
                                                                                                                                               types (I)
                                                                                                                                                    62:16
                                        7: 15; 13: 12;25: 19;             tough
                                                                          tough      (1)
                                                                               32:7
                                                                               32                                  5C5
                                                                                                                   55:5,6                      typical (1)
                    T                   53:2

    be2
  IRblc
          512(2)
                                   thought
                                     hough         (3)
                                        8: 18;44: 17;68:20
                                   thou&hb;
                                          ughs       (I)
                                                                                9l8
                                                                          loured (4)
                                                                          toured

                                                                               9: 18;47:18,23,24
                                                                          towards
                                                                          los      ida (l)
                                                                                                              tribes
                                                                                                                 ribes (8)

                                                                                                                 373
                                                                                                                   37:3;43:4, 12, 13,
                                                                                                                   18;63:3;69:7
                                                                                                                     863
                                                                                                                                   13 17,
                                                                                                                                       17
                                                                                                                                                    39:10
                                                                                                                                               typically (1)
                                                                                                                                                    41:3
        15:12;66:12
                                        57:8
                                        57                                     S1723
                                                                               8:17;23;14                     tribH' (1)
                                                                                                              tribes
  takeaways
         caunys (1)
       68:7
          87                       thousand
                                          osail (2)
                                           It                             town (9)
                                                                          to                                       39:4
                                                                                                                   394                                         u
                                        33:1;52:12
                                        33l      52                             16: 1;23:
                                                                                16    2313 13, 1315
                                                                                               13, 15, 17
                                                                                                       17,    tried (l)
                                                                                                              tred
  lalk (11)
   II        II

           421
       8:4;2 l: 14;26:18;          thousands
                                   thot     sa          (3)                     J   2622
                                                                                 7;26:22;52:      262 1-4
                                                                                                12;62:   14          52226
                                                                                                                   15:22;26:2                  ugly
                                                                                                                                                1613 (2)
                                                                                                              trip
                                                                                                               trap (7)
                                                                                                                                                       1356
                                                                                                                                                    24:1;35:16
                                        54:7;60:21
                                                 602 ;61 :7               Trader
                                                                          Trader        (2)
       29:l4,16;32:3;S
       2914
       53:
                 1632       1:21;
                             21

                 604691 threat
        53 11 ;60:4;69:1;70:23     th en
                                        547
                                                (1)                            <19:6,14
                                                                               49814                             2720
                                                                                                                   2:7,20; l 0:8;23:20;
                                                                                                                                     20        accept      e3
                                                                                                                                               uru,cceptnble (J)
                                        65:12
                                        65                                tragic
                                                                          tragic      (1)                          322537       049 1
                                                                                                                   32:25;37: I0;49:                       722
                                                                                                                                                    39: I 7,22;40:3
  tall<ed {4)
        ked

       9:7;5.S:8;68:$Q
                        14;70:2    he (16)
                                   three                                       213
                                                                               21:3                           trips(I)
                                                                                                               trps                            nncerlainty
                                                                                                                                                  IriTut   (4)
                                        15:21,25;
                                          52 2518         18:8;20:8,      tran.scribe
                                                                           tranacrabe       (l)                    355
                                                                                                                   35:5                             63:22;65:
                                                                                                                                                     32265 l-4, 17, 19
                                                                                                                                                              417
        kh
  tnlkin1       16
                (16)
          82221
        18;22;21 :I 1,19;
                       119              21;21      9232228l1
                                                  :9;23:22;28:
                                          42 364 I: 18;
                                        34:25;36:4;4
                                                                    11;           11E6621
                                                                                11:18;66:2I
                                                                           h·nnscripl
                                                                           transcript (I)
                                                                                                              Trish {l)
                                                                                                               Trish

                                                                                                                   54:2
                                                                                                                   54
                                                                                                                                               unconscious
                                                                                                                                                 LDIISC

                                                                                                                                                     32
                                                                                                                                                    33:2
                                                                                                                                                        OIS (I)
                                                                                                                                                                                   (
       22: I3;26:20;30:
                 262030 12;
                                        42: 16;49:
                                        42                 4255213,3
                                                   40 14,25;52:l                11:
                                                                                1115 15                        TIUSFIA (13)
                                                                                                              TRISHA                           under (3)
               532 61821 l;
        31: l.5;32:16;48:2
                                   three-month-old              (2)        transplant
                                                                           transplant       (1)                    4:21,21 ;26:
                                                                                                                             26 17, 18;             38:23;57:4;59:6
                                                                                                                                                       2357
        51: 12,21 60I6417
       51      22   ;60: 14;64:17; threersonthold
                       6823              15:23;18:14
                                          523                                  24:1
                                                                                24                                 27:
                                                                                                                   27 15;28:4;3
                                                                                                                         528       I:23;
                                                                                                                                     23        underneath
                                                                                                                                                  er      (I)
        65: 11 ;67:9;68:23
        65
                                                                                                                            92        46 16;        33:3
                                                                                                                                                    333
     Iks (1)                       throuf:bout            (1)              transport (l)
                                                                           truasport                               45: 16, 19,21,21
                                                                                                                   4516              ;46:
   tnllcs                             troua      to      at

                                                                                                                                               understands
                                                                                                                                                  1eti     (1)
        51:24
        5124                            37:19
                                        37    19                                37 13.14
                                                                                37:    314                         52:18
                                                                                                                   5218

     AN
  TANIS
        6:1,I
    fAIl NA
              52(2)                 thrown
                                   lIars

                                        34:16
                                    thus (1)
                                                  (l)                      transportation
                                                                           transportatIon

                                                                                2513
                                                                                25:13;39:      16 11
                                                                                                 (11)
                                                                                             16;40:8,14;
                                                                                41 :IO, 19,21;54:
                                                                                4110     I921541I;
                                                                                                               trouble (1)
                                                                                                               trouble

                                                                                                                   6524
                                                                                                                   65:24
                                                                                                               trucl<
                                                                                                                truck (1)
                                                                                                                                                    18:12
                                                                                                                                                    1812

                                                                                                                                                     ate ('l)
                                                                                                                                               unexplained
                                                                                                                                                       24 336
                                                                                                                                                    32:24;33:6
  TATIANA{4)                       lila
                                                                                                                    25                         UNIDENTIFIED (17)
        5:l l,11;23:11,12
            11  lI231l                  67:3
                                        673                                     61:
                                                                                01   I920
                                                                                     19,20;70:   I                  32:5
                                     ickets {I)
                                    tickets                                tr11nsportcd
                                                                            trinsported       (1)             true (2)
                                                                                                              true                                  4:3, l 2;5: I4;6:25;
                                                                                                                                                                  625
   teacher
   teac     ter (2)

                                           13
                                        41:3                                    39:19
                                                                                39 19                            54 1485 16
                                                                                                                 54:14;65:                               612
                                                                                                                                                    14: 16, 19;29: 14;33:8,
        51 :8;53:4                                                                                            FRUMBLt (41)                               25
                                                                                                                                                    12, 16,25;34:3;42:   19;
                                                                           tram1porting        (2)            TRUMBLE 41
  team (3)
  tea

         10: l 239
               ,2;39: 14
                                    Tiffany
                                        ffany

                                        45:5;46:23
                                         155 4623
                                                   (2)                      transporting

                                                                                37:5,16
                                                                                375                              22         21742
                                                                                                                 2:2;3:4, 12, t 7;4:21,                  751616.19,24
                                                                                                                                                    49: 17;57:
                                                                            trauma (1)
                                                                           trauma                                                 872
                                                                                                                 21;5:6,15;6: 18;7:2;          unimnginablc
                                                                                                                                                    grnable (1)
   tcnring
     ear ng (I)                     tlillt
                                    figi     (2)
                                         19:25;63:22
                                         I92        6322                        22:5
                                                                                225                              14:
                                                                                                                  41313, 18;26:
                                                                                                                           82617 I 7, 18;           37:19
        46:6
          66
                                                                                                                                               unique
                                                                                                                                                rc-ie (1)
                 ans                timely      (1)                         travel 14
                                                                           travel      (14)                      27:14,
                                                                                                                 27141529I 5;29: 12, 16;
   technicians (I)
     cc     air                     taane1

                                         37:6
                                         37                                     32:8,   10;37:7, 10,13,
                                                                                328103771013                     31:11,13;32:12;42:18;
                                                                                                                 311     133212d218                 38:10
                                                                                                                                                    38 10
        32:3                                                                                                               94536 19,21,
                                                                                                                 44: 14,19;45:16,              United43
                                                                                                                                                      (3)
  TelAlaska
    lolA aska (1)                   times
                                    timis      (11)
                                                 It                              163818
                                                                                 16;38:l,8;40:21,22;
                                                                                                  2122                                192           ii



                                                                                                                 21;46:
                                                                                                                 2146 19;47:8;5
                                                                                                                           9478S I :4;                  6222 :21
                                                                                                                                                    8: 16,22;2I 21
        39                                         2024
                                         19:24;20:24;28:     28 10,
                                                                  10            41:4;64:9,11,14
                                                                                4146491 114
        31:19
   teleconference
        econiercaice     (1)
                         tJ              10,11;29:19;30:7;    93            ieled
                                                                            traveled (I)                         55
                                                                                                                 62:
                                                                                                                      5y2 30 1S
                                                                                                                 55:4;58:23;60:7,15;
                                                                                                                 62 I0;66:6;68: 12,22; 22
                                                                                                                                               unless (4)
                                                                                                                                                     18: 12, 13;35: l6;61:7
                                                                                                                                                          2133      166
         15:6
         15                              31 :22;35:35 l ;50: IO;
                                                            5010                31:21
                                                                                    21

   telephone (1)
   telephoie1                            64:13
                                         64                                 tr11vclcn
                                                                            travelers     (1)                    69I7
                                                                                                                 69:17;70:l4                   Unreliable (1)
                                    Ii (1)
                                    tiny                                        48:24
                                                                                4824                          fl'USf
                                                                                                              trusl    (15)
                                                                                                                        lS                          40:12
         70:21
        7021
                                                                                                                                               up
                                                                            tn1Velln&     {4)                    8:17,19;55:l l,22;
                                                                                                                 817                            ip {64)
                                                                                                                                                    64
   telling (1)                           22:11
                                         22                                 travelIng
   teIIug

         35:10
           51                       today
                                    tod        (17)
                                                  17                            32:9;39:
                                                                                32             i24
                                                                                            11,24;58: 16         56:4,9,13,16,21,21;
                                                                                                                 5649    3162121                      :2,5;6: l 8;
                                                                                                                                                    33256       8148
                                                                                                                                                                   14:8; 15:9,
                                                         3820                                                    57:2;59:9;69:4,6,14
                                                                                                                 59259969                            13;16:2,3;17:
                                                                                                                                                      31623          I; 19:4,
                                                                20
                                                                                                                                  14
    tells (l)                            3:8;7:     l 7;8:20;  I 0:6;       trcRchcrous
                                                                            treacherous       (1)
    tells

                                         15:23;26: I0,20;47:24;
                                         152                                    39:12
                                                                                3912                          trustee (1)
                                                                                                              trustee                                            02 :7,10,
                                                                                                                                                     10,19,24;20:2;21     710
         70:5
        70
                                                                                                                                                     12, 19,20,21,22,25;
                                                                                                                                                            202 222
    tend (1)                             48:7;5
                                         4875 l 652824 :6;52:8,24;          trn,t
                                                                            treat (2)                           57:3
                                                                                                                37

                                                                                                              try
                                                                                                              try (7)
                                                                                                                                                          023
                                                                                                                                                    22: 10;23:17~24:4;
         20:3,3
         203                             54:
                                         54   12,    l 7;55:25;66:
                                                     17552566         10;
                                                                      10        3:17,19
                                                                                 31719
         rIic (l)                        67
                                         67:10                              trcr1tment
                                                                            treatment       (2)                  1556      03017
                                                                                                                 15:5,6, I 0;30: 17;                25:
                                                                                                                                                     251l 1;28;
                                                                                                                                                            28 15. 19,25,25;
                                                                                                                                                                      925 25
    terrific                                                                                                                                            6202
                                    together (5)                                42:7;52:23
                                                                                4275223                          55:
                                                                                                                 53 14;57:2;69:
                                                                                                                       57         I                 29:6,20,21,22,25225 ;30: 8,
         10:3,19                    tgel               51




   or al- up
  survival ip (12)
               12                                                          Midnight
                                                                             dat gut Sun
                                                                                     Sun Court Reporters
                                                                                         Court Reporte


                               Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 15 of 26
Admin Record
Admin Record                                                                               INT-001233                                                                         00235596
                                                                                                                                                                              00235596
             BIA
             BIA, Govrnrnent
                  Government to GoYernment
                                   era                   ii




                                                                                                                                                                                  June 28. 2013
                 15,16, 18;3 l:2,2;33;3,5;                                                4923                            viud

                       66                                                                 49:23;50: 17;51: 16;             wind (7)
                                                                              ~




                3521    22406
                 35:21,22;40:6;43:3;                             w                        522057256316
                                                                                          52 :20;57:2.S ;63: 16;                  63 17;20:21;30:2;
                                                                                                                                 16:3, l7202 302
                                                                                                                                                               122
                                                                                                                                                               19
                                                                                                                                                                       36 1, 1,14,
                                                                                                                                                               12:2,2;36:
                                                                                                                                                                    22043125
                                                                                                                                                                                4117,

                46:6;48:25;49;5,22; 22                                                    6922
                                                                                                                                                               l 9;42:20;43: 1,25;
 I -~    !
                                                                                          69:22                                  338348    5023
                                                                                                                                 33:8;34:8;50:23              44:15;45:9
                50159
                SO: 1,5,9,12;52:24;
                           I2522
                                                                                       ways (t)
                                                         799
                                                  iat
                                                  wait (8)                                                                 window
                                                                                                                             idow (1)
                                                                                                                           ivi

                551
                55:11 ;57: I 125595
                              1,25;59:5;                                                                                                                    written (2)
                                                                                                                                                                  Itet

                                                                     56
                                                    17:9,9;2 I :9;27:S,6;                 43:13                                   98
                                                                                                                                 19:8                         18:8I10;36:20
                                                                                                                                                                      36
                63 :4;65:7;66: J2684
                63
                                  2;68:4            30:2-1,24;32:5
                                                    30 242432.5                        weak (I)                            winds
                                                                                                                           winds      (3)                   wro g2
                                                                                                                                                            wronc   (l)
             upright
                   ght (1)
                  ir


                33:4
                33
                                                  w..mg3
                                                  wailing  (3)                           44:16                                            99
                                                                                                                                 17: IO; l 9:9;20:23          20:11;69:J0
                                                   2521    22292
                                                   25:21,22;29:2                       weather (26)
                                                                                      weather       26                     Whl&:i
                                                                                                                           sings      (l)


                                                                                               34
             urgent (l)
             urgent                                                                      22724 t ;27:5;
                       426
                38:11;42:6
                 81
                                                  waiver
                                                   alvcr (1)                             22:7;24:                            33:5
                                                                                                                             33                                                   y
                                                    65:5
                                                     65.5                                28l629251,7,14,
                                                                                         28:l6;29:2S;30:       714         winte1·time
                                                                                                                               tertime (I)
             usable
             isnblc          (I)                 walk11  (I)                             25
                                                                                         25;3 I :3,4;32: I6;33: 14;          31:3
                                                                                                                             31
                                                                                                                                                             %FCHMEr rFF (3)
                                                                                                                                                           Y ATCHMENEFF
               21:7                                  17:14
                                                     17                                  37 12,15;39:22;40:
                                                                                         37:   2l5392240I313;              is (S)
                                                                                                                           wish                                 2057 IJ
                                                                                                                                                             5:19,20;57;
             use
              Se (I)
                                                 wu     abou1 (I)
                                                 ,nJk-about                              4IlI48j3         503 15,
                                                                                         4 I: I I ;48:J 3;50:3,                             3IS
               3720
                                                                                                                IS               3: 15; 13:13; 18: 14;     year(6)
                                                                                                                                                           yerr
               57:20                                6721
                                                    67:21                                22;64:10,l 1;65:l4;
                                                                                         2264I01        16514                    4l2I54
              sed (5)
                                                                                                                                 41 :24;54: 12                               4020
                                                                                                                                                              2 J:6.6;22: J0;40:20;
             used                                walked
                                                  vslked (1)                             6720
                                                                                         67:20                             within (3)
                                                                                                                           will                                956
                                                                                                                                                             49:5;67:9
                212   222325 I :8
                21 :21,22,23,25;5                   17:11                             Wetk (S)
                                                                                      neck                                       14632233 19
                                                                                                                                 14:6;32:2;38:              rs (27)
                                                                                                                                                                  27
             uscrul (I)
             userul
                                                                                                                                                           ytars
                                                 wall11
                                                 55     (J)                              911
                                                                                         9: 11 ;27:7;32:9;                 sit on (4)
                                                                                                                           without                                     122 19: I 8,
                                                                                                                                                             3:8; 13:21.22;
                48:9                                60
                                                    60:13                                55: 18;65: J 1
                                                                                         55.186511                             342J62l4 14;
                                                                                                                             41:3;42:3;62:                   23
                                                                                                                                                             23;2 I: 13,14;23:2, 19;
             using
              smg (1)
               5720
               57:20
                                                  inder (J)
                                                 wander
                                                  53
                                                   53:17                                  437
                                                                                      weeb (4)
                                                                                      necks

                                                                                         14:3,7;15:25;16:7
                                                                                                                             68:23
                                                                                                                             6823
                                                                                                                          woke
                                                                                                                          woke      (1)
                                                                                                                                                             3L202
                                                                                                                                                             31:20,24;49:5;51 51 :7,9,

                                                                                                                                                                   552 553 I 9;54:7;

                                                                                        24
                                                                                                                                                             14,25;52:5;53:    95



                                                                                         17
             utilization (I)
             itilization
                                                 wantss4
                                                       (4)                            wckon1e (7)
                                                                                      welcome
                                                                                                                             33:2
                                                                                                                             332                                    85 4597
                24
               42:4                                                                                                                                          55: l,8;58:4;59:7,24,
                                                  15:11,12;18:19;
                                                       I12lS                            2:4;7:20;13:16;  16               wolves (I)
                                                                                                                          wolves                             25;60:21 ;61 :7
                                                                                                                                                             25          .2
             utilizlne
                lung {I)
                                                  57:IO
                                                  57                                    47
                                                                                        47: 17;66:4, 13;70:17                53:20
                                                                                                                             532
               47
               41:17                             Va (2)
                                                 War                                  welcoming
                                                                                      welcoming    (1)                    women
                                                                                                                           oniet (I)
                                                                                                                                                           Yep (1)
                                                                                          722
                                                                                                                      1
                                                                                                                      I
                                                                                                                                                             33:12
                                                  678
                                                  67:8,12
                                                        12                               7:22                         I       70:11
                                                                                                                              7011
                                                                                                                                                             terday (7)
                                                                                                                                                          yesterday
                                   V              Vis iburu 63
                                                 Washburn         (63)               weren't
                                                                                     werent (3)
                                                                                                                          wonder
                                                                                                                           isonder   (I)                       62035 15,17;
                                                                                                                                                             10:6,20;3.5:
                                                     2:5, 12;3:22;4:15,19;               49: 11l6221
                                                                                         491     ;62:21 ;69: 11               66:2
                                                                                                                              66                              785
                                                                                                                                                             47:           62
                                                                                                                                                                 18;50: 14;69:20
             Valdez (I)
              iildez
                                                      7l8 1;12418
                                                     7:7,18;8:      12:4, 16;        wJ1at•s
                                                                                     whats      (7)                          onderful (I)
                                                                                                                          wonderful                        eke (1)
                                                                                                                                                          yoke
              44:7
             1qere
             Valerir    (l)
                                                     14:22;15:  1417
                                                      422t5 1,4, 17;] 8: 17,            II
                                                                                          11 :6;22:25,25;24: 19;
                                                                                         35447
                                                                                                                              7:24
                                                                                                                                24
                                                                                                                                                            33:4
                                                      23 I 0;24:23;26: 16;
                       24
              14:24;15:9
                                                     19;23:
                                                    28
                                                    28:4;29:l 1;30:10;
                                                                              16         35:4;47: 17;49:16
                                                                                     whvnevei
                                                                                     whenever       (I)
                                                                                                            16
                                                                                                                          word (3)
                                                                                                                          isord

                                                                                                                                     921
                                                                                                                              57:19,21
                                                                                                                              57        ;58: I
                                                                                                                                                          Youna:
                                                                                                                                                          Young {1)
                                                                                                                                                             9:8
         ,·al11e
           alue (2)
                                                    31:I0321433
                                                         I0;32: 14;33:20;20              698
                                                                                         69:8                             wording
                                                                                                                          wording (J)                     younger(l)
                                                                                                                                                          yourge
             37:20,24
             372D24

                                                                                        35I2
                                                                                    whole
                                                                                     whole (4)
                                                    35:
                                                    351 18;36:8, 161822
                                                                    16,18,22;                                                 58:11
                                                                                                                              58II
                                                                                                                                                            2825
                                                                                                                                                            28:25;59:5
        vnriotn (2)                                   854221 ;43:24;
                                                    38:5;42:21                           3.S: J2;.i7: 19;5 I: 16;         words
                                                                                                                          nerds (4)


        veins (I)
        veins
                   S9l7
             55:23;59:17
             5523
                                                          20
                                                    44:20;45:8. 1219I2, 19;              647
                                                                                         64:7
                                                                                       hos (2)
                                                                                                                              151563
                                                                                                                              15: 15;63: I ,8;66:
                                                                                                                                            366 12
                                                                                                                                                            on (I)
                                                                                                                                                          Yukon
                                                                                                                                                            6:5
                                                    46:
                                                    J6 16;47: 12;48: 19;          iswho's                                 work    15
                                                                                                                          wail (IS)
             3C
             34:9                                         1321                          34: I7;70:22
                                                                                        341                                   2l0422
                                                              722
                                                    50: 13,21 ;55:2;56: J;                                                   2: l0;4:22,23,23,24;                             0
                                                                                                                                         23 23 24
        via (1)
        via
                                                   57: 14, 17,22 ;58:2;60:6,        wicked
                                                                                    wicked (6)                                5120669
                                                                                                                             5:                 22
                                                                                                                                1,20;6:6,9; l 0:22;
            41:7                                      82925
                                                   9;62:9,25;66:5,7,11,15,               161517359
                                                                                        16:  15,17;35:9,9, 91010,            31194389
                                                                                                                             31: 19;43 :8,9;58: 14;
                                                                    20                                                                                    04 (I)
                                                                         11



              3248
          ce (S)
         vice
              3:24;4:8;6:23;7: J 3;
                                                      67
                                                    I9;67:5;68:2,20;69:3;
                                                   70:9,20
                                                                                         11
                                                                                   \ videly (I)
                                                                                   widely                             worked
                                                                                                                            70
                                                                                                                            70:7
                                                                                                                      worked (6)
                                                                                                                                                          05
                                                                                                                                                          U-
                                                                                                                                                             33
                                                                                                                                                             30:13
                                                                                                                                                             (I)
              12:6                              Wiu:hington        (S)                  44:11
                                                                                        441
                                                                                                                         3:6,7;  02 20 12;
                                                                                                                          3.67 I0:2;20:
                                                       ungton                                                                                               30:13
           HI (t)
        \'icinlly                                                                    vife (l)
                                                                                   wfe                                        0446
                                                                                                                         22:10;44:6
                                                                                                                         22
              69:8
          ew {1)
        ,•iew
                                                   4:20;8:
                                                   t3
                                                      208II2311 ;23: 19
                                                          7457
                                                   43:17;45:7
                                                                      19;
                                                                                  ' 19  29: l9;54:5
                                                                                        29                            working {I
                                                                                                                      working    100)                                         1
                                               wnfch (J)                             \'igglc (J)
                                                                                   \ viggle                               8792425 I 0:23;
                                                                                                                         8:7;9:24,25;  02
           46;1
            61 J
                                                                                        20:1
                                                                                        201                                 1423 14;26:3;
                                                   17:13                                                                 21 :14;23:2,   26               ll21(l)
          epont (I)
        viewpoint                                                                                                        3718
        ie
              25:10
              25

        viewpoints
             ot ts             (I)
                                               watched (I)
                                                    cIted

                                                   2024
                                                   20:24
                                               wnfching
                                                va            (l)
                                                                                       3625
                                                                                     Vildlife (6)
                                                                                  \Wildlife
                                                                                        36:25;38:2;53: 16,21;
                                                                                       567
                                                                                        56:7;60:24
                                                                                               6024
                                                                                                                         37:18;67:I
                                                                                                                      worJcs
                                                                                                                      works (3)
                                                                                                                         2Sd72
                                                                                                                         2:5;47:21 ;60:5
                                                                                                                                                            25:3
                                                                                                                                                            25.3

                                                                                                                                                         120-foot
                                                                                                                                                          20-foe  (l)
                                                    ci  tag                                                                                                20:1
              56:14
              56
                                                   46:5;53:4
                                                   465534                         \ VILFRED (2)
                                                                                  WILFRED                              vorld (3)
                                                                                                                      world                              13
                                                                                                                                                         13 (2)

                                                vi r8
        iv
        \'iews         (2)
            vs
                                               water     (8)                            12:11,11
                                                                                        12l l1
                                                                                                                         45:25;67:8,12
                                                                                                                         4525 67.8 12                       2022
                                                                                                                                                           20:22;37:3
              56:17,24
             56   72

                                                                                  '  \IILLJAM        (2)
                                                                                  \VILLIAM                            vorry (2)
                                                                                                                      worry
                                                  37: 13;39:9, l6;40:8,
                                                  37                                                                                                     14 (I)
        \'irlually
         ii iua1y (I)                                 49.21 ;50:
                                                   I 4;49:21    50 17;67:
                                                                     767.1111           12:12,12
                                                                                        12 1212
                                                                                                                           82 125
                                                                                                                         l8:2;31:25                         921
                                                                                                                                                           19:22
              16:15
              16
                                                sate s1
                                               wnters     (1)                    \WILLIAMS
                                                                                    VILLIAMS (S)                      1vone(S)
                                                                                       41414                          verse
                                                                                                                                                          81
                                                                                                                                                         18 (1)
        visibility
            biluty (I)
                                                  39:12
                                                  39                                   4: 14, l4;9:24;58: 13,                    24 32
                                                                                                                        2223 I :24;32:20;
                                                                                                                        22:2;3                              18:23
                                                                                                                                                               23
             39
             39:13                             wnve
                                                rave (I)                               15                                  357
                                                                                                                        35:7;64:2                        1976
                                                                                                                                                         19    (I)
        vi.sit
          st (5)
                                                  22
                                                  21:12                          ssI      lug (7)
                                                                                 \'I·illin2                         worst
                                                                                                                    vent (1)
                                                                                                                                                           31:4
                                                                                                                                                           374
           9:23; 10:3,3;38: IO;                wavered
                                                     ered (I)                          1622 17 2511l,
                                                                                       16:22;17:17;25:l                    32:2
                                                                                                                           322
           70:18                                  65
                                                  65:4                                 15 26lI3725
                                                                                       15;26:   11 ;37:25;38: I     wound
                                                                                                                    wound           (1)
        voices
            ecs (1)
                                                                                                                                                                              2
                                                                                 WILSON            I0
           56:15
           5615
         okano (l)
        volcano
                                               ni (17)
                                               way

                                                     iI
                                                       17
                                                  3:221172I85
                                                       I; 17:2; 18:5;
                                                  19: I 1;24:14;28:9;
                                                                14 289
                                                                                 ' 5.449
                                                                                   1/JLSON (JO)
                                                                                       5:4,4,9; 18:20,20;
                                                                                      48: 18,20,20;49:
                                                                                      4818      20204918    18;
                                                                                                                    in
                                                                                                                      6321
                                                                                                                      63:21
                                                                                                                    wreck
                                                                                                                      eel (l)

                                                                                                                     21:25
                                                                                                                      2125
                                                                                                                                                         20 (3)
                                                                                                                                                           21 14;23: J9;j0: 17
                                                                                                                                                           21:
           62: 12;63:24
           62   26 24
                                                 30: 13;33: I 735848.8
                                                           33    7;35:8;48:8;         50:20
                                                                                       5020                         WRIGHT
                                                                                                                    WRIGHT (12)
                                          <,
                                                                                                                                                         2013
                                                                                                                                                            13 (I)



    \lin-l 1-Sn-ipt,l•                                                        Midnight
                                                                              Midnight Sun Court
                                                                                       Sun cot rI Reporters
                                                                                                  Reporters                                                    (13) upright - 2013

                                       Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 16 of 26
Admin Record
Admin Record                                                                             INT-001234                                                                                   00235597
                                                                                                                                                                                      00235597
                                                                            Si Government
                                                                            BIA,               osi ot
                                                                                 ovr coaStsto Government

  us 18,
 June    2013
      212013

    36.9
    36:19                      21223
                               21:22,23
 231
 23 (1)
    18
    18:22                                                                                                    ('           \
  243
  24 (3)
    7:23;9: I76420
    7239     7;64:20
  26th (1}
    3&:15

                3
  30 (I)
    5k
    55:7
  30,000-foot
      00-foot (1)
    63
    63:9
  343
  34 (3)
       15:25;
        525 16:6;18:2
                  1.2 I

  353
  35(3)
    s5$Sr21
     55:8;59:7,24
   71
  37 (I)
    6:14

                 4
  402
  40 (2}
              72
       16:20;17:2
   23
  42 (3)
    SI   42t5
    51 :14,24;52:4
   52
  45 (2)
    2031w
     20:20;58:4
  413
  48 (3)
          2045162
       64:20;65: l6,21                                                                                            (
                 5
  so (1)
    31:22
      122
  Sth (l)
  Sti

    36:19
    36


                 6
  650
  6:50 (I)
       71:1
  60
  60 (2)
         5122
       17:5;31:22
     10 (l)
  60-kuot
         .11C
       17:10;19:\}
                      ----
                 7
  -·
  7301
  7:30 (1)
       70:19
       70.19

  70s (1)
  70s
       44:4
       41.4



                  8
  50
   80-some (1)
                                                                                                                      (
       51:7    ,_ass•-~-
                                                                                                                      "
                  9
   92 (2)                                                                           I               -----
                                             Midnight Sun Court Roporten
                                                                Reporters                   i\ lin-l 1-Sl'ripl"
  23
  23 • 92 (14}                               MIdaIghtSuaCour

                           Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 17 of 26
Admin Record
Admin Record                                           INT-001235                                           00235598
                                                                                                            00235598
                            United States Department of the Interior
                            United States Fish and Wildlife Service

                                      Record of Decision

                                Izembek National Wildlife Refuge
                                  Land Exchange/Road Corridor
                              Final Environmental Impact Statement




                                                                     \'2-2'3- '~
DanM. Ashe                                                       Date
Director, United States Fish and Wildlife Service


                                                                 DEC 2 3 2013
Sally Jewell                                                     Date
Secretary of the Interior




        Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 18 of 26
                                          INT-001236
                                                                                                      2


This Record of Decision (ROD) provides the determination of the U.S. Department of the
Interior (Department) regarding whether to proceed with a land exchange and allow road
construction through the Izembek National Wildlife Refuge, as provided for in the Omnibus
Public Land Management Act of 2009. The ROD is based on an administrative record that
includes the Izembek National Wildlife Refuge Land Exchange/Road Corridor Final
Environmental Impact Statement (EIS), an October 28, 2013 memorandum from the Assistant
Secretary for Indian Affairs regarding the medical evacuation benefits of the proposed road, and
the record of the Secretary of the Interior's public meeting in King Cove. For the reasons
described in this ROD, the Department has decided to adopt the "no action" alternative in the
EIS. This alternative declines the offered land exchange for road construction and includes a
description of a proposal for a landing craft/passenger ferry that could use the road that has been
constructed to the Northeast Terminal on the border of the Refuge. In addition to stating the
decision of the Department, this ROD identifies all alternatives considered in reaching this
decision, specifies the alternatives that were considered to be environmentally preferable, and
identifies relevant factors (including essential considerations of national policy) that the
Department addressed in making this decision. Nothing in this decision precludes the State of
Alaska. the Aleutians East Borough, or the communities of King Cove and Cold Bay from
implementing another alternative for transportation improvements outside of the Refuge.
Consistent with applicable authorities, the Department will continue to work with the State and
local governments to develop viable alternatives to a road to ensure continued transportation
improvements for the residents of King Cove.

Summary of Decision

The Omnibus Public Land Management Act of 2009 (Public Law 111-11, Title VI, Subtitle E)
(OPLMA) directed the Secretary of the Interior (Secretary) to analyze a land ex.change,
alternatives for road construction and operation, and a specific road corridor through the Izembek
National Wildlife Refuge and the Izembek Wilderness. The proposed land exchange would
transfer to the State of Alaska all right, title, and interest to a road corridor for the construction,
operation, and maintenance of a single lane gravel road between the communities of King Cove
and Cold Bay, Alaska. As provided in OPLMA, the road "shall be used primarily for health and
safety purposes, (including access to and from the Cold Bay Airport) and only for
noncommercial purposes." The OPLMA requires the Secretary to make this decision in
compliance with the National Environmental Policy Act, which requires analysis of the effects of
alternatives including a "no action" alternative, and any other applicable law.

With due regard for the challenges and complexities of life in the remote Alaskan communities
of King Cove and Cold Bay, the Department has analyzed the difficult and controversial issues
of public policy that are inherent in reaching this decision on the proposed land exchange and
road construction. The Department makes this decision after weighing on the one hand the
concern for more reliable methods of medical transport from King Cove to Cold Bay and, on the
other hand, a globally significant landscape that supports an abWJdance and diversity of wildlife
uruque to the Refuge that years of analysis shows us would be irretrievably damaged by
construction and operation of the proposed road. The Department acknowledges the willingness
of the King Cove Corporation to convey 13,300 acres of its lands received under the Alaska
Native Claims Settlement Act (ANCSA), and of the State of Alaska to convey 43,093 acres of




         Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 19 of 26
                                              INT-001237
                                                                                                    3


State land for the proposed exchange. We understand that the proponents of the proposed road
believe it would be a reliable method of transport in most weather conditions, but conclude that
other viable, and at times preferable, methods of transport remain and could be improved to meet
community needs.

The EIS shows that construction of a road through the Izembek National Wildlife Refuge would
lead to significant degradation of irreplaceable ecological resources that would not be offset by
the protection of other lands to be received under an exchange. The Department recognizes that
no transportation system can ever be perfect, especially considering the weather and topography
of the area of King Cove and Cold Bay, and there will be times when weather precludes any type
of travel. But, because reasonable and viable transportation alternatives exist to meet the
important health and safety needs of the people of King Cove, the final decision of the
Department is to adopt the no action alternative as described in the EIS. The U.S. Fish and
Wildlife Service (Service) designated the no action alternative as the preferred alternative in the
EIS. Under this alternative the Department would not exchange lands with the State of Alaska
and the King Cove Corporation for the purpose of constructing a road between the communities
of King Cove and Cold Bay, Alaska. The Department would instead look to the Service to
continue managing Izembek, Alaska Maritime, and Alaska Peninsula National Wildlife Refuges,
including Wilderness areas, under their current plans.

The Department does not make its decision to select the no action alternative lightly. As
described in more detail below in the section entitled Public Involvement and Comments
Received, this decision follows a lengthy public process to evaluate the potential impacts of the
proposed land exchange and road construction that has spanned four years. That process
included numerous public meetings between representatives of the people of King Cove, the
Service, and senior officials of the Department. Those meetings included various meetings
between citizens of King Cove with the Secretary, the Deputy Secretary, and the Assistant
Secretary-Indian Affairs, as well as meetings with the Director and Regional Director of the
Service. The Secretary, Deputy Secretary, Assistant Secretary, Director, and Regional Director
each visited King Cove and beard from residents about their needs for transpo1tation
jmprovements and their support for a road. The Service held over 130 meetings with the
cooperators to the EIS, and conducted government-to-government consultation with the local
tribal governments.

Izembek National Wildlife Refuge and Izembek Wilderness require continued protection.
Characterized by a narrow isthmus (~3 miles wide) of rolling tundra surrounded by sheltered
wetlands, lagoons, and shallow bays, the Izembek Refuge contains important, unique, and
undisturbed habitats, including the world's largest eelgrass beds. The arrangement of important
habitats, their size and strategic location make Izembek Refuge a critical area for wildlife,
especially migratory birds, some of which use the area exclusively during certain stages of their
life history, as they rest and feed in preparation for long migrations. Other bird species-
including a population of Tundra Swans that is unique to the Refuge rely on the area to
overwinter. These species would be particularly vulnerable to the impacts resulting from the
construction and operation of a road within this narrow isthmus. These impacts are discussed in
detail below under the heading Wildlife and Habitat Considerations.




         Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 20 of 26
                                            INT-001238
                                                                                                        4


    While there are examples in other conservation system units of wildlife and roads co-existing,
    the EIS documents that uses of the habitat of the Izembek Refuge by the large number of species
    that are dependent on the isthmus would be irreversibly and irretrievably changed by the
    presence of a road. Construction of a road in this road.less area would bring increased human
1   traffic, noise, hydrological changes, damage to wetlands, run off, introduction of contaminants,
    and invasive species. Once a road is in place there would be a certainty of increased human
    access and activity. Year-round and increased human access radiating off the road corridor via
    pedestrian traffic or all-terrain vehicles coupled with the physical impacts caused by predictable
    all-terrain vehicle use on wet soils made possible by the presence of the road would have
    profound adverse effects on wildlife use and habitats of the narrow isthmus that comprises the
    Refuge. The likely increased activity associated with the road would also place a strain on
    Refuge management at a time of decreasing Refuge budget and capacity.

    Finally, as discussed in greater detail below, the administrative record before the Department
    demonstrates that there are viable transportation alternatives to meet the health and safety needs
    of the people of King Cove. To date, $37.5 million in Federal funds have been spent on
    improving transportation access and medical services in the area, including investments in the
    King Cove Clinic, which is a qualified emergency care facility. Residents of King Cove have
    several other transportation options, including, fishing vessels (year round), air service, and ferry
    service provided by the Alaska Marine Highway System (during summer months). As discussed
    in greater detail below, the Aleutians East Borough has indicated it will develop an aJtemative
    marine-road transportation link between King Cove and Cold Bay should the road not be
    approved. That alternative would use the entire length of the road that has been built. The
    marine link to the Cold Bay Airport wouJd involve a sh01ter eight (8) mile passage across Cold
    Bay than what was utilized by a hovercraft during its three years of operation. The EIS also
    updates the Army Corps of Engineers Alaska District's (Corps) 2003 EIS analysis of necessary
    improvements to the docking facility at Cold Bay.

    Because of the unique and exceptional resources in the Izembek Refuge, the consequent
    degradation of resources that would result from construction and operation of a road, and the
    availability of other viable modes of transportation from King Cove to Cold Bay, the Service
    designated the no action alternative as its preferred alternative, and the Department is hereby
    adopting that alternative in this ROD.

    Background: Establishment of lzembek National Wildlife Refuge

    The Izembek Range was established by the Secretary of the Interior on December 6, 1960 in
    Public Land Order 2216. The area was reserved as "a refuge breeding ground and management
    area for all forms of wildlife." With enactment of the Alaska National Interests Lands
    Conservation Act (ANILCA) in 1980, the Range was renamed Izembek National Wildlife
    Refuge and 300,000 of the 315,000 acres were designated as Wilderness. The ANILCA states
    that the four purposes of the Refuge are:

            (i)    To conserve fish and wildlife populations and habitats in their natural diversity
                   including, but not limited to, waterfowl, shorebirds, and other migratory birds,
                   brown bears, and salmonoids;




             Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 21 of 26
                                                 INT-001239
                                                                                                    5


       (ii)    To fulfill the international treaty obligations of the U.S. with respect to fish and
               wildlife and their habitats;
       (iii)   To provide. in a manner consistent with the purposes set forth in subparagraphs (i)
               and (ii), the opportunity for continued subsistence uses by local residents; and
       (iv)    To ensure, to the maximum extent practicable and in a manner consistent with the
               purposes set forth in paragraph (i), water quality and necessary water quantity
               within the refuge.

The Izernbek Refuge has also been internationally recognized for its environmental significance.
In 1986, the lzembek Refuge received global attention as one of the first U.S. sites to be
designated a "Wetland of International Importance" by the Rarnsar Convention on Wetlands of
lnternational lmpmtance. lzembek Refuge supports internationally important migratory bird
populations that the United States is obligated to protect pursuant to treaties such as those
implemented by the Migratory Bird Treaty Act. Because of its unique, irreplaceable. and
internationally recognized habitats that provide critical support to a rich diversity of species, the
Izembek Refuge is an invaluable part of the network of lands and waters that constitute the
National Wildlife Refuge System.

History of Road Proposal and Access Improvements for King Cove

The idea of a road connecting King Cove and Cold Bay has been discussed since at least the
1980s. Residents of King Cove community have long ex.pressed interest in a road to improve
access to Cold Bay and its airport for personal, medical, and commercial purposes. During this
EIS process, the State of Alaska, City of King Cove, King Cove Corporation, Agdaagux Tribe of
King Cove, Native Village of Belkofski, and Aleutians East Borough have identified the need for
a road connecting the City of King Cove to the Cold Bay Airpo11 as a safe, reliable, and
affordable means of year round access to medical services not available to the City of King
Cove, including infrequent but time-sensitive medical emergency evacuations. Comments
during the EIS process from residents indicate their interest in a road for a number of purposes,
such as better access between communities for school events, improved mail delivery, and
enhanced travel opportunities. As noted above, OPLMA directed the Department to consider a
land exchange that would allow a road that "shall be used primarily for health and safety
purposes, (including access to and from the Cold Bay Airport) and only for noncommercial
purposes." The use of taxis, commercial vans for public transportation, and shared rides is
exempted from the prohibition on commercial uses for the road.

At least $37 .5 million in Federal funds have been directed to providing improvements and access
between the communities of King Cove and Cold Bay. The King Cove Health and Safety Act
(Section 353) of the Omnibus Consolidated and Emergency Supplemental Appropriations Act of
1999 (Public Law 105-277) provided appropriations of $37.5 million for the Aleutians East
Borough (Borough). The funds were appropriated to construct a marine-road link between the
communities of King Cove and Cold Bay ($20 million), improve the King Cove Airport ($15
million), and upgrade the King Cove Clinic ($2.5 million). The appropriations were provided to
specifically address the health and safety issues for the citizens of King Cove without the
necessity of constructing a road across the unique and internationally important habitat of the
Izembek Refuge and the lzembek Wilderness.




         Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 22 of 26
                                             INT-001240
                                                                                                     6




The Corps was responsible for completing the King Cove Access Project EIS (2003 EIS) and
subsequently issued a ROD addressing the marine-road link alternative. As a result of the 2003
EIS ROD, funding for improvements to the King Cove Airport was redirected to the marine-road
link at the request of the Borough. A road was constructed to Lenard Harbor, where hovercraft
support facilities were installed. A hovercraft-purchased with appropriated funds- began
operating in 2007, and service was provided by the Borough until November 2010. During this
time the hovercraft served as the primary means of medical evacuation transport between the
cities of King Cove and Cold Bay, successfully completing at least 22 medical evacuations. In
November 2011, citing cost and reliability concerns, the Borough announced that hovercraft
service would not resume between King Cove and Cold Bay. The hovercraft was subsequently
modified and moved to Akutan in 2012 to provide transportation between the City of Akutan and
the Akutan Airport on Akun Island.

Even with the improvements described above, efforts continued to construct a road. In 2009,
OPLMA authorized the Secretary of the Interior to exchange lands within the Izembek National
Wildlife Refuge for lands owned by the State of Alaska and the King Cove Corporation for the
purpose of constructing a single lane gravel road between the communities of King Cove and
Cold Bay, Alaska. The OPLMA directed the Secretary of the Interior to prepare an EIS in
accordance with the terms of the Act and the National Environmental Policy Act of 1969
(NEPA), as amended (42 U.S.C. 4321 et seq.), and its implementing regulations (40 C.F.R. Parts
l 500-1508). Congress specified that the EIS must analyze the land exchange. potential road
construction and operation, and identify a specific road corridor through the Izembek NationaJ
Wildlife Refuge and the lzembek Wilderness in consultation with the State of Alaska, the City of
King Cove, and the Agdaagux Tribe of King Cove (Section 6402(b)(2)).

While Section 6402(a) of OPLMA provides the Secretary with the discretionary authority to
undertake an exchange, it does not mandate an exchange nor does it set forth criteria that the
Secretary must consider in reaching a decision not to proceed. If the lands are conveyed, they
"shall be transferred for the purpose of constructing a single-lane gravel road between the
communities of King Cove and Cold Bay, Alaska." Section 6402(d)(l) requires a finding that
the exchange is in the public interest as a condition for completing the exchange ("to carry out
the land exchange ... the Secretary shall determine that the land exchange (including the
construction of a road between the City of King Cove, Alaska, and the Cold Bay Airport) is in
the public interest."). The OPLMA does not require a public interest determination for the
selection of alternatives that do not include the land exchange. Thus, Congress has required the
Department to identify and consider frilly the impacts of such an exchange, but has left the final
decision as a policy choice on whether to proceed. This ROD completes the required processes
under the OPLMA and NEPA.

Findings and Reasons for the Decision

The Service has evaluated the effects of proposed roads through Izembek Refuge and Wilderness
in numerous analyses since 1960, including in its 1985 Comprehensive Conservation Plan and
through the completion of the current EIS. The Service has consistently found that the impacts
of building a proposed road on the wildlife resources, habitats and designated Wilderness would




        Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 23 of 26
                                           INT-001241
                                                                                                   7


create irreversible change and damage to a unique and ecologically important area, and
especially to designated Wilderness. The no action alternative selected here supp01ts the
continued management of the Izembek Refuge consistent with the purposes for which it was
established. A road through this area would not only be inconsistent with the purposes for which
these lands were set aside in Public Land Order 2216, it would diminish the ability of the Service
to meet the first, second, and fourth of the refuge purposes stated in ANILCA. Selection of the
no action alternative is also consistent with the Secretary's obligations under the National
Wildlife Refuge System Administration Act, including obligations to conserve fish, wildlife, and
plants, and their habitats, sustain biological integrity, diversity and environmental health, and
ensure the purposes of the Refuge System are fulfilled. Additionally. construction of a road
through this Wilderness area will lead to increased human access and activity, including likely
unauthorized off-road access, which will st.rain Refuge management resources. Finally, the
administrative record shows that viable transportation alternatives are available to address the
health and safety needs of the residents of King Cove.

Wildlife and Habitat Considerations

By keeping the isthmus roadless, a no road alternative best protects the habitat and wildlife of the
Izembek Refuge. The narrow strip of rolling tundra between Izembek and Kinzarof lagoons is a
key component of the vital habitats that comprise the Izembek Refuge. It provides invaluable
and potentially irreplaceable nesting and feeding areas for thousands of waterfowl and
shorebirds, with essential wintering areas for many of these birds.

Conservation of the Pacific Black Brant has been a primary concern for the management of the
Izembek Refuge since it was established in 1960. The eelgrass beds of Izembek Refuge (the
largest such beds in the world) feed more than 98 percent of the world's approximately 130,000
Pacific Black Brant before they fly non-stop to wintering grounds in Mexico. Brant need an
undisturbed area to forage and rest before their 3,000 mile migration south. Migratory birds are
particularly sensitive to ground-based disturbance during staging and migration and Pacific
Black Brant are very sensitive to human-caused, ground-based disturbance. Disturbance
resulting in displacement from preferred sites, disruption of feeding behavior, and excessive
flushing causes a reduction in body weight that affects migration readiness. Studies have shown
that frequent and persistent disturbance will increase the chance of mortality in these birds on
that arduous journey. The EIS documents the likely effects on Pacific Black Brant population
from operation of a road, expanded all-terrain vehicle use, and human access.

Izembek Refuge also has the only non-migratory population of Tundra Swans in the world. The
continental population of migratory Tundra Swans is estimated at 190,000 individuals. The
current non-migratory population in lzembek numbers about 200 individuals. This population of
Tundra Swans has a lower reproductive success and a 75 per cent decline in this population has
been documented since 1980. Tundra Swans are highly sensitive to human-caused disturbance,
especially during nesting and molting periods. The proposed road would bifurcate the nesting
habitat for these swans and the human presence (in vehicles on and off the road as well as on
foot) would disrupt their ability to nest and rear their young.




         Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 24 of 26
                                            INT-001242
                                                                                                  8


The Izembek isthmus is an impo1tant staging, wintering, and migrating corridor for Emperor
Geese, an endemic species found only in the Bering Sea area. The global population currently
numbers approximately 90,000-100,000 individuals. With its limited distribution and relatively
small population size, it is one of the rarest and most vulnerable goose species on the planet.
Emperor Geese winter along the Aleutian Islands and lower Alaska Peninsula. Izembek supports
a high percentage of the population during the winter when open water bodies are frozen
elsewhere. They take advantage of the varied food sources available to them in the coves, inlets,
and open water areas without disturbance, and of the protection those areas afford them. For
wintering birds, these species are at the edge of environmental and physiological
tolerances. While there may be an abundance of plant and insect resources during the short,
intense summer, during winter months, food resources are not as abundant so body reserves are
not easily replenished. Use of a road during the winter would disturb this unique waterfowl
population at critical times in its life-cycle.

Other wate1fowl species rely on the wetlands as well as the lagoons - including Steller's Eiders,
the U.S. population of which is threatened. A significant percentage of the world's population of
these birds (up to 40% at times) winter on the Refuge. Construction and use of a road would
disturb these populations at critical times in their life-cycle and set back Service efforts on the
recovery of the species. Further, the proximity of the proposed road to the lagoons may affect
these species and the habitat on which they rely through changing wetland functions, road runoff,
changing hydrology, and myriad effects of human presence.

Brown bear, caribou, and wolves pass through the Izembek isthmus as part of their range. The
Joshua Green River watershed on the northeast side of Cold Bay is a key brown bear natal area
that supports the highest densities of bears on the lower Alaska Peninsula. The Refuge is
currently a high quality foraging area and receives low hunting pressure because of its
remoteness and relative inaccessibility. The proposed road would have a major impact on bears.
The road would fragment undisturbed habitat for grizzly bear and caribou, and it would alter the
behavior of wildlife in the area as well as their use of adjacent habitats. The road will likely
result in reduced bear densities and poorer habitat because of increased access and all-terrain
vehicle-human activities, harvests and other human/bear conflict that comes with increased
access created by the road. The Izembek isthmus is also an impo1tant wintering and migration
co1Tidor for the Southern Alaska Peninsula caribou herd, connecting the southern end of the
migration corridor, including Unimak Island, to the upper peninsula. The Southern Alaska
Peninsula caribou herd uses wintering areas to the south of the project area and its calving areas
are to the northeast. While the population is currently depressed, it has been increasing in recent
years and a small subsistence harvest is allowed.

The Service would have a net gain of over 55,000 acres for the National Wildlife Refuge System
under the proposed exchange and the parcels proposed to be received by the Service in the
exchange include notable resource values such as caribou habitat, brown bear habitat, and
Tundra Swan nesting habitat. Some of the parcels to be received would be included within the
Izembek Wilderness boundary. However, the Service has determined that the increased acreage
would not compensate for the overall values of the existing Izembek Refuge lands and
Wilderness that would be removed. Nor would the offered lands compensate for the anticipated
impacts that the proposed road would have on wildlife and the habitat that surround the road




         Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 25 of 26
                                            INT-001243
                                                                                                    9


corridor. The lands offered for exchange contain important wildlife habitat, but they do not
provide the wildlife diversity of the internationally recognized wetland habitat that is proposed
for exchange, nor would they compensate for the adverse effects of removing a corridor of land
and constructing a road within the narrow, ilTeplaceable Izembek isthmus. Further, the lands
proposed for exchange are not likely to be developed, if retained in their current ownership, in
ways that would affect the same resources that would be affected by the construction and
operation of a road through the Izembek Refuge. Thus, a conveyance of these lands to the
United States does not actually offset the environmental impacts from the proposed road
construction and operation.

Wilderness Considerations

The no action alternative protects nearly 300,000 acres of Wilderness, the most protective
statutory designation of public lands, which is reserved for pristine areas where natural processes
prevail with few signs of human presence. The proposed land exchange/road corridor
(consisting of 131 acres in Wilderness under Alternative 2, or 152 acres under Alternative 3),
would diminish the ability of the Service to meet the objectives of the Wilderness Act to protect
and preserve the wilderness character of the surrounding area and to administer it for the use and
enjoyment of the American people in a way that will leave the lands unimpaired for future use
and enjoyment as wilderness. Nothing is more contradictory with, or destructive to, the concept
of Wildemess than constrnction of a road. The impact of road construction on wilderness
character would radiate far beyond the footprint of the road corridor. It would irreparably and
significantly impair this spectacular Wilderness refuge.

Refuge Management Considerations

In addition to the direct impacts of construction and vehicle traffic associated with the proposed
road, there is high potential for increased off-road access with the proposed construction of a
maintained, all-season gravel-surface road. All-terrain vehicle (ATV) impacts include damage to
soils and vegetation reducing forage and escape/thermal cover; physiological stress or behavioral
responses in wildlife that require energy reserves at times when recovery may be difficult; and
displacement of wildlife from normal routines, most notably feeding and breeding. The EIS
analysis shows adverse impacts resulted to Refuge lands from previous off-road vehicle or A TV
use in the Refuge and documented increasing A TV use in areas immediately adjacent to existing
roads near both Cold Bay and King Cove. Additional off-road use would likely occur in areas
adjacent to the proposed road corridors upon completion of a road. Unfortunately, damage and
impacts cannot all be prevented through regulation and enforcement and roadside barriers will
not always be effective.

A road would require a significant investment of Refuge resources to enforce restrictions on
refuge lands and to address habitat impacts resulting from on-road use as well as damages from
off-road vehicles or ATVs leaving the road despite barriers that could be installed. Cutting a
road through the middle of the Refuge would mean significant additional resources would be
necessary to manage the resulting direct and indirect effects of a road to minimize habitat
damage and wildlife disturbance. These resources would have to come at a time of decreasing
Refuge System budgets and would be at the expense of accomplishing work directed at the
Service's core mission of wildlife and habitat management.




         Case 3:19-cv-00216-JWS Document 26 Filed 12/20/19 Page 26 of 26
                                            INT-001244
